EXECUTION COPY
COFINA FUNDING, LLC,
as Issuer
and
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
BASE INDENTURE
Dated as of August 10, 2005
 
Cofina Variable Funding Asset Backed Notes
(Issuable in Series)

 



--------------------------------------------------------------------------------



 



     BASE INDENTURE, dated as of August 10, 2005, between COFINA FUNDING LLC, a
Delaware limited liability company, as issuer (the “Issuer”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as Trustee.
W I T N E S S E T H:
     WHEREAS, the Issuer has duly executed and delivered this Indenture to
provide for the issuance from time to time of one or more series of Notes,
issuable as provided in this Indenture; and
     WHEREAS, all things necessary to make this Indenture a legal, valid and
binding agreement of the Issuer, enforceable in accordance with its terms, have
been done, and the Issuer proposes to do all the things necessary to make the
Notes, when executed by the Issuer and authenticated and delivered by the
Trustee hereunder and duly issued by the Issuer, the legal, valid and binding
obligations of the Issuer as hereinafter provided;
     NOW, THEREFORE, for and in consideration of the premises and the receipt of
the Notes by the Noteholders, it is mutually covenanted and agreed, for the
equal and proportionate benefit of all Noteholders and any Enhancement Provider
as follows:
GRANTING CLAUSE
     The Issuer hereby grants to the Trustee on the Initial Closing Date, for
the benefit of the Noteholders, each “Indemnified Party” and “Affected Party”
(each as defined in the applicable Note Purchase Agreement”), and each
Enhancement Provider (the “Secured Parties”), to secure the Issuer Obligations,
a first priority lien on and security interest in all of the Issuer’s right,
title and interest in, to and under all of the assets of the Issuer, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located, including, without limitation and without duplication: (a) all
investment property in which the Issuer has an interest, all of the Issuer’s
cash and currency, accounts, chattel paper, instruments, general intangibles,
deposit accounts, inventory, goods, documents, letter of credit rights and all
other personal property of the Issuer; (b) the Receivables acquired or purported
to be acquired by the Issuer under the Purchase Agreement; (c) all Collections;
(d) all Related Security; (e) the Collection Account, the Spread Maintenance
Account, any Investor Account, any Series Account and any other account
maintained by the Trustee for the benefit of the Secured Parties of any Series
of Notes (each such account, a “Trust Account”), all monies from time to time
deposited therein and all investment property from time to time credited
thereto; (f) all certificates and instruments, if any, representing or
evidencing any or all of the Trust Accounts or the funds on deposit therein from
time to time; (g) all Permitted Investments made at any time and from time to
time with moneys in the Trust Accounts or any subaccount thereof (including
income on such investments, unless otherwise specified in a Series Supplement);
(h) to the extent set forth in the Series Supplement for a Series, any
Enhancement; (i) all monies available under or pursuant to any Enhancement to be
provided for any Series for payment to the Noteholders of such Series; (j) the
Issuer’s rights, powers and benefits, but none of its obligations or burdens,
under the Servicing Agreement, the Purchase and Contribution Agreement
(including, without limitation, all rights to require the repurchase of
Receivables) and the Purchase Agreement (including, without limitation, all
rights to require the repurchase of Receivables); (k) all additional property
that may from time to time

 



--------------------------------------------------------------------------------



 



hereafter (pursuant to the terms of any Series Supplement or otherwise) be
subjected to the grant and pledge hereof by the Issuer or by anyone on its
behalf; and (l) all present and future claims, demands, causes and choses in
action and all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all proceeds of
all of the foregoing and the conversion thereof, voluntary or involuntary, into
cash or other liquid property, all cash proceeds, accounts, accounts receivable,
notes, drafts, acceptances, chattel paper, checks, deposit accounts, general
intangibles, insurance proceeds, investment property, rights to payment of any
and every kind and other forms of obligations and receivables, instruments and
other property which at any time constitute all or part of or are included in
the proceeds of any of the foregoing (collectively, the “Trust Estate”).
     The foregoing Grant is made in trust to secure the Issuer Obligations,
equally and ratably without prejudice, priority or distinction except as set
forth herein, and to secure compliance with the provisions of this Indenture,
all as provided in this Indenture.
     The Trustee, for the benefit of the Secured Parties, hereby acknowledges
such Grant, accepts the trusts under this Indenture in accordance with the
provisions of this Indenture and the lien on and security interest in the Trust
Estate conveyed by the Issuer pursuant to the Grant, declares that it shall
maintain such right, title and interest, upon the trust set forth herein, for
the benefit of all Secured Parties and agrees to perform its duties required in
this Indenture to the best of its ability to the end that the interests of the
Secured Parties may be adequately and effectively protected.
ARTICLE 1.
DEFINITIONS AND INCORPORATION BY REFERENCE
     Section 1.1. Definitions. Certain capitalized terms used herein (including
the preamble and the recitals hereto) shall have the following meanings:
     “Acceptable” means, with respect to any Receivable, one with a UCS Score of
A1, A2 or A3 in accordance with the Credit Manual.
     “Accrued Facility Costs” means, on any Business Day, the aggregate of
(a) the Trustee Fees and Expenses due and payable with respect to the current
Settlement Period and any prior Settlement Period (to the extent unpaid),
(b) the Servicing Fee due and payable with respect to the current Settlement
Period and any prior Settlement Period (to the extent unpaid), (c) the Premium
payments due and payable with respect to the current Settlement Period and any
prior Settlement Period (to the extent unpaid), (d) the custodian fees due and
payable with respect to the current Settlement Period and any prior Settlement
Period (to the extent unpaid), (e) any amounts due and payable with respect to
the current Settlement Period and any prior Settlement Period (to the extent
unpaid) under all Interest Rate Hedge Agreements, (f) the Interest Payments due
and payable with respect to the current Settlement Period and any prior
Settlement Period, (g) Scheduled Principal Payment Amounts due and payable with
respect to the current Settlement Period and any prior Settlement Period (to the
extent unpaid), (h) Supplemental Principal Payment Amounts due and payable with
respect to the current Settlement Period and any prior Settlement Period (to the
extent unpaid) and (i) all other fees, expenses and indemnities

2



--------------------------------------------------------------------------------



 



due and payable by the Issuer under the Transaction Documents with respect to
the current Settlement Period and any prior Settlement Period (to the extent
unpaid). To the extent amounts “due and payable” hereunder cannot be calculated
because they cannot yet be determined, such amounts will be deemed to be equal
to 120% of the corresponding amount due and payable on the most recent
Settlement Date.
     “Advance Percentage” means 85%.
     “Adverse Claim” shall mean a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person (including any UCC financing statement
or any similar instrument filed against such Person’s assets or properties),
other than a Permitted Encumbrance.
     “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person. A Person shall be deemed to control another
Person if the controlling Person possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of voting stock, by contract or otherwise. A
Person shall be presumed to be an Affiliate of another Person where (a) such
Person beneficially owns or holds 10% or more of any class of voting securities
of such designated Person or 10% or more of the equity interests in such
designated Person; or (b) such designated Person beneficially owns or holds 10%
or more of any class of voting securities in such Person or such designated
Person beneficially owns or holds 10% or more of the equity interests in such
Person.
     “Agent” means any Transfer Agent and Registrar or Paying Agent.
     “Amortization Commencement Date” means, with respect to a Series of Notes,
the date on which an Early Amortization Event for such Series is deemed to have
occurred pursuant to Section 9.1 or the start of the Amortization Period with
respect to such Series of Notes.
     “Amortization Period” means, with respect to any Series of Notes, or any
Class within a Series, the period following the Revolving Period (as defined in
any related Series Supplement) which shall be any of the Controlled Amortization
Period, Principal Amortization Period or the Rapid Amortization Period, each as
defined in the applicable Series Supplement.
     “Applicants” shall have the meaning specified in Section 4.2(b).
     “Authorized Newspaper” shall mean a newspaper of general circulation in the
Borough of Manhattan, the City of New York printed in the English language (or,
with respect to any Series, any additional city specified in the
Series Supplement for such Series) and customarily published on each Business
Day, whether or not published on Saturdays, Sundays and holidays.
     “Available Distribution Amount” For any Settlement Date, an amount equal to
the sum (without duplication) of (i) the Collections received by the Issuer or
the Servicer during the immediately preceding Monthly Period, (ii) all amounts
received by the Issuer pursuant to any Interest Rate Hedge Agreement with
respect to such Settlement Date, (iii) Deemed Collections received by the Issuer
with respect to the immediately preceding Monthly Period, (iv) amounts deposited
in the Collection Account from the Spread Maintenance Account representing funds
in

3



--------------------------------------------------------------------------------



 



excess of the amount required to be on deposit therein, (v) any earnings on
Permitted Investments in the Collection Account or the Spread Maintenance
Account to the extent that such earnings were earned with respect to such
account during the related Monthly Period, and (vi) funds deposited to the
Collection Account and treated as Investment Earnings that were earned during
the related Monthly Period in accordance with Section 5.3(f).
     “Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended from
time to time, and as codified as 11 U.S.C. Section 101 et seq.
     “Base Indenture” means this Base Indenture, dated as of August 10, 2005
between the Issuer and the Trustee, as amended, restated, modified or
supplemented from time to time in accordance with the Transaction Documents,
exclusive of any Series Supplements.
     “Bearer Notes” shall have the meaning specified in Section 2.1.
     “Bearer Rules” shall mean the provisions of the Code, in effect from time
to time, governing the treatment of bearer obligations, including without
limitation sections 163(f), 165(j), 871, 881, 1287(a), 1441, 1442 and 4701.
     “Benefit Plan” shall mean any employee benefit plan as defined in
Section 3(3) of ERISA in respect of which the Issuer, any Seller or any ERISA
Affiliate of the Issuer or any Seller is, or at any time during the immediately
preceding six (6) years was, an “employer” as defined in Section 3(5) of ERISA.
     “Book-Entry Notes” means beneficial interests in Notes, ownership and
transfers of which shall be evidenced or made through book entries by a Clearing
Agency or a Foreign Clearing Agency as described in Section 2.16; provided that
after the occurrence of a condition whereupon book-entry registration and
transfer are no longer permitted and Definitive Notes are issued to the Note
Owners, such Definitive Notes shall replace Book-Entry Notes.
     “Book Value” means the value of an Obligor’s assets as calculated by the
Servicer in accordance with the Credit Manual using such Obligor’s most recent
fiscal year end financial statements received by the Servicer.
     “Borrowing Base” means, at any time, (a) the product of the Receivable
Balances of all Eligible Loans multiplied by the Advance Percentage minus
(b) the sum of the Concentration Overage Amount and the Credit Reserve.
     “Borrowing Base Deficiency” shall be deemed to exist if, at any time,
(a) the sum of the aggregate outstanding principal balance of all Notes of all
Series minus all Collections on deposit in the Collection Account and the
Settlement Account at such time in excess of the amount of all Accrued Facility
Costs at such time exceeds (b) the Borrowing Base.
     “Business Day” means, unless otherwise specified in a Series Supplement,
any day that DTC is open for business at its office in New York City and any day
other than a Saturday, Sunday or other day on which banking institutions or
trust companies in the State of Minnesota generally or the City of New York are
authorized or obligated by law, executive order or governmental decree to be
closed; provided, however, that the term “Business Day,” when used

4



--------------------------------------------------------------------------------



 



in connection with a rate of interest determined by reference to the prevailing
rates for eurodollar deposits in the London interbank market, shall also exclude
any day on which dealings are not carried out in the London interbank market or
on which banks are closed for business in London, England.
     “Business Taxes” shall mean any Federal, state or local income taxes or
taxes measured by income, property taxes, excise taxes, franchise taxes or
similar taxes.
     “Capitalized Lease” of a Person shall mean any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.
     “Certificated Security” means a “certificated security” within the meaning
of the applicable UCC.
     “CFA” means Cenex Finance Association, Inc., a Minnesota corporation.
     “CHS” means CHS Inc., a Minnesota corporation.
     “Class” means, with respect to any Series, any one of the classes of Notes
of that Series as specified in the related Series Supplement.
     “Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto.
     “Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency or
Foreign Clearing Agency effects book-entry transfers and pledges of securities
deposited with the Clearing Agency or Foreign Clearing Agency.
     “Clearstream, Luxembourg” means Clearstream Banking, société anonyme.
     “Closing Date” means the Initial Closing Date or any Series Closing Date.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
     “Cofina” means Cofina Financial, LLC, a Minnesota limited liability
company.
     “Cofina Officer’s Certificate” shall mean a certificate signed by any
Responsible Officer of the Issuer, a Seller or the Servicer, as the case may be,
and delivered to the Trustee.
     “Collateral Interests” shall have the meaning, if any, with respect to any
Series, specified in the related Series Supplement.
     “Collection Account” shall have the meaning specified in Section 5.3(b).
     “Collections” shall mean, with respect to any Receivable, all cash
collections and other proceeds of such Receivable, including, without
limitation, all principal, Finance Charges and

5



--------------------------------------------------------------------------------



 



Recoveries, if any, and cash proceeds of Related Security with respect to such
Receivable and any Deemed Collections, in each case, received on or after the
applicable Cut-Off Date. Without limiting the foregoing, the term “Collections”
shall refer to the Collections on all of the Receivables collectively.
     “Commission” means the United States Securities and Exchange Commission.
     “Concentration Overage Amount” means, at any time, the aggregate dollar
amount (without duplication) by which each limitation set forth below is
exceeded:
     (a) the aggregate Loan Commitments for any one Obligor cannot exceed 4.0%
of the aggregate outstanding Loan Commitments for all Obligors of Eligible
Receivables;
     (b) the aggregate Loan Commitments for the five (5) Obligors with the
largest Loan Commitments cannot exceed 25% of the aggregate outstanding Loan
Commitments for all Obligors of Eligible Receivables;
     (c) the aggregate Loan Commitments for the ten (10) Obligors with the
largest Loan Commitments cannot exceed 35% of the aggregate outstanding Loan
Commitments for all Obligors of Eligible Receivables;
     (d) the aggregate Loan Commitments for each of the following states
(individually) cannot exceed 35% (in the case of Minnesota) or 25% (in the case
of North Dakota) of the aggregate outstanding Loan Commitments for all Obligors
of Eligible Receivables;
     (e) the aggregate Loan Commitments for any state (other than Minnesota or
North Dakota) in which the applicable originating Seller has been doing finance
business for more than two (2) years cannot exceed 20% of the aggregate
outstanding Loan Commitments for all Obligors of Eligible Receivables;
     (f) the aggregate Loan Commitments for any state in which the applicable
originating Seller has been doing finance business for less than two (2) years
cannot exceed 12% of the aggregate outstanding Loan Commitments for all Obligor
of Eligible Receivables; and
     (g) the Receivable Balance to Stressed Realized Value for any Obligor
cannot exceed 90%.
     “Contractual Obligation” means, with respect to any Person, any provision
of any security issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
     “Control” means, with respect to any Person, the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of securities, by contract or otherwise, and “Controlled” and
“Controlling” shall have meanings correlative to the foregoing.

6



--------------------------------------------------------------------------------



 



     “Controlled Amortization Period” means, with respect to any Series of
Notes, the period specified, if any, in the applicable Series Supplement.
     “Cooperative” means an organization which distributes or allocates a major
portion of its earnings or losses on the basis of patronage.
     “Corporate Trust Office” shall mean the principal office of the Trustee at
which at any particular time its corporate trust business shall be administered,
which office at the date of the execution of this Base Indenture is located at
60 Livingston Avenue, EP-MN-WS3D, St. Paul, MN 55107, Attention: Structured
Finance/Cofina Funding, LLC.
     “Cost of Carry” means, for any Monthly Period, the per annum percentage
equal to the aggregate of weighted average interest (including Premium and
program and facility fees, as applicable) and fee (including applicable Premium
rates) rates for all Series, the Servicing Fee Rate, the rate equivalent of the
Trustee Fees and Expenses.
     “Coupon” shall have the meaning specified in Section 2.1.
     “Credit Enhancement” means, with respect to any Series of Notes, the rights
and benefits provided to the Noteholders of such Series of Notes (or the Trustee
on their behalf) pursuant to an insurance policy as designated in the applicable
Series Supplement.
     “Credit Manual” shall mean the Cofina Credit Policies and Procedures Manual
as in effect on the Closing Date and as amended from time to time in compliance
with Section 2.12(c) of the Servicing Agreement.
     “Credit Reserve” means, as of any date of determination, the aggregate
amount by which the aggregate Receivable Balances of all Eligible Receivables of
the largest number of Obligors (such number determined by applying the table
below) exceed [the product of (A) the aggregate Receivable Balances of all
Eligible Receivables and (B) (1- the Advance Percentage/100)]:

          # of Largest Obligors to be     covered by the Credit # of Obligors in
the Program   Reserve 120   3 100   4 80   5 60   6 50   7 40   8 30   9 20   10
15 or less   11

     “Custodian” means the Person acting as custodian under the Custodian
Agreement, which shall initially be U.S. Bank National Association.

7



--------------------------------------------------------------------------------



 



     “Custodian Agreement” means the Custodian Agreement, dated as of the
Initial Closing Date, among the Issuer, the Trustee and the Custodian, as the
same may be amended, modified or supplemented from time to time in accordance
with the Transaction Documents.
     “Custodian File” shall have the meaning specified in the Purchase
Agreement.
     “Cut-Off Date” means, with respect to a Receivable, the date specified
pursuant to the Purchase Agreement as the date on and after which Collections
received with respect to such Receivable shall be for the account of the Issuer.
     “Daily Servicer Report” shall mean a report substantially in the form
attached as Exhibit A to the Servicing Agreement or in such other form as shall
be agreed between the Servicer and the Trustee, with the consent of the Required
Persons for each Series.
     “Deemed Collections” means in connection with any Receivable, all amounts
payable (without duplication) with respect to such Receivable, by (i) a Seller
pursuant to Section 2.07 of the Purchase Agreement or the Purchase and
Contribution Agreement, (ii) the Servicer pursuant to Section 2.11 of the
Servicing Agreement and/or (iii) the Servicer pursuant to Section 3.02(c) of the
Servicing Agreement.
     “Default” means any occurrence that is, or with notice or lapse of time or
both would become, an Event of Default.
     “Defaulted Obligor” means an Obligor (i) of a Defaulted Receivable,
(ii) which is subject to an Event of Bankruptcy or (iii) which is in default
with regard to any other debt owed to a Seller or the Issuer.
     “Defaulted Receivable” shall mean a Receivable: (i) as to which any
payment, or part thereof, remains unpaid for 90 days from the original due date
for such payment, (ii) as to which payments have been extended, or the terms of
payment thereof rewritten other than in accordance with the provisions of the
Servicing Agreement, or (iii) the related Obligor with respect to such
Receivable is a Defaulted Obligor; provided that a Receivable shall cease to be
treated as a Defaulted Receivable hereunder on the date on which such Receivable
has been or should have been, consistent with the Credit Manual, classified as a
Loss by the Servicer; provided, further, that if any such Receivable has not
constituted a Defaulted Receivable in a Monthly Period prior to the Monthly
Period in which such Receivable is (or should have been) classified as a Loss,
such Receivable shall be included in the Default Ratio for the Monthly Period in
which such Receivable is (or should have been) classified as a Loss.
     “Default Ratio” means, as of the end of any Monthly Period, the three month
rolling average of the ratio (expressed as a percentage) of the aggregate
Receivable Balance of all Receivables which constitute Defaulted Receivables as
of the last day of the applicable Monthly Period divided by the aggregate
Receivable Balance of all Eligible Receivables as of the last day of such
Monthly Period.
     “Definitive Notes” is defined in Section 2.16(f).

8



--------------------------------------------------------------------------------



 



     “Delinquency Ratio” means, as of the end of any Monthly Period, the three
month rolling average of the ratio (expressed as a percentage) of the aggregate
Receivable Balance of all Eligible Receivables which constitute Delinquent
Receivables as of the last day of the applicable Monthly Period divided by the
aggregate Receivable Balance of all Eligible Receivables as of the last day of
the applicable Monthly Period.
     “Delinquent Obligor” means an Obligor (i) of a Delinquent Receivable or
(ii) which is delinquent for 45 days or more in regard to any other debt owed to
a Seller or the Issuer.
     “Delinquent Receivable” shall mean a Receivable that is not a Defaulted
Receivable and (i) as to which any payment, or part thereof, remains unpaid for
45 days or more from the original due date for such payment, (ii) which has been
or, consistent with the Credit Manual, should be classified as delinquent by the
Servicer or (iii) the related Obligor with respect to such Receivable is a
Delinquent Obligor.
     “Depository” shall have the meaning specified in Section 2.16(a).
     “Depository Agreement” means, with respect to each Series, the agreement
among the Issuer, the Trustee and the Clearing Agency or Foreign Clearing
Agency, or as otherwise provided in the related Series Supplement.
     “Determination Date” means, unless otherwise specified in the related
Series Supplement, the third Business Day prior to each Series Transfer Date.
     “Dollars” and the symbol “$” mean the lawful currency of the United States.
     “Doubtful” means, with respect to any Receivable, that such Receivable has
a UCS Score of “Doubtful” in accordance with the Credit Manual.
     “DTC” means The Depository Trust Company.
     “Early Amortization Event” shall have the meaning set forth in
Section 10.1.
     “Eligible Interest Rate Hedge Counterparty” means any bank that has both
(x) a long-term unsecured debt rating of at least “A+/A1” (or the equivalent)
from the applicable Rating Agency (so long as such Rating Agency is then rating
any Series of Notes Outstanding hereunder) and (y) a short-term unsecured debt
rating of “A1/F1/P1” (or the equivalent) from the applicable Rating Agency (so
long as such Rating Agency is then rating any Series of Notes Outstanding
hereunder).
     “Eligible Receivable” means, at any time, a Receivable:
     (i) which is currently owing under an Obligor Note, which Obligor Note and
the related Loan Documents have been duly authorized and are in full force and
effect and constitute the legal, valid and binding obligation of the Obligor
enforceable against such Obligor in accordance with their respective terms;

9



--------------------------------------------------------------------------------



 



     (ii) which was originated in the ordinary course of business of the
applicable Seller under Loan Documents substantially in the form as set forth as
Exhibit B to the Purchase and Contribution Agreement;
     (iii) in respect of which no material default exists and with respect
thereto there is not then in effect any waiver by the applicable Seller of any:
(i) material default with respect thereto; or (ii) any event or circumstance
that would, with notice, the passage of time, or both, become a material default
with respect thereto;
     (iv) which is (A) not a Defaulted Receivable and (B) not a Delinquent
Receivable on the date of acquisition by the Issuer;
     (v) which, together with the Loan Documents related thereto, constitutes an
“account,” a “general intangible,” “chattel paper” or an “instrument” within the
meaning of the UCC of all jurisdictions which govern the perfection of the
Issuer’s or the Trustee’s interest therein;
     (vi) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Official Body
required to be obtained, effected or given in connection with the origination,
transfer or pledge of such Receivable have been duly obtained, effected or given
and are in full force and effect;
     (vii) the Obligor of which is not an Affiliate of the Issuer or any Seller
(other than CHS, provided that all Obligors which are Affiliates of CHS shall be
treated as a single Obligor for purposes of the definition of “Concentration
Overage Amount”);
     (viii) the Obligor of which has incurred the obligations relating to such
Receivable strictly for business purposes and not for personal, family or
household purposes and is organized in and a resident of the United States;
     (ix) the Obligor of which is a Cooperative or a limited liability company
which is majority owned by Cooperatives and not an Official Body or other
governmental authority;
     (x) which is denominated and payable only in United States Dollars in the
United States;
     (xi) which, with respect to any Operating Loan, requires interest payments
to be made not less frequently than monthly and the outstanding principal
balance to be paid in full not later than the applicable due date or commitment
termination date for such Operating Loan, but in no event later than fourteen
(14) months from the closing date of such Operating Loan;
     (xii) which, with respect to any Term Loan, (A) requires principal payments
(a) to be made not less frequently than in equal monthly installments sufficient
to fully amortize the outstanding principal balance over the term of the Term
Loan and (b) to be paid in full not later than the applicable due date for such
Term Loan, but in no event longer than ten (10) years from the closing date of
such Term Loan, and interest

10



--------------------------------------------------------------------------------



 



payments to be made not less frequently than monthly, and (B) does not have a
weighted average life in excess of 7 years;
     (xiii) which, together with the Loan Documents related thereto, does not
contravene any laws, rules or regulations applicable thereto (including laws,
rules and regulations relating to usury, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no party to the Loan Documents related
thereto is in violation of any such law, rule or regulation in any respect;
     (xiv) which is prepayable at any time and, together with the related Loan
Documents and Related Security, is fully assignable;
     (xv) which satisfies in all material respects the applicable requirements
of the Credit Manual (except, with respect to Receivables originated by CHS, as
otherwise listed in a schedule delivered to the Required Persons on or prior to
the date of initial sale of Receivables by CHS under the Purchase and
Contribution Agreement);
     (xvi) which is secured by a perfected, assignable, first priority security
interest in the Related Security in favor of the applicable Seller free and
clear of all Liens (except Permitted Encumbrances) prior to the acquisition by
the Issuer;
     (xvii) which has not been compromised, adjusted or similarly modified other
than in accordance with the Credit Manual and as permitted by the Transaction
Documents;
     (xviii) with respect to which the Loan Documents are complete and in
accordance with the Credit Manual;
     (xix) the Obligor of which was not classified as Substandard, Doubtful or
Loss in accordance with the Credit Manual at the time of acquisition by the
Issuer;
     (xx) with respect to which (a) the Issuer has good and marketable title and
a valid ownership interest (which ownership interest, to the extent it
constitutes a security interest under the UCC, shall be perfected and of first
priority free and clear of all Liens (except Permitted Encumbrances)) in the
Related Security and good and marketable title and a valid ownership interest
(which ownership interest, to the extent it constitutes a security interest
under the UCC, shall be perfected and of first priority) in the Receivable; and
(b) the Trustee has a first priority perfected security interest in the
Receivable free and clear of all Liens and a first priority perfected security
interest in the Related Security free and clear of all Liens (except Permitted
Encumbrances);
     (xxi) the Obligor of which has been instructed (or will be instructed
within 10 Business Days of the acquisition of such Receivables by the Issuer) to
make all payments directly to the Lockbox Account or the Collection Account;
     (xxii) with respect to which the outstanding principal balance is less than
the Risk Capital Limit for the related Obligor;

11



--------------------------------------------------------------------------------



 



     (xxiii) the Obligor of which has provided the Servicer with monthly
financial statements in accordance with the Loan Documents within 35 days of
each month end;
     (xxiv) as to which the applicable Seller has satisfied all obligations on
its part with respect to such Receivable required to be fulfilled pursuant to
the applicable Loan Documents or in connection with the transfer and any
applicable agreement pursuant to which such transfer occurs;
     (xxv) as to which none of the applicable Seller, the Issuer or the Servicer
has taken any action which would impair, or failed to take any action necessary
to avoid impairing, the rights of the Trustee for the benefit of the Secured
Parties therein, other than actions or failures to take action by the Servicer
which are permitted under the Credit Manual and the Transaction Documents;
     (xxvi) which is not subject to any right of rescission, setoff,
counterclaim or any other defense (including defenses arising out of violations
of usury laws) of any Obligor, other than defenses arising out of applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights in general and general equity principles;
     (xxvii) which complies with the representations and warranties made with
respect thereto by each applicable Seller in the Purchase Agreement and the
Purchase and Contribution Agreement;
     (xxviii) the Related Security of which is insured as required by the
Transaction Documents and the Credit Manual;
     (xxix) is not subordinated in any respect to any other Indebtedness of the
relevant Obligor;
     (xxx) the Outstanding Balance of which is less than the related Loan
Commitment amount under the Loan Documents;
     (xxxi) in respect of which no security deposit or reserve paid or created
by the related Obligor exists; and
     (xxxii) the Custodian File with respect to which shall have been delivered
to the Custodian within two (2) Business Days following acquisition thereof by
the Issuer.
     “Enhancement” means, with respect to any Series of Notes, the rights and
benefits provided directly to the Noteholders of such Series of Notes (or the
Trustee on their behalf) pursuant to any Credit Enhancement.
     “Enhancement Agreement” means any contract, agreement, insurance policy,
surety bond, instrument or document (other than a Series Supplement) governing
the terms of any Enhancement or pursuant to which any Enhancement is issued or
outstanding.

12



--------------------------------------------------------------------------------



 



     “Enhancement Provider” means the Person providing any Enhancement as
designated in the applicable Series Supplement, other than any Noteholders the
Notes of which are subordinated to any class or Series of Notes.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, supplemented or otherwise modified and in effect from time to time, and
the rules and regulations promulgated thereunder.
     “ERISA Affiliate” shall mean, with respect to any Person, (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as such Person; (ii) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Code) with such Person; or (iii) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as such Person, any corporation described in clause (i) above or any trade
or business described in clause (ii) above.
     “ERISA Event” shall mean any of the following: (i) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan;
(ii) the receipt by such Person or any ERISA Affiliate from the Pension Benefit
Guaranty Corporation or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or Pension Plans or to appoint a trustee
to administer any Plan; (iii) the incurrence by such Person or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (iv) any “reportable event” as
defined in Section 4043 of ERISA or the regulations issued thereunder with
respect to a Pension Plan (other than an event for which the 30-day notice
period is waived), (v) the incurrence by such Person or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or (vi) the receipt by such Person or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from such
Person or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Euroclear” shall mean Euroclear Bank S.A./N.V.
     “Event of Bankruptcy” shall be deemed to have occurred with respect to a
Person if:
          (a) (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, before any Official Body, seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up, or
composition or adjustment of debts of such Person, the appointment of a trustee,
receiver, custodian, liquidator, assignee, sequestrator or the like for such
Person or all or substantially all of its assets, or any similar action with
respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts; or (ii) an
order for relief in respect of such Person shall be entered in an involuntary
case under the Federal bankruptcy laws or other similar laws now or hereafter in
effect; or

13



--------------------------------------------------------------------------------



 



          (b) such Person shall (i) consent to the institution of any proceeding
or petition described in clause (a) of this definition, or (ii) commence a
voluntary case or other proceeding under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law now or
hereafter in effect, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for such Person or for any substantial part of its property,
or shall make any general assignment for the benefit of creditors, or shall fail
to, or admit in writing its inability to, pay its debts generally as they become
due, or, if a corporation or similar entity, its board of directors shall vote
to implement any of the foregoing.
     “Event of Default” has the meaning specified in Section 11.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Expected Final Settlement Date” means, with respect to any Series of
Notes, the date, if any, stated in the applicable Series Supplement as the date
on which such Series of Notes is expected to be paid in full.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “Finance Charges” shall mean any finance, interest, late or similar charges
or fees owing by an Obligor pursuant to the Obligor Notes and related Loan
Documents.
     “Fitch” means Fitch, Inc.
     “Foreign Clearing Agency” shall mean Clearstream and Euroclear.
     “GAAP” means those principles of accounting set forth in pronouncements of
the Financial Accounting Standards Board, the American Institute of Certified
Public Accountants and are applicable in the circumstances as of the date of a
report, as such principles are from time to time supplemented and amended.
     “Global Note” shall have the meaning specified in Section 2.19.
     “Grant” means the Issuer’s grant of a lien on and security interest in, to
and under the Trust Estate as set forth in the Granting Clause of this Base
Indenture.
     “Holder” or “Noteholder” shall mean the Person in whose name a Note is
registered in the Note Register and, if applicable, the holder of any Bearer
Note or Coupon, as the case may be, or such other Person deemed to be a “Holder”
or “Noteholder” in any related Series Supplement. Notwithstanding anything to
the contrary contained here, in the event that the Noteholders under any Series
shall have received all principal, interest and other sums owing to such
Noteholders under the Notes and the other Transaction Documents and any sums
shall be due to any Enhancement Providers under such Series, then such
Enhancement Providers shall be deemed to be the Holders of such Notes for all
purposes hereof.
     “Indebtedness” shall mean, with respect to any Person, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property other than

14



--------------------------------------------------------------------------------



 



accounts payable arising in the ordinary course of such Person’s business on
terms customary in the trade, (iii) obligations, whether or not assumed, secured
by liens on or payable out of the proceeds or production from, property now or
hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, (v) Capitalized Lease obligations,
(vi) net payment obligations to a counterparty under an Interest Rate Hedge
Agreement, (vii) obligations under letters of credit or similar obligations and
(viii) obligations of another Person of a type described in clauses (i) through
(vii) above, for which such Person is obligated pursuant to a guaranty, put or
similar arrangement.
     “Indenture” means this Base Indenture, together with all
Series Supplements, as the same may be amended, restated, modified or
supplemented from time to time.
     “Indenture Termination Date” shall have the meaning specified in
Section 13.1.
     “Independent” means, when used with respect to any specified Person, that
the Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, each Seller and any Affiliate of any of the foregoing Persons, (b) does
not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor, any Seller or any Affiliate of
any of the foregoing Persons and (c) is not connected with the Issuer, any such
other obligor, any Seller or any Affiliate of any of the foregoing Persons as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.
     “Independent Certificate” means a certificate or opinion to be delivered to
the Trustee and the Notice Persons under the circumstances described in, and
otherwise complying with, the applicable requirements of Section 16.1, prepared
by an Independent appraiser or other expert appointed by an Issuer Order and
approved by the Trustee (in the exercise of reasonable care), and such opinion
or certificate shall state that the signer has read the definition of
“Independent” in this Indenture and that the signer is Independent within the
meaning thereof.
     “Initial Closing Date” means August 10, 2005.
     “Initial Note Principal” means, with respect to any Series of Notes, the
amount stated in the related Series Supplement.
     “Interest Payment” means, for each Series of Notes Outstanding on any
Settlement Date, all amounts to be paid from the related Settlement Account on
such Settlement Date which represent payments of Monthly Interest (as defined in
the applicable Series Supplement) on such Series of Notes.
     “Interest Rate Hedge Agreement” means an ISDA interest rate cap agreement,
ISDA interest rate swap agreement, ISDA interest rate ceiling agreement, ISDA
interest rate floor agreement or any combination of the foregoing or other
similar agreement entered into between the Issuer and the Interest Rate Hedge
Provider named therein, including any schedules and confirmations prepared and
delivered in connection therewith, pursuant to which recourse by the Interest
Rate Hedge Provider to the Issuer is limited to the Trust Estate and the
Available Distribution Amount which pursuant to the terms of the Indenture is
available for such purpose, and otherwise in form and substance acceptable to
the Required Persons for each Series.

15



--------------------------------------------------------------------------------



 



     “Interest Rate Hedge Provider” means any Eligible Interest Rate Hedge
Counterparty or any counterparty to a cap, collar or other hedging instrument
permitted to be entered into pursuant to this Indenture.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Investment Earnings” means all interest and earnings (net of losses and
investment expenses) accrued on funds on deposit in the Trust Accounts (except
if otherwise provided with respect to any Series Account in the related
Series Supplement).
     “Investor Account” shall mean each of the Settlement Accounts.
     “Issuer” is defined in the preamble of this Base Indenture.
     “Issuer Obligations” means all principal and interest, at any time and from
time to time, owing by the Issuer on the Notes and all costs, fees and expenses
and other amounts owing or payable by, or obligations of, the Issuer under the
Indenture and/or the Transaction Documents.
     “Issuer Order” and “Issuer Request” means a written order or request signed
in the name of the Issuer by any one of its Responsible Officers and delivered
to the Trustee.
     “Law” shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, injunction, writ, decree or award of
any Official Body.
     “Legal Final Settlement Date” is defined, with respect to any Series of
Notes, in the applicable Series Supplement.
     “Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).
     “Loan Commitment” means, with respect to any Obligor, the maximum aggregate
amount required to be advanced to the related Obligor under the terms of the
related Loan Documents.
     “Loan Commitment to Book Value Ratio” means, with respect to any Obligor,
the ratio of (i) the Obligor’s combined Loan Commitments to (ii) the related
Book Value.
     “Loan Document” means with respect to any Receivable, the related Obligor
Note and any related loan agreements, security agreements, mortgages,
acknowledgements (if required), financing statements and other documents,
instruments, certificates or assignments (including amendments or modifications
thereof) executed by the Obligor thereof or by another Person on the Obligor’s
behalf or for the Obligor’s benefit in respect of such Receivable and related
Obligor Note, including letters of credit, general or limited guaranties or
other credit enhancement.

16



--------------------------------------------------------------------------------



 



     “Lockbox Account” initially, account number established at M&I.
     “Loss” means, with respect to any Receivable, that for such Receivable the
assets have been collected and the amount collected was insufficient to repay
the Loan in full.
     “M&I” means M&I Marshall & Ilsley Bank.
     “Material Adverse Effect” shall mean any event or condition which would
have a material adverse effect on (i) the collectibility of any material portion
of the Receivables, (ii) the condition (financial or otherwise), businesses or
properties of the Issuer, the Servicer or any Seller, (iii) the ability of the
Issuer, the Servicer or any Seller to perform its respective obligations under
the Transaction Documents to which it is a party, (iv) the Lien or other
interests of the Trustee or any Secured Party in the Trust Estate or under the
Transaction Documents or their rights, powers and remedies thereunder.
     “Maximum Principal Amount” means, for each Series of Warehouse Notes, the
meaning specified in the related Series Supplement.
     “Monthly Noteholders’ Statement” means, with respect to any Series of
Notes, a statement substantially in the form attached to the relevant
Series Supplement, with such changes as the Servicer may determine to be
necessary or desirable with the consent of the Required Persons for each Series;
provided, however, that no such change shall serve to exclude information
expressly required by this Base Indenture or any Series Supplement.
     “Monthly Period” shall mean, unless otherwise defined in any
Series Supplement, the period from and including the first day of a calendar
month to and including the last day of a calendar month.
     “Monthly Servicer Report” shall mean a report substantially in the form
attached as Exhibit A to the Servicing Agreement or in such other form as shall
be agreed between the Servicer and the Trustee, with the consent of the Required
Persons for each Series.
     “Moody’s” means Moody’s Investors Service.
     “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA with respect to which a Seller, the Issuer or any
ERISA Affiliate of a Seller or the Issuer is making, is obligated to make, or
has made or been obligated to make, contributions on behalf of participants who
are or were employed by any of them.
     “Net Yield Amount” means for any Monthly Period an amount equal to the
excess of (A) the sum of collections with respect to Finance Charges plus
Recoveries and any Investment Earnings over (B) the sum of (a) interest and fees
(including program and facility fees if applicable) accrued for the current
Monthly Period with respect to all Series and overdue interest and fees with
respect to the Notes of all Series (together with, if applicable, interest on
such overdue interest and fees at the rate specified in the accompanying
Series Supplements), (b) accrued and unpaid Servicing Fees, Custodian fees and
expenses, Premium and Trustee Fees and Expenses for such Monthly Period and
(c) any other costs, expenses, or liabilities of the Issuer of

17



--------------------------------------------------------------------------------



 



any nature whatsoever incurred during such Monthly Period (except for the
obligations of the Issuer to pay any principal on the Notes outstanding at such
time or any Business Taxes)
     “New Series Issuance” means any issuance of a new Series of Notes pursuant
to Section 2.2.
     “New Series Issuance Date” shall have the meaning, with respect to any
Series issued pursuant to a New Series Issuance, specified in Section 2.2.
     “New Series Issuance Notice” shall have the meaning, with respect to any
Series issued pursuant to a New Series Issuance, specified in Section 2.2.
     “Non-U.S. Person” means a person who is not a “U.S. Person” as such term is
defined in Regulation S.
     “Note Interest” shall mean interest payable in respect of the Notes of any
Series pursuant to the Series Supplement for such Series.
     “Note Owner” means, with respect to a Book-Entry Note, the Person who is
the beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or Foreign Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency or Foreign Clearing Agency
(directly or as an indirect participant, in accordance with the rules of such
Clearing Agency or Foreign Clearing Agency).
     “Note Principal” means, with respect to any Series, the principal payable
in respect of the Notes of each Series pursuant to Article 5.
     “Note Purchase Agreement” means, with respect to any Series, the note
purchase agreement, private placement agreement, subscription agreement or other
agreement pursuant to which the Issuer initially sells the Notes of such Series,
as such agreement may be amended, supplemented or otherwise modified and in
effect from time to time in accordance with the Transaction Documents.
     “Note Rate” means, with respect to any Series of Notes (or, for any Series
with more than one Class, for each Class of such Series), the annual rate at
which interest accrues on the Notes of such Series of Notes (or formula on the
basis of which such rate shall be determined) as stated in the applicable
Series Supplement.
     “Note Register” means the register maintained pursuant to Section 2.6(a),
providing for the registration of the Notes and transfers and exchanges thereof.
     “Notes” shall mean any one of the notes (including the Bearer Notes, the
Registered Notes or the Global Notes) issued by the Issuer, executed and
authenticated by the Trustee substantially in the form (or forms in the case of
a Series with multiple classes) of the note attached to the related
Series Supplement or such other obligations of the Issuer deemed to be a “Note”
in any related Series Supplement.

18



--------------------------------------------------------------------------------



 



     “Notice Persons” means, with respect to any Series of Notes, the Persons
identified as such in the applicable Series Supplement.
     “Obligor” shall mean, with respect to any Receivable, the Person or Persons
directly or indirectly obligated to make payments with respect to such
Receivable, including any guarantor thereof.
     “Obligor Note” shall mean, with respect to any Operating Loan or Term Loan,
the promissory note, instrument or other writing entered into by the related
Obligor in connection with or evidencing the indebtedness of the Obligor under
such Operating Loan or Term Loan.
     “Officer’s Certificate” means a certificate signed by any Responsible
Officer of the Issuer, under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 16.1 and delivered to the
Trustee. Unless otherwise specified, any reference in this Indenture to an
Officer’s Certificate shall be to an Officer’s Certificate of any Responsible
Officer of the Issuer.
     “Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic, or
any accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles.
     “Operating Loan” means any loan facility used to finance working capital
and current or seasonal assets (e.g., inventories and accounts receivable) with
an original maturity date of fourteen (14) months or less.
     “Opinion of Counsel” means one or more written opinions of counsel to the
Issuer, the Sellers or the Servicer who (except in the case of opinions
regarding matters of organizational standing, power and authority, conflict with
organizational documents, conflict with agreements other than Transaction
Documents, qualification to do business, licensure and litigation or other
proceedings) shall be external counsel, satisfactory to the Trustee and the
applicable Notice Persons, which opinions shall comply with any applicable
requirements of Section 16.1, and shall be in form and substance satisfactory to
the Trustee and the applicable Notice Persons, and shall be addressed to the
Trustee and the applicable Notice Persons. An Opinion of Counsel may, to the
extent same is based on any factual matter, rely on an Officer’s Certificate or
a Cofina Officer’s Certificate as to the truth of such factual matter.
     “Other Assets Especially Mentioned” means, with respect to any Receivable,
that such Receivable has a UCS Score of “Other Assets Especially Mentioned” in
accordance with the Credit Manual.
     “Outstanding Balance” shall mean, with respect to any Receivable at any
time, the then outstanding principal amount thereof, excluding any accrued and
outstanding Finance Charges related thereto.

19



--------------------------------------------------------------------------------



 



     “Paying Agent” shall mean any paying agent appointed pursuant to
Section 2.7 and shall initially be the Trustee.
     “Pension Plan” shall mean a Benefit Plan described in Section 3(2) of
ERISA.
     “Perfection Representations” means the representations, warranties and
covenants set forth in Schedule I attached hereto.
     “Permitted Encumbrance” (a) with respect to the Issuer, any item described
in clauses (iv) or (vi) below and (b) with respect to any Seller, any item
described in clauses (i) through (vii) below:
     (i) liens, charges or other encumbrances for taxes and assessments which
are not yet due and payable or which are being contested in good faith and for
which reserves have been established, if required in accordance with GAAP;
     (ii) liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which a Seller shall at any time in good faith be prosecuting an appeal or
proceeding for a review and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;
     (iii) with respect to Related Security, liens, charges or other
encumbrances or priority claims incidental to the conduct of business or the
ownership of properties and assets (including mechanics’, carriers’, repairers’,
warehousemen’s and statutory landlords’ liens and liens to secure the
performance of leases) and deposits, pledges or liens to secure statutory
obligations, surety or appeal bonds or other liens of like general nature
incurred in the ordinary course of business and not in connection with the
borrowing of money, provided in each case, the obligation secured is not
overdue, or, if overdue, is being contested in good faith by appropriate actions
or proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP;
     (iv) liens, charges or encumbrances in favor of the Trustee, or otherwise
created by the Issuer or any Seller (and assigned to the Trustee) pursuant to
the Transaction Documents;
     (v) liens, charges, imperfections in title or other encumbrances which,
individually or in the aggregate, do not materially interfere with the rights
under the Transaction Documents of the Trustee or any Secured Party in any of
the Receivables;
     (vi) any lien or security interest created in favor of the Issuer in
connection with the purchase of the Receivables or Related Security by the
Issuer pursuant to the Purchase Agreement (and assigned to the Trustee); and
     (vii) any lien, charges or encumbrances on assets arising in the ordinary
course of the business of an Obligor, such as purchase money security interests
and easements with respect to real property.

20



--------------------------------------------------------------------------------



 



provided, however, that in each of clauses (i) through (iii) and (v) above there
is no material risk of foreclosure against the applicable property and no risk
of liability of the Secured Parties
     “Permitted Investments” shall mean, unless otherwise provided in the
Series Supplement with respect to any Series, any of the following
(a) negotiable instruments or securities represented by instruments in bearer or
registered or in book-entry form which evidence (i) direct obligations of, or
obligations fully guaranteed by, the United States of America; (ii) obligations
of any agency of the United States of America; (iii) certificates of deposit or
bankers acceptances issued by, any depositary institution or trust company
incorporated under the laws of the United States of America or any state thereof
(or domestic branches of foreign banks) and subject to supervision and
examination by Federal or state banking or depositary institution authorities;
provided, however, that, at the time of investment or contractual commitment to
invest therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from Moody’s, Fitch and S&P of at least P-1, F1 and A-1,
respectively, in the case of the certificates of deposit or short-term deposits,
or a rating not lower than one of the two highest investment categories granted
by Moody’s, Fitch and S&P; or (iv) investments in money market funds of a U.S.
issuer (including those owned or managed by the Trustee or an Affiliate) rated
in the highest investment category or otherwise approved in writing by Moody’s,
Fitch and S&P; (b) demand deposits in any depositary institution or trust
company (including those owned or managed by the Trustee) referred to in
(a)(iii) above; (c) commercial paper (having original or remaining maturities of
no more than 30 days) having, at the time of investment or contractual
commitment to invest therein, a credit rating from Moody’s, Fitch and S&P of at
least P-1, F1 and A-1, respectively; (d) Eurodollar time deposits having a
credit rating from Moody’s, Fitch and S&P of at least P-1, F1 and A-1,
respectively; (e) repurchase agreements involving any of the Permitted
Investments described in clauses (a)(i), (a)(iv) and (d) of this definition so
long as the other party to the repurchase agreement has at the time of
investment therein, a rating from Moody’s, Fitch and S&P of at least P-1, F1 and
A-1, respectively; and (f) any other investment permitted by the Required
Persons for each Series and which satisfies the Rating Agency Condition, if
applicable. Permitted Investments may be purchased by or through the Trustee and
its Affiliates.
     “Permitted Settlement Date Withdrawals” means, with respect to any Series
of Notes, (i) on any Settlement Date, the amounts required to pay any shortfall
in Interest Payments on such Series of Notes and any Scheduled Principal Payment
Amounts in each case payable in respect of the related Settlement Period on such
Settlement Date, after giving effect to all payments of the Available
Distribution Amount; and (ii) on the “legal final settlement date” for each
Series an amount equal to the lesser of (A) the outstanding principal balance of
the Notes of such Series (after giving effect to all payments of the Available
Distribution Amount on such Settlement Date) and (B) such Series’ pro rata
portion of amounts then on deposit in the Spread Maintenance Account (calculated
based on the outstanding principal balance of the Notes of such Series as a
percentage of the outstanding principal balance of Notes of all Series,
calculated as of the most recent Determination Date).

21



--------------------------------------------------------------------------------



 



     “Person” shall mean any corporation, limited liability company, natural
person, firm, joint venture, partnership, trust, unincorporated organization,
enterprise, government or any department or agency of any government.
     “Physical Property” means banker’s acceptances, commercial paper,
negotiable certificates of deposits and other obligations that constitute
“instruments” within the meaning of Section 9-105(l)(i) of the applicable UCC
and are susceptible to physical delivery and Certificated Securities.
     “Potential Early Amortization Event” means any occurrence that is, or with
notice or lapse of time or both would become, an Early Amortization Event.
     “Premium” means, the fee or premium payable to an Enhancement Provider or
to another Person specified in the related Series Supplement or Enhancement
Agreement for guaranteeing all or a portion of the Notes of a Series (or a Class
thereof).
     “Principal Amortization Period” means, with respect to any Series of Notes,
the period specified, if any, in the applicable Series Supplement.
     “Principal Receivables” means the principal portion of the Receivables
(other than Defaulted Receivables), excluding any Recoveries and any accrued and
unpaid Finance Charges.
     “Principal Terms” has the meaning specified in Section 2.2(b).
     “Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
     “Program Amount” means, with respect to any Series, the initial Note
Balance of any such Series of Notes which are not Warehouse Notes and the
Maximum Principal Amount of any Series of Warehouse Notes.
     “Purchase Agreement” shall mean the Purchase and Sale Agreement, dated as
of the Initial Closing Date, between Cofina Financial, LLC and the Issuer, as
such agreement may be amended, supplemented or otherwise modified and in effect
from time to time in accordance with the Transaction Documents.
     “Purchase and Contribution Agreement” shall mean the Purchase and
Contribution Agreement, dated as of the Initial Closing Date, among CFA, and the
other Sellers from time to time party thereto and Cofina Financial, LLC, as
purchaser, as such agreement may be amended, supplemented or otherwise modified
and in effect form time to time in accordance with the Transaction Documents.
     “Qualified Institution” means a depository institution or trust company,
which may include the Trustee, organized under the laws of the United States or
any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank subject to regulation by a U.S. regulatory authority),
which either (a) has corporate trust powers and at all times has a certificate
of deposit rating of P-1 by Moody’s, F1 by Fitch and A-1 by Standard & Poor’s or
a long-term unsecured debt obligation rating of at least A1 by Moody’s and at
least A+ by Fitch

22



--------------------------------------------------------------------------------



 



and Standard & Poor’s and deposit insurance provided by either the Bank
Insurance Fund (“BIF”) or the Savings Association Insurance Fund (“SAIF”), each
administered by the FDIC, or (b) at all times has a certificate of deposit
rating of at least P-1 by Moody’s, F1 by Fitch and A-1+ by Standard & Poor’s or
a long-term unsecured debt obligation rating of at least Baa by Moody’s and of
at least BBB by Fitch and Standard & Poor’s and deposit insurance as required by
the FDIC or (c) a depository institution, which may include the Trustee, which
is acceptable to each Rating Agency (if applicable) and the Required Persons for
each Series.
     “Rapid Amortization Period” means, with respect to any Series of Notes, the
period specified as such, if any, in the applicable Series Supplement.
     “Rating Agency” means, with respect to each outstanding Series of Notes,
the rating agency or agencies, if any, selected by the Issuer to rate all or a
portion of such Series of Notes or any Class thereof, as specified in the
related Series Supplement.
     “Rating Agency Condition” shall mean, unless otherwise provided in a Series
Supplement, with respect to any action, that each Rating Agency rating any
Series shall have notified the Issuer and the Trustee in writing that such
action will not result in a reduction or withdrawal of the then current rating
of any outstanding Series or Class thereof with respect to which it is a Rating
Agency. Satisfaction of the Rating Agency Condition shall be an expense of the
Issuer unless otherwise provided herein or in any Series Supplement.
     “Receivable” shall mean the indebtedness of any Obligor under or with
respect to an Obligor Note, whether constituting an account, chattel paper, an
instrument, a general intangible, payment intangible, promissory note or
otherwise, and shall include (i) the right to payment of such indebtedness and
any interest or finance charges and other obligations of such Obligor with
respect thereto (including, without limitation, the principal amount of such
indebtedness, periodic finance charges, late fees and returned check fees),
(ii) all proceeds of, and payments or Collections on, under or in respect of any
of the foregoing and (iii) all Related Security with respect thereto.
Notwithstanding the foregoing, upon release from the Trust Estate pursuant to
Section 2.14, a Removed Receivable shall no longer constitute a Receivable.
     “Receivable Balance” shall mean, with respect to any Receivable, the
outstanding principal amount thereof, excluding any accrued and outstanding
Finance Charges related thereto.
     “Receivable Balance to Stressed Realizable Value” means, with respect to
any Obligor, the ratio of (i) the Obligor’s combined Receivable Balances to
(ii) the related Stressed Realizable Value.
     “Receivables File” shall have the meaning specified in the Purchase
Agreement.
     “Record Date” means, unless otherwise specified in the applicable
Series Supplement, with respect to any Series of Notes and any Settlement Date,
the fifth Business Day preceding such Settlement Date.
     “Records” shall mean all Obligor Notes and other documents, books, records
and other information (including, without limitation, computer programs, tapes,
disks, punch cards, data

23



--------------------------------------------------------------------------------



 



processing software and related property and rights) maintained with respect to
the Receivables and the related Obligors.
     “Recoveries” shall mean all amounts or payments received by the Servicer
with respect to Receivables which have previously become Defaulted Receivables,
net of reasonable expenses of collection.
     “Redemption Date” means (a) in the case of a redemption of the Notes
pursuant to Section 15.1, the Settlement Date specified by the Servicer or the
Issuer pursuant to Section 15.1 or (b) the date specified for a Series pursuant
to redemption provisions of the related Series Supplement.
     “Redemption Price” means in the case of a redemption of the Notes pursuant
to Section 15.1, an amount equal to the unpaid principal amount of each class of
Notes being redeemed plus accrued and unpaid interest thereon to but excluding
the Redemption Date and any other amounts due to Noteholders and any Enhancement
Provider.
     “Registered Notes” shall have the meaning specified in Section 2.1.
     “Related Security” means, with respect to any Receivable (i) all of the
related Seller’s or the Issuer’s right, title and interest in, to or under
(a) the Obligor Note evidencing such Receivable and to Loan Documents and other
agreements that relate to such Receivable, (b) the insurance policies, if any,
relating to such Receivable including, without limitation, the right to
terminate such policies and to receive unearned premiums payable upon such
termination, and rights to loss payments under such insurance policies, (c) all
guaranties, letters of credit and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable,
(d) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable whether pursuant to the
Obligor Note related to such Receivable or otherwise, and (ii) all proceeds of,
and payments or collections on, under or in respect of, any of the foregoing.
     “Removed Receivables” means any Receivable which is purchased or
repurchased (i) by the Servicer pursuant to the last paragraph of Section 2.11
of the Servicing Agreement or (ii) by any Seller pursuant to the terms of the
Purchase Agreement or the Purchase and Contribution Agreement.
     “Required Noteholders” means the Holders of Notes of all Series, voting
together without regard to Class or Series, representing in excess of 50% of the
aggregate principal balance of all Notes of all Series.
     “Required Persons” means, with respect to any Series of Notes, the Persons
identified as such in the applicable Series Supplement.
     “Required Spread Maintenance Reserve Amount” means, for each Settlement
Period (determined as of the last day of each Monthly Period), an amount equal
to the sum (without duplication) of (I) (i) the product of (a) the positive
excess (if any) of (A) the sum of 1.25% plus the percentage equivalent of a
fraction, the numerator of which is the amount described in clause (B) of the
definition of Net Yield Amount and the denominator of which is the aggregate

24



--------------------------------------------------------------------------------



 



Outstanding Balances of all Eligible Receivables over (B) the Weighted Average
Interest Rate times (b) the Weighted Average Life of the Receivables times
(c) the aggregate outstanding Note Balance for all Series, (II) the sum for each
Operating Loan which is an Eligible Receivable at such time of the product of
(a) the positive excess (if any) of (A) the sum of 0.25% plus the percentage
equivalent of a fraction, the numerator of which is the amount described in
clause (B) of the definition of Net Yield and the denominator of which is the
aggregate Outstanding Balance of all Eligible Receivables over (B) the interest
rate for such Operating Loan times (b) the Outstanding Balance of such Operating
Loan times (c) the remaining term to maturity of such Operating Loan, expressed
in years and (III) the sum for each Term Loan which is an Eligible Receivable at
such time of the product of (a) the positive excess (if any) of (A) the sum of
0.50% plus the percentage equivalent of a fraction, the numerator of which is
the amount described in clause (B) of the definition of Net Yield and the
denominator of which is the Outstanding Balance of all Eligible Receivables over
(B) the interest rate for such Term Loan times (b) the Outstanding Balance of
such Term Loan times (c) the remaining term to maturity of such Term Loan,
expressed in years.
     “Requirements of Law” shall mean, as to any Person, the organizational
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Official Body, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
     “Responsible Officer” shall mean, with respect to any Person, the Chairman,
the President, the Controller, any Vice President, the Secretary, the Treasurer,
or any other officer of such Person customarily performing functions similar to
those performed by any of the above-designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.
     “Restricted Period” shall have, with respect to any Series of Notes, the
meaning designated as the “Restricted Period,” if any, in the related
Series Supplement.
     “Revolving Period” means, with respect to any Series of Notes, the period
specified as such in the applicable Series Supplement.
     “Risk Capital Limit” means, (i) for any Obligor with an “A1” or “A2” UCS
Score, the amount determined by multiplying (A) 0.25 times (B) the sum of
(I) the amount identified as “Total Capital” of Cofina on Cofina’s most recently
delivered audited balance sheet plus (II) the amount identified as “Loan Loss
Reserves” on Cofina’s most recently delivered audited balance sheet, (ii) for
any Obligor with an “A3” UCS Score, the amount determined by multiplying
(A) 0.20 times (B) the sum of (I) the amount identified as “Total Capital” of
Cofina on Cofina’s audited balance sheet plus (II) the amount identified as
“Loan Loss Reserves” on Cofina’s most recently delivered audited balance sheet,
and (iii) for any Obligor with a UCS Score below “A3”, the amount determined by
multiplying (A) 0.15 times (B) the sum of (I) the amount identified as “Total
Capital” of Cofina on Cofina’s most recently delivered audited balance sheet
plus (II) the amount identified as “Loan Loss Reserves” on Cofina’s most
recently delivered audited balance sheet.

25



--------------------------------------------------------------------------------



 



     “S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Service, a
division of The McGraw-Hill Companies, Inc.
     “Scheduled Principal Payment Amount” means, with respect to any Series of
Notes, the amount identified as such in the related Series Supplement.
     “Secured Parties” is defined in Granting Clause of this Base Indenture.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Sellers” shall mean (i) CFA, CHS and any additional Sellers approved in
writing by the Required Persons for each Series that become a party to the
Purchase and Contribution Agreement pursuant to the terms thereof, and each of
their successors and permitted assigns and (ii) Cofina Financial, LLC and its
successors and permitted assigns under the Purchase Agreement.
     “Series Account” shall mean any account or accounts established pursuant to
a Series Supplement for the benefit of the related Series.
     “Series Closing Date” means, with respect to any Series of Notes, the date
of issuance of such Series of Notes, as specified in the applicable
Series Supplement.
     “Series of Notes” or “Series” means any Series of Notes issued and
authenticated pursuant to the Base Indenture and a related Series Supplement,
which may include within any Series multiple Classes of Notes, one or more of
which may be subordinated to another Class or Classes of Notes.
     “Series Early Amortization Event” has the meaning, with respect to any
Series of Notes, specified in the related Series Supplement.
     “Series Supplement” means a supplement to this Base Indenture complying
with the terms of Section 2.2 of this Base Indenture or a Supplement, as such
supplement may be amended, supplemented or otherwise modified and in effect from
time to time in accordance with the Transaction Documents.
     “Series Temporary Regulation S Global Note” means, with respect to any
Series of Notes, the notes designated as such, if any, in the related
Series Supplement.
     “Series Termination Date” means, with respect to any Series of Notes, the
date specified as such in the applicable Series Supplement.
     “Series Transfer Date” shall mean the Business Day immediately prior to
each Settlement Date.
     “Servicer” shall mean initially Cofina Financial, LLC and its permitted
successors and assigns and thereafter any Person appointed as successor Servicer
as provided in the Servicing Agreement.

26



--------------------------------------------------------------------------------



 



     “Servicer Default” has the meaning specified in Section 2.04 of the
Servicing Agreement.
     “Servicing Agreement” means the Servicing Agreement, dated as of the
Initial Closing Date, among the Issuer, the Servicer and the Trustee, as the
same may be amended or supplemented from time to time in accordance with the
Transaction Documents.
     “Servicing Fee” means, for any Monthly Period, an amount equal to the
product of (i) 0.25% multiplied by (ii) the average aggregate Outstanding
Balance of Eligible Receivables multiplied by (iii) the actual number of days in
such Monthly Period divided by 365, or such other fee as shall apply pursuant to
Section 2.02(b) of the Servicing Agreement.
     “Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may from time to time be amended.
     “Settlement Account” shall have the meaning specified in Section 5.3(d).
     “Settlement Date” means September 20, 2005 and the twentieth day of each
calendar month thereafter, or if such twentieth day is not a Business Day, the
next succeeding Business Day.
     “Settlement Period” means, with respect to any with respect to any
Settlement Date, the Monthly Period prior to the calendar month in which such
Settlement Date occurs (or, in the case of the first Settlement Date, the period
from and including the Closing Date to and including August 31, 2005).
     “Spread Maintenance Account” shall have the meaning specified in Section
5.3(c).
     “Stressed Realizable Value” means, with respect to any Receivable, the
value of all Related Security with respect thereto as calculated by the Servicer
in accordance with the Credit Manual using the Obligor’s most recent monthly
financial statements received by the Servicer.
     “Subsequently Transferred Receivables” has the meaning set forth in the
Purchase Agreement.
     “Subsidiary” of a Person shall mean any Person more than 50% of the
outstanding voting interests of which shall at any time be owned or Controlled,
directly or indirectly, by such Person or by one or more Subsidiaries of such
Person or any similar business organization which is so owned or Controlled.
     “Substandard” means, with respect to any Receivable, one which has a UCS
Score of “adverse” and is classified as Doubtful or Loss in accordance with the
Credit Manual.
     “Supplement” means a supplement to this Base Indenture complying with the
terms of Article 13 of this Base Indenture.
     “Supplemental Principal Payment Amount” means, with respect to any Series
of Notes, the amount determined in accordance with the related
Series Supplement.

27



--------------------------------------------------------------------------------



 



     “Tax Opinion” means, with respect to any action or event, an Opinion of
Counsel to the effect that, for United States federal income tax purposes (x) in
connection with the initial issuance of a Series of Notes, if so specified in
the related Series Supplement, such Notes constitute indebtedness and (y) such
action or event will not adversely affect the tax characterization of Notes of
any outstanding Series or Class of Notes issued to investors as debt and
(b) such action or event will not give rise to a taxable event for any Secured
Party or the Issuer.
     “Term Loan” means any loan facility which is not an Operating Loan used for
the purpose of purchasing fixed assets, expansion, remodeling, or building
working capital.
     “Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan)
that is covered by Title IV of ERISA and that a Seller, the Issuer or an ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.
     “Transaction Documents” means, collectively, this Base Indenture, each
Series Supplement, the Notes, the Servicing Agreement, the Purchase and
Contribution Agreement, the Purchase Agreement, each Enhancement Agreement, the
Note Purchase Agreement for each Series, and the related Fee Letter (as defined
in the related Note Purchase Agreement), the Custodian Agreement, the
certificate of formation and limited liability company agreement of the Issuer
and any agreements of the Issuer relating to the issuance or the purchase of any
Notes.
     “Transfer Agent and Registrar” shall have the meaning specified in
Section 2.6 and shall initially be the Trustee.
     “Trust Account” is defined in the Granting Clause to this Base Indenture.
     “Trust Estate” is defined in the Granting Clause to this Base Indenture.
     “Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in
force on the date hereof, unless otherwise specifically provided.
     “Trust Officer” shall mean any officer within the Corporate Trust Office
(or any successor group of the Trustee), including any Vice President, any
Managing Director, any Assistant Vice President, any Secretary, any Assistant
Treasurer, any Assistant Secretary or any other officer of the Trustee
customarily performing functions similar to those contemplated by the
Transaction Documents or performed by any person who at the time shall be an
above-designated officer and also, with respect to a particular matter, any
other officer to whom any corporate trust matter is referred because of such
officer’s knowledge of and familiarity with the particular subject, in each case
who is responsible for the administration of this Indenture.
     “Trustee” shall mean initially U.S. Bank National Association and its
successors and any corporation resulting from or surviving any consolidation or
merger to which it or its successors may be a party and any successor trustee
appointed in accordance with the provisions of this Base Indenture.

28



--------------------------------------------------------------------------------



 



     “Trustee Fees and Expenses” means, for any Series Transfer Date, the amount
of accrued and unpaid fees and reasonable expenses of the Trustee, subject to
the limitations set forth in the applicable fee letters executed by the Issuer
or the Servicer and the Trustee with respect to each Series.
     “UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial
Code as the same may, from time to time, be enacted and in effect in such
jurisdiction.
     “UCS Score” shall mean the score or classification, as determined for each
Receivable in accordance with the Credit Manual as in effect from time to time
with such changes as shall be approved by the loan committee of Cofina and the
Required Persons for each Series.
     “Unfunded Pension Liability” shall mean, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits, all determined as of the most
recent valuation date for each such Title IV Plan using the actuarial
assumptions for funding purposes in effect under such Title IV Plan (and not the
assumptions used by the Pension Benefit Guaranty Corporation in calculating such
amounts), and (b) for a period of five years following a transaction that might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by a Seller or any ERISA
Affiliate as a result of such transaction.
     “U.S.” or “United States” means the United States of America and its
territories.
     “U.S. Government Obligations” means direct obligations of the United States
of America, or any agency or instrumentality thereof for the payment of which
the full faith and credit of the United States of America is pledged as to full
and timely payment of such obligations.
     “VFN Series” means Series 2005-A and, with the consent of the Required
Persons for each outstanding VFN Series, any other Series of variable funding
notes.
     “Warehouse Note” means any Series of Notes that have a Revolving Period
during which scheduled amortizing payments of principal are not scheduled to be
made.
     “Weighted Average Life” means, for each Settlement Period (determined as of
the last day of each Monthly Period), the sum, for all Receivables, of the
amount determined in respect of each Receivable by multiplying (i) a fraction,
the numerator of which is the Outstanding Balance of such Receivable and the
denominator of which is the Outstanding Balance of all Receivables, times
(ii) the remaining term to maturity of such Receivable, expressed in years.
     “Weighted Average Interest Rate” means, for each Settlement Period
(determined as of the last day of each Monthly Period), the sum, for all
Receivables, of the amount determined in respect of each Receivable by
multiplying (i) a fraction, the numerator of which is the Outstanding Balance of
such Receivable and the denominator of which is the Outstanding Balance of all
Receivables, times (ii) the applicable interest rate for such Receivable.

29



--------------------------------------------------------------------------------



 



     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part 1 of Subtitle E of Title IV of ERISA.
     “written” or “in writing” means any form of written communication,
including, without limitation, by means of telex, telecopier device, telegraph
or cable.
     Section 1.2. Incorporation by Reference of Trust Indenture Act. Whenever
this Indenture refers to a provision of the TIA, the provision is incorporated
by reference in and made a part of this Indenture, except to the extent that the
Trustee has been advised by an Opinion of Counsel that the Indenture does not
need to be qualified under the TIA or such provision is not required under the
TIA to be applied to this Indenture in light of the outstanding Notes. The
following TIA terms used in this Indenture have the following meanings:
          “Commission” means the Securities and Exchange Commission.
          “indenture securities” means the Notes.
          “indenture security holder” means a Noteholder.
          “indenture to be qualified” means this Indenture.
          “indenture trustee” or “institutional trustee” means the Trustee.
          “obligor” on the indenture securities means the Issuer and any other
obligor on the indenture securities.
     All other TIA terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by Commission rule have
the meaning assigned to them by such definitions.
     Section 1.3. Cross-References. Unless otherwise specified, references in
this Indenture and in each other Transaction Document (other than any
Enhancement Agreement) to any Article or Section are references to such Article
or Section of this Indenture or such other Transaction Document, as the case may
be, and, unless otherwise specified, references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.
     Section 1.4. Accounting and Financial Determinations; No Duplication. Where
the character or amount of any asset or liability or item of income or expense
is required to be determined, or any accounting computation is required to be
made, for the purpose of this Indenture, such determination or calculation shall
be made, to the extent applicable and except as otherwise specified in this
Indenture, in accordance with GAAP applied on a consistent basis When used
herein, the term “financial statement” shall include the notes and schedules
thereto. All accounting determinations and computations hereunder or under any
other Transaction Documents shall be made without duplication.

30



--------------------------------------------------------------------------------



 



     Section 1.5. Rules of Construction. In this Indenture, unless the context
otherwise requires:
     (i) “or” is not exclusive;
     (ii) the singular includes the plural and vice versa;
     (iii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Indenture, and reference to any Person in a particular capacity only refers to
such Person in such capacity;
     (iv) reference to any gender includes the other gender;
     (v) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
     (vi) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; and
     (vii) with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”.
     Section 1.6. Other Definitional Provisions.
          (a) All terms defined in any Series Supplement or this Base Indenture
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein. Capitalized
terms used but not defined herein shall have the respective meaning given to
such term in the Servicing Agreement.
          (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Base Indenture or any Series Supplement shall refer to
this Base Indenture or such Series Supplement as a whole and not to any
particular provision of this Base Indenture or any Series Supplement; and
Section, subsection, Schedule and Exhibit references contained in this Base
Indenture or any Series Supplement are references to Sections, subsections,
Schedules and Exhibits in or to this Base Indenture or any Series Supplement
unless otherwise specified.
ARTICLE 2.
THE NOTES
     Section 2.1. Designation and Terms of Notes. Subject to Sections 2.16 and
2.19, the Notes of each Series and any Class thereof may be issued in bearer
form (the “Bearer Notes”) with attached interest coupons and a special coupon
(collectively, the “Coupons”) or in fully registered form (the “Registered
Notes”), and shall be substantially in the form of exhibits with respect thereto
attached to the applicable Series Supplement, with such appropriate insertions,

31



--------------------------------------------------------------------------------



 



omissions, substitutions and other variations as are required or permitted by
this Indenture and may have such letters, numbers or other marks of
identification and such restrictions, legends or endorsements placed thereon and
shall bear, upon their face, the designation for such Series to which they
belong so selected by the Issuer, all as determined by the officers executing
such Notes, as evidenced by their execution of the Notes; provided, however,
that Bearer Notes shall be issued only in conformity with applicable laws and
regulations, including the applicable Bearer Rules. Any portion of the text of
any Note may be set forth on the reverse thereof, with an appropriate reference
thereto on the face of the Note. All Notes of any Series shall, except as
specified in the related Series Supplement, be pari passu and equally and
ratably entitled as provided herein to the benefits hereof (except that, unless
otherwise provided for in a related Series Supplement, the Enhancement provided
for any Series shall not be available for any other Series) without preference,
priority or distinction on account of the actual time or times of authentication
and delivery, all in accordance with the terms and provisions of this Base
Indenture and the related Series Supplement. If specified in the
Series Supplement for any Series, the related Notes shall be issued upon initial
issuance as a single note as described in Section 2.16 in an original principal
amount equal to the maximum Note Principal of such Series and Class. The
aggregate principal amount of Notes which may be authenticated and delivered
under this Indenture is unlimited. Each Series of Notes shall be issued in the
minimum denominations set forth in the related Series Supplement.
     Section 2.2. New Series Issuances. The Notes may be issued in one or more
Series. Each Series of Notes shall be created by a Series Supplement.
          (a) The Issuer may effect the issuance of one or more Series of Notes
after the Initial Closing Date (a “New Series Issuance”) from time to time by
notifying the Trustee in writing at least ten Business Days in advance (a “New
Series Issuance Notice”) of the date upon which the New Series Issuance is to
occur (a “New Series Issuance Date”). Any New Series Issuance Notice shall state
the designation of any Series (and Classes thereof, if applicable) to be issued
on the New Series Issuance Date and, with respect to each such Series: (a) its
initial outstanding principal amount, and (b) that the Enhancement Provider with
respect to such Series (if any). On the related New Series Issuance Date, the
Issuer shall execute and the Trustee shall authenticate and deliver any such
Series of Notes only upon delivery to it of the following:
     (i) an Issuer Order (accompanied by the applicable Note or Notes executed
by the Issuer) authorizing and directing the authentication and delivery of the
Notes of such new Series by the Trustee and specifying the designation of such
new Series and the aggregate principal amount of Notes of such new Series (and
Classes) to be authenticated with respect to such new Series;
     (ii) a Series Supplement executed by the Issuer and the Trustee and
specifying the Principal Terms of such new Series;
     (iii) the related Enhancement;
     (iv) the related Enhancement Agreement, if any, executed by each of the
parties thereto, other than the Trustee;

32



--------------------------------------------------------------------------------



 



     (v) unless otherwise specified in the related Series Supplement, a Tax
Opinion with respect to the issuance of such Series, subject to the assumptions
and qualifications stated therein, dated the applicable Series Closing Date;
     (vi) written confirmation that the Rating Agency Condition with respect to
each outstanding Series of Notes shall have been satisfied with respect to such
issuance (or, if there is no applicable Rating Agency, if the Funding Agent
consents in writing);
     (vii) an Officer’s Certificate that on such New Series Issuance Date, after
giving effect to such New Series Issuance, no Borrowing Base Deficiency will
exist;
     (viii) evidence that each of the parties to the Transaction Documents
(other than any Series Supplement, Enhancement Agreement or other Transaction
Document relating solely to another Series of Notes) has covenanted and agreed
that, prior to the date which is one year and one day after the payment in full
of the latest maturing Note, it will not institute against, or join with any
other Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any Federal or state bankruptcy or similar law; and
     (ix) any consents required pursuant to Section 13.1 or otherwise.
Upon satisfaction of such conditions, the Trustee shall authenticate and
deliver, as provided above, such Series of Notes. There is no limit to the
number of New Series Issuances that may be performed under the Indenture.
          (b) In conjunction with each New Series Issuance, the parties hereto
shall execute a Series Supplement, which shall specify the relevant terms with
respect to any newly issued Series of Notes, which may include, as applicable:
(i) its name or designation, (ii) the initial aggregate principal amount of
Notes of such Series or a method for calculating the principal and a method for
determining principal for any Series with variable principal amount, (iii) the
portion of the Trust Estate to be allocated with respect to such Series and the
provisions governing such allocations, (iv) the Note Rate (or the method for
calculating such Note Rate) with respect to such Series, (v) the Closing Date,
(vi) each Rating Agency rating such Series, (vii) the name of the Clearing
Agency, if any, (viii) the date or dates from which interest shall accrue,
including the interest accrual period, (ix) the periods during which or dates on
which principal will be paid or accrued, (x) the method of allocating
Collections with respect to Principal Receivables for such Series and, if
applicable, with respect to other Series and the method by which the principal
amount of Notes of such Series shall amortize or accrete and the method for
allocating Collections with respect to Finance Charges and Recoveries, (xi) any
other Collections with respect to Receivables or other amounts available to be
paid with respect to such Series, (xii) the names of any accounts to be used by
such Series and the terms governing the operation of any such account and use of
moneys therein, (xiii) the Series Termination Date, (xiv) the terms of the
Enhancement with respect to such Series and the Enhancement Provider (if any),
(xv) the terms on which the Notes of such Series may be repurchased, refinanced,
defeased or remarketed to other investors, (xvi) any deposit into any account
provided for such Series, (xvii) the number of Classes of such Series, and if
more than one Class, the rights and priorities of each such Class, (xviii) the
extent to which the Notes will be issuable in temporary or

33



--------------------------------------------------------------------------------



 



permanent global form, (xix) whether the Notes may be issued in bearer form and
any limitations imposed thereon, (xx) the subordination, if any, of such Series
with respect to any other Series, (xxi) transfer restrictions applicable to
Notes of such Series and (xxii) any other relevant terms of such Series of Notes
(all such terms, the “Principal Terms” of such Series).
          (c) The terms of such Series Supplement may modify or amend the terms
of this Indenture solely as applied to such new Series.
     Section 2.3. [Reserved].
     Section 2.4. Execution and Authentication.
          (a) Each Note shall be executed by manual or facsimile signature by
the Issuer. Notes bearing the manual or facsimile signature of the individual
who was, at the time when such signature was affixed, authorized to sign on
behalf of the Issuer shall not be rendered invalid, notwithstanding that such
individual has ceased to be so authorized prior to the authentication and
delivery of such Notes or does not hold such office at the date of such Notes.
Unless otherwise provided in the related Series Supplement, no Notes shall be
entitled to any benefit under this Indenture, or be valid for any purpose,
unless there appears on such Note a certificate of authentication substantially
in the form provided for herein, duly executed by or on behalf of the Trustee by
the manual signature of a duly authorized signatory, and such certificate upon
any Note shall be conclusive evidence, and the only evidence, that such Note has
been duly authenticated and delivered hereunder.
          (b) Pursuant to Section 2.2, the Issuer shall execute and the Trustee
shall authenticate and deliver a Series of Notes having the terms specified in
the related Series Supplement, upon the written order of the Issuer, to the
purchasers thereof, the underwriters for sale or to the Issuer for initial
retention by it, in each case, in authorized denominations. If specified in the
related Series Supplement for any Series, the Issuer shall execute and the
Trustee shall authenticate and deliver the Global Note that is issued upon
original issuance thereof, upon the written order of the Issuer, to the
Depository against payment of the purchase price therefor. If specified in the
related Series Supplement for any Series, the Issuer shall execute and the
Trustee shall authenticate Book-Entry Notes that are issued upon original
issuance thereof, upon the written order of the Issuer, to a Clearing Agency or
its nominee as provided in Section 2.16 against payment of the purchase price
thereof.
          (c) All Notes shall be dated and issued as of the date of their
authentication except Bearer Notes which shall be dated the applicable issuance
date as provided in the related Series Supplement.
          (d) Notwithstanding the foregoing, if any Note shall have been
authenticated and delivered hereunder but never issued and sold by the Issuer,
and the Issuer shall deliver such Note to the Trustee for cancellation as
provided in Section 2.13 together with a written statement (which need not
comply with Section 16.1 and need not be accompanied by an Opinion of Counsel)
stating that such Note has never been issued and sold by the Issuer, for all
purposes of this Indenture such Note shall be deemed never to have been
authenticated and delivered hereunder and shall not be entitled to the benefits
of this Indenture.

34



--------------------------------------------------------------------------------



 



     Section 2.5. Authenticating Agent.
          (a) The Trustee may appoint one or more authenticating agents with
respect to the Notes which shall be authorized to act on behalf of the Trustee
in authenticating the Notes in connection with the issuance, delivery,
registration of transfer, exchange or repayment of the Notes. Whenever reference
is made in this Indenture to the authentication of Notes by the Trustee or the
Trustee’s certificate of authentication, such reference shall be deemed to
include authentication on behalf of the Trustee by an authenticating agent and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent. Each authenticating agent must be acceptable to the
Issuer.
          (b) Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such authenticating agent.
          (c) An authenticating agent may at any time resign by giving written
notice of resignation to the Trustee, the Notice Persons, and to the Issuer. The
Trustee may at any time terminate the agency of an authenticating agent by
giving notice of termination to such authenticating agent and to the Issuer.
Upon receiving such a notice of resignation or upon such a termination, or in
case at any time an authenticating agent shall cease to be acceptable to the
Trustee or the Issuer, the Trustee promptly may appoint a successor
authenticating agent. Any successor authenticating agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
authenticating agent. No successor authenticating agent shall be appointed
unless acceptable to the Trustee and the Issuer.
          (d) The Issuer agrees to pay each authenticating agent from time to
time reasonable compensation for its services under this Section 2.5.
          (e) Pursuant to an appointment made under this Section 2.5, the Notes
may have endorsed thereon, in lieu of the Trustee’s certificate of
authentication, an alternate certificate of authentication in substantially the
following form:
     This is one of the certificates described in the Indenture.

                  [Name of Authenticating Agent],    
 
                as Authenticating Agent
for the Trustee,    
 
           
 
  By:        
 
           
 
      Responsible Officer    

     Section 2.6. Registration of Transfer and Exchange of Notes.
          (a) (i) The Trustee shall cause to be kept at the office or agency to
be maintained by a transfer agent and registrar (the “Transfer Agent and
Registrar”), in accordance with the provisions of Section 2.6(c) and the Bearer
Rules, a register (the “Note Register”) in

35



--------------------------------------------------------------------------------



 



which, subject to such reasonable regulations as it may prescribe, the Transfer
Agent and Registrar shall provide for the registration of the Notes of each
Series (unless otherwise provided in the related Series Supplement) and
registrations of transfers and exchanges of the Notes as herein provided. The
Trustee is hereby initially appointed Transfer Agent and Registrar for the
purposes of registering the Notes and transfers and exchanges of the Notes as
herein provided. If a Person other than the Trustee is appointed by the Issuer
as Transfer Agent and Registrar, the Issuer will give the Trustee prompt written
notice of the appointment of such Transfer Agent and Registrar and of the
location, and any change in the location, of the Note Register, and the Trustee
shall have the right to inspect the Note Register at all reasonable times and to
obtain copies thereof, and the Trustee shall have the right to rely upon a
certificate executed on behalf of the Transfer Agent and Registrar by a
Responsible Officer thereof as to the names and addresses of the Holders of the
Notes and the principal amounts and number of such Notes. If any form of Note is
issued as a Global Note, the Trustee may, or if and so long as any Series of
Notes are listed on the Luxembourg Stock Exchange, and such exchange shall so
require, the Trustee shall appoint a co-transfer agent and co-registrar in
Luxembourg or another European city. Any reference in this Indenture to the
Transfer Agent and Registrar shall include any co-transfer agent and
co-registrar unless the context otherwise requires. The Trustee shall be
permitted to resign as Transfer Agent and Registrar upon 30 days’ written notice
to the Servicer. In the event that the Trustee shall no longer be the Transfer
Agent and Registrar, the Issuer shall appoint a successor Transfer Agent and
Registrar.
          (ii) Upon surrender for registration of transfer of any Note at any
office or agency of the Transfer Agent and Registrar if the requirements of
Section 8-401(1) of the UCC are met, the Issuer shall execute, subject to the
provisions of Section 2.6(b), and the Trustee shall authenticate and deliver,
and the applicable Noteholder shall obtain from the Trustee, in the name of the
designated transferee or transferees, one or more new Notes in authorized
denominations of like aggregate principal amount; provided, that the provisions
of this paragraph shall not apply to Bearer Notes.
          (iii) All Notes issued upon any registration of transfer or exchange
of Notes shall be valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.
          (iv) At the option of a Noteholder, Notes may be exchanged for other
Notes of the same Series of the same Class in authorized denominations of like
aggregate principal amount, upon surrender of the Notes to be exchanged at any
office or agency of the Transfer Agent and Registrar maintained for such
purpose. At the option of any Holder of Registered Notes, Registered Notes may
be exchanged for other Registered Notes of the same Series in authorized
denominations of like aggregate principal amounts, upon surrender of the
Registered Notes to be exchanged at any office or agency of the Transfer Agent
and Registrar maintained for such purpose. Registered Notes may not be exchanged
for Bearer Notes. At the option of any Holder of Bearer Notes, subject to
applicable laws and regulations (including without limitation, the Bearer
Rules), Bearer Notes may be exchanged for other Bearer Notes or Registered Notes
of the same Series in authorized denominations of like aggregate principal
amounts, in the manner specified in the Series Supplement for such Series, upon
surrender of the Bearer Notes to be exchanged at an office or agency of the
Transfer Agent and Registrar located

36



--------------------------------------------------------------------------------



 



outside the United States. Each Bearer Note surrendered pursuant to this
Section 2.6 shall have attached thereto (or be accompanied by) all unmatured
Coupons, provided that any Bearer Note so surrendered after the close of
business on the Record Date preceding the relevant Settlement Date after the
related Series Termination Date need not have attached the Coupons relating to
such Settlement Date.
          (v) Whenever any Notes of any Series are so surrendered for exchange,
if the requirements of Section 8-401(1) of the UCC are met the Issuer shall
execute and the Trustee shall authenticate and (unless the Transfer Agent and
Registrar is different than the Trustee, in which case the Transfer Agent and
Registrar shall) deliver and the Noteholders shall obtain from the Trustee, the
Notes of such Series which the Noteholder making the exchange is entitled to
receive. Every Note presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Noteholder thereof or his attorney-in-fact duly authorized in writing.
          (vi) The preceding provisions of this Section 2.6 notwithstanding, the
Trustee or the Transfer Agent and Registrar, as the case may be, shall not be
required to register the exchange of any Global Note of any Series for a
Definitive Note or the transfer of or exchange any Note of any Series for a
period of five Business Days preceding the due date for any payment with respect
to the Notes of such Series or during the period beginning on any Record Date
and ending on the next following Settlement Date.
          (vii) Unless otherwise provided in the related Series Supplement, no
service charge shall be made for any registration of transfer or exchange of
Notes, but the Transfer Agent and Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Notes.
          (viii) All Notes (together with any Coupons attached to Bearer Notes)
surrendered for registration of transfer and exchange shall be canceled by the
Transfer Agent and Registrar and disposed of in a manner satisfactory to the
Trustee. The Trustee shall cancel and destroy any Global Note upon its exchange
in full for Definitive Notes in accordance with its customary procedures.
          (ix) Upon written direction, the Issuer shall deliver to the Trustee
or the Transfer Agent and Registrar, as applicable, Bearer Notes and Registered
Notes in such amounts and at such times as are necessary to enable the Trustee
to fulfill its responsibilities under this Indenture and the Notes.
          (x) Prior to due presentment for registration of transfer of any Note,
the Trustee, any Agent and the Issuer may deem and treat the Person in whose
name any Note is registered (as of the day of determination) as the absolute
owner of such Note for the purpose of receiving payment of principal of and
interest on such Note and for all other purposes whatsoever, whether or not such
Note is overdue, and none of the Trustee, any Agent or the Issuer shall be
affected by notice to the contrary.

37



--------------------------------------------------------------------------------



 



          (xi) Notwithstanding any other provision of this Section 2.6, the
typewritten Note or Notes representing Book-Entry Notes for any Series may be
transferred, in whole but not in part, only to another nominee of the Clearing
Agency or Foreign Clearing Agency for such Series, or to a successor Clearing
Agency or Foreign Clearing Agency for such Series selected or approved by the
Issuer or to a nominee of such successor Clearing Agency or Foreign Clearing
Agency, only if in accordance with this Section 2.6.
          (xii) If the Notes are listed on the Luxembourg Stock Exchange, the
Trustee or the Luxembourg Agent, as the case may be, shall send to the Issuer
upon any transfer or exchange of any Note information reflected in the copy of
the register for the Notes maintained by the Registrar or the Luxembourg Agent,
as the case may be.
          (xiii) By its acceptance of a Note, each Noteholder and Note Owner
shall be deemed to have represented and warranted that either (i) it is not an
employee benefit plan subject to ERISA, a “plan” described in Section 4975 of
the Code, an entity deemed to hold the assets of any such plan or a governmental
plan (as defined in Section 3(32) of ERISA) or a church plan (as defined in
Section 3(33) of ERISA for which no election has been made under Section 410(d)
of the Code) subject to applicable law that is substantially similar to
Section 406 of ERISA or Section 4975 of the Code or (ii) its purchase and
holding of the Note will not, throughout the term of its holding an interest
therein, constitute a non-exempt “prohibited transaction” under Section 406 of
ERISA or Section 4975 of the Code (or, in the case of a governmental plan or a
non-electing church plan (as described above), any substantially similar
applicable law).
          (b) Unless otherwise provided in the related Series Supplement,
registration of transfer of Registered Notes containing a legend relating to the
restrictions on transfer of such Registered Notes (which legend shall be set
forth in the Series Supplement relating to such Notes) shall be effected only if
the conditions set forth in such related Series Supplement are satisfied.
          (c) The Transfer Agent and Registrar will maintain at its expense in
the city in which the Corporate Trust Office is located (and subject to this
Section 2.6, if specified in the related Series Supplement for any Series, any
other city designated in such Series Supplement) an office or offices or an
agency or agencies where Notes of such Series may be surrendered for
registration of transfer or exchange (except that Bearer Notes may not be
surrendered for exchange at any such office or agency in the United States, but
may be surrendered for exchange at such office or agency outside the United
States as shall be specified in the related Supplement).
     Section 2.7. Appointment of Paying Agent.
          (a) The Paying Agent shall make payments to the Secured Parties from
the amounts delivered to the Paying Agent by the Trustee from the appropriate
account or accounts maintained for the benefit of the Secured Parties as
specified in this Base Indenture or the related Series Supplement for any Series
pursuant to Articles 5 and 6. The Required Noteholders may remove the Paying
Agent if the Required Noteholders determine that the Paying Agent shall have
failed to perform its obligations under this Indenture in any material respect
or for other

38



--------------------------------------------------------------------------------



 



good cause. The Paying Agent, unless the Series Supplement with respect to any
Series states otherwise, shall initially be the Trustee. The Trustee shall be
permitted to resign as Paying Agent upon thirty (30) days’ written notice to the
Servicer, the Issuer and the Notice Persons. In the event that the Trustee shall
no longer be the Paying Agent, the Trustee shall appoint a successor to act as
Paying Agent (which shall be a bank or trust company).
     If specified in the related Series Supplement for any Series, so long as
the Notes of such Series are outstanding, the Issuer shall maintain a co-paying
agent in the city of the Corporate Trust Office or any other city designated in
such Series Supplement. Any reference in this Indenture to the Paying Agent
shall include any co-paying agent unless the context requires otherwise. For so
long as any Bearer Notes are outstanding, the Issuer shall maintain a Paying
Agent and a Transfer Agent and Registrar outside the United States (as defined
in Section 2.6(c)).
          (b) The Trustee shall cause each Paying Agent (other than itself) to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee that such Paying Agent will hold all sums, if any,
held by it for payment to the Secured Parties in trust for the benefit of the
Secured Parties entitled thereto until such sums shall be paid to such Secured
Parties and shall agree, and if the Trustee is the Paying Agent it hereby
agrees, that it shall comply with all requirements of the Code regarding the
withholding of payments in respect of Federal income taxes due from Note Owners
or other Secured Parties.
     Section 2.8. Paying Agent to Hold Money in Trust.
          (a) The Issuer will cause each Paying Agent other than the Trustee to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee (and if the Trustee acts as Paying Agent, it hereby
so agrees), subject to the provisions of this Section, that such Paying Agent
will:
     (i) hold all sums held by it for the payment of amounts due with respect to
the Issuer Obligations in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
     (ii) give the Trustee and each Notice Person written notice of any default
by the Issuer (or any other obligor under the Issuer Obligations) of which it
(or, in the case of the Trustee, a Trust Officer) has actual knowledge in the
making of any payment required to be made with respect to the Notes;
     (iii) at any time during the continuance of any such default, upon the
written request of the Trustee, forthwith pay to the Trustee all sums so held in
trust by such Paying Agent;
     (iv) immediately resign as a Paying Agent and forthwith pay to the Trustee
all sums held by it in trust for the payment of the Issuer Obligations if at any
time it ceases to meet the standards required to be met by a Trustee hereunder
at the time of its appointment; and

39



--------------------------------------------------------------------------------



 



     (v) comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Issuer Obligations of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.
          (b) The Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, by Issuer
Order direct any Paying Agent to pay to the Trustee all sums held in trust by
such Paying Agent, such sums to be held by the Trustee upon the same trusts as
those upon which the sums were held by such Paying Agent; and upon such payment
by any Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.
          (c) Subject to applicable laws with respect to escheat of funds, any
money held by the Trustee, any Paying Agent or any Clearing Agency in trust for
the payment of any amount due with respect to any Issuer Obligation and
remaining unclaimed for two years after such amount has become due and payable
shall be discharged from such trust and be paid to the Issuer on Issuer Request;
and the holder of such Issuer Obligation shall thereafter, as an unsecured
general creditor, look only to the Issuer for payment thereof (but only to the
extent of the amounts so paid to the Issuer), and all liability of the Trustee,
such Paying Agent or such Clearing Agency with respect to such trust money shall
thereupon cease; provided, however, that the Trustee, such Paying Agent or such
Clearing Agency, before being required to make any such repayment, may at the
expense of the Issuer cause to be published once, in a newspaper published in
the English language, customarily published on each Business Day and of general
circulation in New York City and, if the related Series of Notes has been listed
on the Luxembourg Stock Exchange, and if the Luxembourg Stock Exchange so
requires, in a newspaper customarily published on each Luxembourg business day
and of general circulation in Luxembourg City, Luxembourg, notice that such
money remains unclaimed and that, after a date specified therein, which shall
not be less than 30 days from the date of such publication, any unclaimed
balance of such money then remaining will be repaid to the Issuer. The Trustee
may also adopt and employ, at the expense of the Issuer, any other reasonable
means of notification of such repayment.
     Section 2.9. Private Placement Legend.
     Unless otherwise provided for in a Series Supplement, in addition to any
legend required by Section 2.16, each Note shall bear a legend in substantially
the following form:
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(1) TO THE ISSUER, (2) TO A PERSON THE TRANSFEROR REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”)) THAT PURCHASES FOR ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF
OTHERS) OR AS A FIDUCIARY OR AGENT FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (3) IN A

40



--------------------------------------------------------------------------------



 



TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL IF THE ISSUER AND
THE TRANSFER AGENT AND REGISTRAR SO REQUEST, IN EACH CASE IN ACCORDANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH
ABOVE.
     Section 2.10. Mutilated, Destroyed, Lost or Stolen Notes.
          (a) If (i) any mutilated Note (together, in the case of Bearer Notes,
with all unmatured Coupons, if any, appertaining thereto) is surrendered to the
Transfer Agent and Registrar, or the Transfer Agent and Registrar receives
evidence to its satisfaction of the destruction, loss or theft of any Note, and
(ii) there is delivered to the Transfer Agent and Registrar and the Trustee such
security or indemnity as may be required by them to hold the Transfer Agent and
Registrar and the Trustee harmless then, in the absence of notice to the Trustee
that such Note has been acquired by a bona fide purchaser, and provided that the
requirements of Section 8-405 of the UCC (which generally permit the Issuer to
impose reasonable requirements) are met then, the Issuer shall execute and the
Trustee shall authenticate and (unless the Transfer Agent and Registrar is
different from the Trustee, in which case the Transfer Agent and Registrar
shall) deliver (in compliance with applicable law), in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Note, a replacement Note of
like tenor and aggregate principal balance; provided, however, that if any such
destroyed, lost or stolen Note, but not a mutilated Note, shall have become or
within seven days shall be due and payable or shall have been called for
redemption, instead of issuing a replacement Note, the Issuer may pay such
destroyed, lost or stolen Note when so due or payable without surrender thereof.
     If, after the delivery of such replacement Note or payment of a destroyed,
lost or stolen Note pursuant to the proviso to the preceding sentence, a bona
fide purchaser for value of the original Note in lieu of which such replacement
Note was issued presents for payment such original Note, the Issuer and the
Trustee shall be entitled to recover such replacement Note (or such payment)
from the Person to whom it was delivered or any Person taking such replacement
Note from such Person to whom such replacement Note was delivered or any
assignee of such Person, except a bona fide purchaser for value, and shall be
entitled to recover upon the security or indemnity provided therefor to the
extent of any loss, damage, cost or expense incurred by the Issuer or the
Trustee in connection therewith.
          (b) Upon the issuance of any replacement Note under this Section 2.10,
the Transfer Agent and Registrar or the Trustee may require the payment by the
Holder of such Note of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other reasonable expenses
(including the fees and expenses of the Trustee and the Transfer Agent and
Registrar) connected therewith.

41



--------------------------------------------------------------------------------



 



          (c) Any duplicate Note issued pursuant to this Section 2.10 shall
constitute complete and indefeasible evidence of contractual debt obligation of
the Issuer, as if originally issued, whether or not the lost, stolen or
destroyed Note shall be found at any time.
          (d) Every replacement Note issued pursuant to this Section 2.10 in
replacement of any mutilated, destroyed, lost or stolen Note shall constitute an
original additional Contractual Obligation of the Issuer, whether or not the
mutilated, destroyed, lost or stolen Note shall be at any time enforceable by
anyone and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.
          (e) The provisions of this Section 2.10 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of mutilated, destroyed, lost or stolen Notes.
     Section 2.11. Temporary Notes.
          (a) Pending the preparation of Definitive Notes, the Issuer may
request and the Trustee, upon receipt of an Issuer Order, shall authenticate and
deliver temporary Notes of such Series. Temporary Notes shall be substantially
in the form of Definitive Notes of like Series but may have variations that are
not inconsistent with the terms of this Indenture as the officers executing such
Notes may determine, as evidenced by their execution of such Notes.
          (b) If temporary Notes are issued pursuant to Section 2.11(a) above,
the Issuer will cause Definitive Notes to be prepared without unreasonable
delay. After the preparation of Definitive Notes, the temporary Notes shall be
exchangeable for Definitive Notes upon surrender of the temporary Notes at the
office or agency of the Issuer to be maintained as provided in Section 8.2,
without charge to the Noteholder. Upon surrender for cancellation of any one or
more temporary Notes, the Issuer shall execute and at the Issuer’s request the
Trustee shall authenticate and deliver in exchange therefor a like principal
amount of Definitive Notes of authorized denominations. Until so exchanged, the
temporary Notes shall in all respects be entitled to the same benefits under
this Indenture as Definitive Notes.
     Section 2.12. Persons Deemed Owners. Prior to due presentation of a Note
for registration of transfer, the Servicer, the Trustee, the Paying Agent, the
Transfer Agent and Registrar and any agent of any of them may treat a Person in
whose name any Note is registered (as of any date of determination) as the owner
of the related Note for the purpose of receiving payments of principal and
interest, if any, on such Note and for all other purposes whatsoever whether or
not such Note be overdue, and none of the Trustee, the Paying Agent, the
Transfer Agent and Registrar or any agent of any of them shall be affected by
any notice to the contrary; provided, however, that in determining whether the
requisite number of Holders of Notes have given any request, demand,
authorization, direction, notice, consent or waiver hereunder (including under
any Series Supplement), Notes owned by any of the Issuer, any Seller, the
Servicer or any Affiliate thereof Controlled by or Controlling CFA shall be
disregarded and deemed not to be outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes which a Trust
Officer in the Corporate Trust Office of the Trustee knows to be so owned shall
be so disregarded.

42



--------------------------------------------------------------------------------



 



     In the case of a Bearer Note, the Trustee, the Paying Agent, the Transfer
Agent and Registrar and any agent of any of them may treat the holder of a
Bearer Note or Coupon as the owner of such Bearer Note or Coupon for the purpose
of receiving distributions and for all other purposes whatsoever, and neither
the Trustee, the Paying Agent, the Transfer Agent and Registrar nor any agent of
any of them shall be affected by any notice to the contrary.
     Section 2.13. Cancellation. All Notes surrendered for payment, registration
of transfer, exchange or redemption shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee and shall be promptly canceled by
the Trustee. The Issuer may at any time deliver to the Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Trustee. No Notes shall be authenticated in lieu of or
in exchange for any Notes canceled as provided in this Section, except as
expressly permitted by this Indenture. All canceled Notes may be held or
disposed of by the Trustee in accordance with its standard retention or disposal
policy as in effect at the time unless the Issuer shall direct by an Issuer
Order that they be destroyed or returned to it; provided that such Issuer Order
is timely and the Notes have not been previously disposed of by the Trustee. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.
     Section 2.14. Release of Trust Estate. The Trustee shall, in connection
with any removal of Removed Receivables from the Trust Estate, release (and
execute any documents reasonably requested by CFA or the Issuer which are
necessary or appropriate to evidence the release, all at the expense of CFA) the
portion of the Trust Estate securing the Removed Receivables from the lien
created by this Indenture following receipt by each of the Trustee and each
Notice Person of a Cofina Officer’s Certificate certifying that the Deemed
Collections with respect thereto have been deposited in full into the Collection
Account; provided, however, that no Receivables shall be released from the Trust
Estate following the occurrence of an Early Amortization Event without the prior
written consent of the Required Persons for each Series.
     Section 2.15. Payment of Principal and Interest.
          (a) The principal of each Series of Notes shall be payable at the
times and in the amounts set forth in the related Series Supplement and in
accordance with Section 8.1.
          (b) Each Series of Notes shall accrue interest as provided in the
related Series Supplement and such interest shall be payable at the times and in
the amounts set forth in the related Series Supplement and in accordance with
Section 8.1.
          (c) Any installment of interest or principal, if any, payable on any
Note which is punctually paid or duly provided for by the Issuer on the
applicable Settlement Date shall be paid to the Person in whose name such Note
is registered at the close of business on any Record Date with respect to a
Settlement Date for such Note and such Person shall be entitled to receive the
principal and interest payable on such Settlement Date notwithstanding the
cancellation of such Note upon any registration of transfer, exchange or
substitution of such Note subsequent to such Record Date, by check mailed
first-class, postage prepaid, to such Person’s address as it appears on the Note
Register on such Record Date or, if the related investor has provided the

43



--------------------------------------------------------------------------------



 



Trustee wiring instructions at least five (5) Business Days prior to the related
Settlement Date, then by wire or electronic funds transfer in immediately
available funds to the account designated by the Holder of such Note, except
that, unless Definitive Notes have been issued pursuant to Section 2.18, with
respect to Notes registered on the Record Date in the name of the nominee of the
Clearing Agency (initially, such nominee to be Cede & Co.), payment will be made
by wire or electronic funds transfer in immediately available funds to the
account designated by such nominee and except for the final installment of
principal payable with respect to such Note on a Settlement Date or on the Legal
Final Settlement Date (and except for the Redemption Price for any Note called
for redemption pursuant to Section 15.1) which shall be payable as provided
herein; except that, any interest payable at maturity shall be paid to the
Person to whom the principal of such Note is payable. The funds represented by
any such checks returned undelivered shall be held in accordance with
Section 2.8.
     Section 2.16. Book-Entry Notes.
          (a) If provided in the related Series Supplement, the Notes of such
Series, upon original issuance, shall be issued in the form of Book-Entry Notes,
to be delivered to the depository specified in such Series Supplement (the
“Depository”), which shall be the Clearing Agency or Foreign Clearing Agency, by
or on behalf of such Series. The Notes of each Series issued as Book-Entry Notes
shall, unless otherwise provided in the related Series Supplement, initially be
registered on the Note Register in the name of the nominee of the Clearing
Agency or Foreign Clearing Agency. Unless otherwise provided in a related
Series Supplement, no Note Owner of Notes issued as Book-Entry Notes will
receive a definitive note representing such Note Owner’s interest in the related
Series of Notes, except as provided in Section 2.18.
          (b) For each Series of Notes to be issued in registered form, the
Issuer shall duly execute, and the Trustee shall, in accordance with Section 2.4
hereof, authenticate and deliver initially, unless otherwise provided in the
applicable Series Supplement, one or more Global Notes that shall be registered
on the Note Register in the name of a Clearing Agency or Foreign Clearing Agency
or such Clearing Agency’s or Foreign Clearing Agency’s nominee. Each Global Note
registered in the name of DTC or its nominee shall bear a legend substantially
to the following effect:
     UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION, TO COFINA FUNDING, LLC OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. (“CEDE”) OR SUCH OTHER NAME AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE, HAS AN INTEREST
HEREIN.
     So long as the Clearing Agency or Foreign Clearing Agency or its nominee is
the registered owner or holder of a Global Note, the Clearing Agency or Foreign
Clearing Agency or

44



--------------------------------------------------------------------------------



 



its nominee, as the case may be, will be considered the sole owner or holder of
the Notes represented by such Global Note for purposes of this Indenture and
such Notes. Members of, or participants in, the Clearing Agency or Foreign
Clearing Agency shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Clearing Agency or Foreign Clearing
Agency, and the Clearing Agency or Foreign Clearing Agency may be treated by the
Issuer, the Trustee, any Agent and any agent of such entities as the absolute
owner of such Global Note for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall prevent the Issuer, the Trustee, any Agent and
any agent of such entities from giving effect to any written certification,
proxy or other authorization furnished by the Clearing Agency or Foreign
Clearing Agency or impair, as between the Clearing Agency or Foreign Clearing
Agency and its agent members, the operation of customary practices governing the
exercise of the rights of a holder of any Note.
          (c) Subject to Section 2.6(a)(xi), the provisions of the “Operating
Procedures of the Euroclear System” and the “Terms and Conditions Governing Use
of Euroclear” and such procedures governing the use of such Clearing Agencies as
may be enacted from time to time shall be applicable to a Global Note insofar as
interests in such Global Note are held by the agent members of Euroclear or
Clearstream (which shall only occur in the case of a temporary Regulation S
Global Note and a permanent Regulation S Global Note). Account holders or
participants in Euroclear and Clearstream shall have no rights under this
Indenture with respect to such Global Note and the registered holder may be
treated by the Issuer, the Trustee, any Agent and any agent of the Issuer or the
Trustee as the owner of such Global Note for all purposes whatsoever.
          (d) Title to the Notes shall pass only by registration in the Note
Register maintained by the Transfer Agent and Registrar pursuant to Section 2.6.
          (e) Any typewritten Note or Notes representing Book-Entry Notes shall
provide that they represent the aggregate or a specified amount of outstanding
Notes from time to time endorsed thereon and may also provide that the aggregate
amount of outstanding Notes represented thereby may from time to time be
increased or reduced to reflect exchanges. Any endorsement of a typewritten Note
or Notes representing Book-Entry Notes to reflect the amount, or any increase or
decrease in the amount, or changes in the rights of Note Owners represented
thereby, shall be made in such manner and by such Person or Persons as shall be
specified therein or in the Issuer Order to be delivered to the Trustee pursuant
to Section 2.4(b). The Trustee shall deliver and redeliver any typewritten Note
or Notes representing Book-Entry Notes in the manner and upon instructions given
by the Person or Persons specified therein or in the applicable Issuer Order.
Any instructions by the Issuer with respect to endorsement or delivery or
redelivery of a typewritten Note or Notes representing the Book-Entry Notes
shall be in writing but need not comply with Section 14.3 and need not be
accompanied by an Opinion of Counsel.
          (f) Unless and until definitive, fully registered Notes of any Series
or any Class thereof (“Definitive Notes”) have been issued to Note Owners with
respect to any Series of Notes initially issued as Book-Entry Notes pursuant to
Section 2.18 or the applicable Series Supplement:

45



--------------------------------------------------------------------------------



 



     (i) the provisions of this Section 2.16 shall be in full force and effect
with respect to each such Series;
     (ii) the Issuer, the Sellers, the Servicer, the Paying Agent, the Transfer
Agent and Registrar and the Trustee may deal with the Clearing Agency or Foreign
Clearing Agency and the Clearing Agency Participants for all purposes of this
Indenture (including the making of payments on the Notes of each such Series and
the giving of instructions or directions hereunder) as the authorized
representatives of such Note Owners;
     (iii) to the extent that the provisions of this Section 2.16 conflict with
any other provisions of this Indenture, the provisions of this Section 2.16
shall control;
     (iv) whenever this Indenture requires or permits actions to be taken based
upon instructions or directions of Holders of such Series of Notes evidencing a
specified percentage of the outstanding principal amount of such Series of
Notes, the Clearing Agency or Foreign Clearing Agency, as applicable, shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Note Owners and/or their related Clearing
Agency Participants owning or representing, respectively, such required
percentage of the beneficial interest in such Series of Notes and has delivered
such instructions to the Trustee;
     (v) the rights of Note Owners of each such Series shall be exercised only
through the Clearing Agency or Foreign Clearing Agency and their related
Clearing Agency Participants and shall be limited to those established by law
and agreements between such Note Owners and the related Clearing Agency or
Foreign Clearing Agency and/or the Clearing Agency Participants. Pursuant to the
Depository Agreement applicable to a Series, unless and until Definitive Notes
of such Series are issued pursuant to Section 2.18, the applicable Clearing
Agencies or Foreign Clearing Agencies will make book-entry transfers among their
related Clearing Agency Participants and receive and transmit payments of
principal and interest on such Series of Notes to such Clearing Agency
Participants; and
     (vi) Note Owners may receive copies of any reports sent to Noteholders of
the relevant Series generally pursuant to the Indenture, upon written request,
together with a certification that they are Note Owners and payments of
reproduction and postage expenses associated with the distribution of such
reports, from the Trustee at the Corporate Trust Office.
     Section 2.17. Notices to Clearing Agency. Whenever notice or other
communication to the Noteholders is required under this Indenture, unless and
until Definitive Notes shall have been issued to Note Owners pursuant to
Section 2.18 or the applicable Series Supplement, the Trustee shall give all
such notices and communications specified herein to be given to Holders of the
Notes to the applicable Clearing Agency or Foreign Clearing Agency for
distribution to the Holders of the Notes.
     Section 2.18. Definitive Notes.

46



--------------------------------------------------------------------------------



 



          (a) Conditions for Exchange. If with respect to any Series of
Book-Entry Notes (i) (A) the Issuer advises the Trustee in writing that the
Clearing Agency or Foreign Clearing Agency is no longer willing or able to
discharge properly its responsibilities under the applicable Depository
Agreement and (B) the Issuer is not able to locate a qualified successor,
(ii) the Issuer, at its option, advises the Trustee in writing that it elects to
terminate the book-entry system through the Clearing Agency or Foreign Clearing
Agency with respect to any Series of Notes or (iii) after the occurrence of an
Event of Default, Note Owners of a Series representing beneficial interests
aggregating not less than 50% (or such other percentage specified in a related
Series Supplement) of the portion of outstanding principal amount of the Notes
represented by such Series advise the Trustee and the applicable Clearing Agency
or Foreign Clearing Agency through the applicable Clearing Agency Participants
in writing that the continuation of a book-entry system through the applicable
Clearing Agency or Foreign Clearing Agency is no longer in the best interests of
the Note Owners of such Series, the Trustee shall notify all Note Owners of such
Series, through the applicable Clearing Agency Participants, of the occurrence
of any such event and of the availability of Definitive Notes to Note Owners of
such Series requesting the same. Upon surrender to the Trustee of the
typewritten Note or Notes representing the Book-Entry Notes of such Series by
the applicable Clearing Agency or Foreign Clearing Agency, accompanied by
registration instructions from the applicable Clearing Agency or Foreign
Clearing Agency for registration, the Trustee shall issue the Definitive Notes
of such Series. Neither the Issuer nor the Trustee shall be liable for any delay
in delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions. Upon the issuance of Definitive
Notes of such Series and upon the issuance of any Series of Notes or any Class
thereof in definitive form in accordance with the related Series Supplement, all
references herein to obligations imposed upon or to be performed by the
applicable Clearing Agency or Foreign Clearing Agency shall be deemed to be
imposed upon and performed by the Trustee, to the extent applicable with respect
to such Definitive Notes, and the Trustee shall recognize the Holders of the
Definitive Notes of such Series or Classes as Noteholders of such Series or
Classes hereunder. Notwithstanding anything in this Indenture to the contrary,
Definitive Notes shall not be issued in respect of any Series Temporary
Regulation S Global Note unless the applicable Restricted Period has expired and
then only upon receipt by the Trustee from the Holder thereof of any
certifications required by the relevant Series Supplement.
          (b) Transfer of Definitive Notes. Subject to the terms of this
Indenture (including the requirements of any relevant Series Supplement), the
holder of any Definitive Note may transfer the same in whole or in part, in an
amount equivalent to an authorized denomination, by surrendering at the office
maintained by the Transfer Agent and Registrar for such purpose in the city in
which the Corporate Trust Office is located, such Note with the form of transfer
endorsed on it duly completed and executed by, or accompanied by a written
instrument of transfer in form satisfactory to the Issuer and the Transfer Agent
and Registrar by, the holder thereof and, if applicable, accompanied by a
certificate substantially in the form required under the related
Series Supplement. In exchange for any Definitive Note properly presented for
transfer, the Issuer shall execute and the Trustee shall promptly authenticate
and deliver or cause to be executed, authenticated and delivered in compliance
with applicable law, to the transferee at such office, or send by mail (at the
risk of the transferee) to such address as the transferee may request,
Definitive Notes for the same aggregate principal amount as was transferred. In
the case of the transfer of any Definitive Note in part, the Issuer shall
execute and the Trustee shall promptly authenticate and deliver or cause to be
authenticated and delivered to

47



--------------------------------------------------------------------------------



 



the transferor at such office, or send by mail (at the risk of the transferor)
to such address as the transferor may request, Definitive Notes for the
aggregate principal amount that was not transferred. No transfer of any
Definitive Note shall be made unless the request for such transfer is made by
the Holder at such office. Neither the Issuer nor the Trustee shall be liable
for any delay in delivery of transfer instructions and each may conclusively
rely on, and shall be protected in relying on, such instructions. Upon the
issuance of Definitive Notes for such Series, the Trustee shall recognize the
Holders of the Definitive Notes as Noteholders of such Series.
     Section 2.19. Global Note; Euro-Note Exchange Date. If specified in the
related Series Supplement for any Series, (i) the Notes may be initially issued
in the form of a single temporary global note (the “Global Note”) in registered
or bearer form, without interest coupons, in the denomination of the initial
aggregate principal amount of the Notes and (ii) a Class of Notes may be issued
in the form of a single temporary global note in registered or bearer form, in
the denomination of the portion of the initial aggregate principal amount of the
Notes represented by such Class, each substantially in the form attached to the
related Series Supplement. Unless otherwise specified in the related
Series Supplement, the provisions of this Section 2.19 shall apply to such
Global Note. The Global Note will be authenticated by the Trustee upon the same
conditions, in substantially the same manner and with the same effect as the
Definitive Notes. The Global Note may be exchanged in the manner described in
the related Series Supplement for Registered Notes or Bearer Notes in definitive
form.
     Section 2.20. Tax Treatment. (a) The Issuer has structured this Indenture
and any Collateral Interest, and the Notes have been (or will be) issued with
the intention that, the Notes and any Collateral Interest will qualify under
applicable tax law as indebtedness of the Issuer secured by the Trust Estate and
any entity acquiring any direct or indirect interest in any (i) Note by
acceptance of its Notes (or, in the case of a Note Owner, by virtue of such Note
Owner’s acquisition of a beneficial interest therein) agrees to treat the Notes
(or beneficial interests therein) or (ii) Collateral Interest or any interest
therein agrees to treat the Collateral Interest or any interest therein, for
purposes of Federal, state and local and income or franchise taxes and any other
tax imposed on or measured by income, as indebtedness. Each Noteholder agrees
that it will cause any Note Owner acquiring an interest in a Note through it and
each owner of any Collateral Interest or any interest therein agrees that it
will cause any Person acquiring any such interest to comply with this Indenture
as to treatment as indebtedness for such tax purposes.
     (b) The Issuer and the Trustee hereby agree that, notwithstanding any other
express or implied agreement to the contrary, any and all Persons, and any of
their respective employees, representatives, and other agents may disclose,
immediately upon commencement of discussions, to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure.
For purposes of this paragraph, the terms “tax,” “tax treatment,” “tax
structure,” and “tax benefit” are defined under treasury regulation
§1.6011-4(c).
ARTICLE 3.
[ARTICLE 3 IS RESERVED AND SHALL BE SPECIFIED IN ANY

48



--------------------------------------------------------------------------------



 



SUPPLEMENT WITH RESPECT TO ANY SERIES OF VARIABLE FUNDING
NOTES]
ARTICLE 4.
NOTEHOLDER LISTS AND REPORTS
     Section 4.1. Issuer To Furnish To Trustee Names and Addresses of
Noteholders. The Issuer will furnish or cause the Transfer Agent and Registrar
to furnish to the Trustee (a) not more than five days after each Record Date a
list, in such form as the Trustee may reasonably require, of the names and
addresses of the Holders as of such Record Date, (b) at such other times as the
Trustee may request in writing, within 30 days after receipt by the Issuer of
any such request, a list of similar form and content as of a date not more than
10 days prior to the time such list is furnished; provided, however, that so
long as the Trustee is the Transfer Agent and Registrar, no such list shall be
required to be furnished. The Trustee will furnish or cause to be furnished by
the Transfer Agent and Registrar to the Servicer or the Paying Agent such list
for payment of distributions to Noteholders.
     Section 4.2. Preservation of Information; Communications to Noteholders.
          (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders contained in the most recent
list furnished to the Trustee as provided in Section 4.1 and the names and
addresses of Holders received by the Trustee in its capacity as Transfer Agent
and Registrar. The Trustee may destroy any list furnished to it as provided in
such Section 4.1 upon receipt of a new list so furnished.
          (b) Noteholders may communicate with other Noteholders with respect to
their rights under this Indenture or under the Notes. Unless otherwise provided
in the related Series Supplement, if holders of Notes evidencing in aggregate
not less than 20% of the outstanding principal balance of the Notes of any
Series (the “Applicants”) apply in writing to the Trustee, and if such
application states that the Applicants desire to communicate with other
Noteholders of any Series with respect to their rights under this Indenture or
under the Notes and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Trustee, after having been adequately
indemnified by such Applicants for its costs and expenses, shall within 5
Business Days after the receipt of such application afford or shall cause the
Transfer Agent and Registrar to afford such Applicants access during normal
business hours to the most recent list of Noteholders held by the Trustee and
shall give the Servicer notice that such request has been made within five
Business Days after the receipt of such application. Such list shall be as of
the most recent Record Date, but in no event more than 45 days prior to the date
of receipt of such Applicants’ request.
          (c) Every Noteholder, by receiving and holding a Note, agrees with the
Issuer and the Trustee that neither the Issuer, the Trustee, the Transfer Agent
and Registrar, nor any of their respective agents shall be held accountable by
reason of the disclosure of any such information as to the names and addresses
of the Noteholders in accordance with this Section 4.2, regardless of the source
from which such information was obtained.

49



--------------------------------------------------------------------------------



 



     Section 4.3. Reports by Issuer.
          (a) The Servicer on behalf of the Issuer shall:
     (i) deliver to the Trustee and the Notice Persons, at least two
(2) Business Days (if reasonably practical) after the date, if any, the Issuer
is required to file the same with the Commission, hard and electronic copies of
the annual reports and of the information, documents and other reports (or
copies of such portions of any of the foregoing as the Commission may from time
to time by rules and regulations prescribe) which the Issuer may be required to
file with the Commission pursuant to Section 13 or 15(d) of the Exchange Act;
     (ii) file with the Trustee and the Commission in accordance with rules and
regulations prescribed from time to time by the Commission such additional
information, documents and reports, if any, with respect to compliance by the
Issuer with the conditions and covenants of this Indenture as may be required
from time to time by such rules and regulations;
     (iii) supply to the Trustee (and the Trustee shall make available via its
website to all Enhancement Providers and Noteholders) such summaries of any
information, documents and reports required to be filed by the Issuer (if any)
pursuant to clauses (i) and (ii) of this Section 4.3(a) as may be required by
rules and regulations prescribed from time to time by the Commission; and
     (iv) prepare and distribute any other reports required to be prepared by
the Servicer under any Transaction Documents.
          (b) The fiscal year of the Issuer shall end on September 30 of each
year.
     Section 4.4. Reports and Records for the Trustee and Instructions.
          (a) Unless otherwise stated in the related Series Supplement with
respect to any Series and subject to the requirements of Section 4.4, on each
Determination Date the Issuer shall require the Servicer to forward to the
Trustee and the Notice Persons a Monthly Servicer Report prepared by the
Servicer.
          (b) Unless otherwise specified in the related Series Supplement, on
each Settlement Date, the Trustee or the Paying Agent shall make available via
its website to each Noteholder of record of each outstanding Series, each
applicable Rating Agency and each applicable Enhancement Provider the Monthly
Noteholders’ Statement with respect to such Series.
ARTICLE 5.
ALLOCATION AND APPLICATION OF COLLECTIONS
     Section 5.1. Rights of Noteholders. Each Series of Notes shall be secured
by the entire Trust Estate and the right to receive the Collections and other
amounts at the times and in the

50



--------------------------------------------------------------------------------



 



amounts specified in this Article 5 to be deposited in the Investor Accounts and
any Series Account (if so specified in the related Series Supplement) or to be
paid to the Noteholders of such Series. Each Series of Notes shall also benefit
solely from the Enhancement issued with respect to such Series. In no event
shall the grant of a security interest in the entire Trust Estate be deemed to
entitle any Noteholder to receive Collections or other proceeds of the Trust
Estate in excess of the amounts described in Article 5.
     Section 5.2. Collection of Money. Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all money and other property payable to or receivable by the
Trustee pursuant to this Indenture. The Trustee shall apply all such money
received by it as provided in this Indenture. Except as otherwise expressly
provided in this Indenture, if any default occurs in the making of any payment
or performance under any agreement or instrument that is part of the Trust
Estate, the Trustee shall take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
Proceedings. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture and any right to proceed
thereafter as provided in Article 11.
     Section 5.3. Establishment of Accounts.
          (a) The Lockbox Account. (i) The Trustee shall possess all right,
title and interest in all moneys, instruments, securities and other property on
deposit from time to time in the Lockbox Account established by the Servicer in
accordance with Section 3.01 of the Servicing Agreement and the proceeds thereof
for the benefit of the Secured Parties. The Lockbox Account shall be under the
sole dominion and control of the Trustee for the benefit of the Secured Parties.
The Servicer at all times shall maintain accurate records reflecting each
transaction in the Lockbox Account, and funds held therein shall at all times be
held in trust for the benefit of the Secured Parties.
     (ii) The agreement governing the Lockbox Account shall specify that on each
Business Day good funds on deposit in the Lockbox Account shall be swept into
the Collection Account.
          (b) The Collection Account. On or prior to the Initial Closing Date,
the Indenture Trustee shall establish and thereafter maintain in the State of
New York or in the city in which the Corporate Trust Office is located, with a
Qualified Institution or as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Collection Account, in
the name of the Trustee, an account (the “Collection Account”) bearing a
designation clearly indicating that the funds deposited therein are held in
trust for the benefit of the Secured Parties. The Trustee shall be the
entitlement holder of the Collection Account and shall possess all right, title
and interest in all moneys, instruments, securities and other property on
deposit from time to time in the Collection Account and the proceeds thereof for
the benefit of the Secured Parties. The Collection Account shall be under the
sole dominion and control of the Trustee for the benefit of the Secured Parties.
Initially, the Collection Account will be established with the Trustee.

51



--------------------------------------------------------------------------------



 



          (c) The Spread Maintenance Account. (i) The Trustee, for the benefit
of the Secured Parties, shall establish and thereafter maintain in the State of
New York or in the city in which the Corporate Trust Office is located, with a
Qualified Institution, in the name of the Trustee, a securities account (the
“Spread Maintenance Account”), bearing a designation clearly indicating that the
funds therein are held for the benefit of the Secured Parties. The Trustee shall
be the entitlement holder of the Spread Maintenance Account and shall possess
all right, title and interest in all moneys, instruments, securities and other
property on deposit from time to time therein and in all proceeds thereof for
the benefit of the Secured Parties. The Spread Maintenance Account shall be
under the sole dominion and control of the Trustee for the benefit of the
Secured Parties. The Trustee at all times shall maintain accurate records
reflecting each transaction in the Spread Maintenance Account and that funds
held therein shall at all times be held in trust for the benefit of the Secured
Parties.
     (ii) On the issuance date of any Series, the Issuer will deposit, or cause
to be deposited, into the Spread Maintenance Account sufficient amounts of funds
such that, after giving effect to such deposit, the Spread Maintenance Reserve
Required Amount is on deposit therein, and thereafter amounts shall be deposited
in the Spread Maintenance Account in accordance with Section 5.4. Any and all
moneys remitted by the Trustee to the Spread Maintenance Account shall be
invested in Permitted Investments in accordance with this Indenture and shall be
distributed in accordance with this Section 5.3(c).
     (iii) On each Settlement Date, the Trustee shall, in accordance with the
Monthly Servicer Report for such Series, deposit into the Settlement Account for
each Series from the Spread Maintenance Account an amount equal to the Permitted
Settlement Date Withdrawals for such Series. On each Business Day, the Trustee
shall, in accordance with the Daily Servicer Report or Monthly Servicer Report,
as applicable, deposit in the Collection Account for distribution in accordance
with Section 5.3(c) of this Indenture the excess, if any, of (A) amounts then on
deposit in the Spread Maintenance Account (after giving effect to any
withdrawals therefrom on such Settlement Date) over (b) the Spread Maintenance
Reserve Required Amount. On the Legal Final Settlement Date for the Series with
the latest Legal Final Settlement Date, any remaining funds in the Spread
Maintenance Account shall be deposited in the Collection Account and, subject to
the limitations set forth in any Supplement, distributed in accordance with
Section 5.3(c) of this Indenture and the related Series Supplement. If the
amount on deposit in the Spread Maintenance Account on a Settlement Date is not
sufficient to pay in full the aggregate Permitted Settlement Date Withdrawals
referred to above then the amounts of funds then available in the Spread
Maintenance Account will be allocated among the various Series on a pro rata
basis in proportion to the amount of their respective Permitted Settlement Date
Withdrawals.
          (d) The Settlement Accounts. For each Series, the Trustee, for the
benefit of the Secured Parties of such Series, shall establish and maintain in
the State of New York or in the city in which the Corporate Trust Office is
located, with one or more Qualified Institutions, in the name of the Trustee, an
account (each, a “Settlement Account” and collectively, the “Settlement
Accounts”) bearing a designation clearly indicating that the funds deposited
therein are held in trust for the benefit of the Secured Parties of such Series.
The Trustee shall be the

52



--------------------------------------------------------------------------------



 



entitlement holder of each Settlement Account and shall possess all right, title
and interest in all funds on deposit from time to time in the Settlement
Accounts and in all proceeds thereof. The Settlement Accounts shall be under the
sole dominion and control of the Trustee for the benefit of the Secured Parties
of such Series. The Trustee at all times shall maintain accurate records
reflecting each transaction in each Settlement Account and that funds held
therein shall at all times be held in trust for the benefit of the Secured
Parties.
          (e) Series Accounts. If so provided in the related Series Supplement,
the Trustee, for the benefit of the Secured Parties of such Series, shall cause
to be established and maintained in the State of New York or in the city in
which the Corporate Trust Office is located, with a Qualified Institution, in
the name of the Trustee, one or more Series Accounts. Each such Series Account
shall bear a designation clearly indicating that the funds deposited therein are
held for the benefit of the Secured Parties of such Series. The Trustee shall be
the entitlement holder of the each Series Account and shall possess all right,
title and interest in all moneys, instruments, securities and other property on
deposit from time to time therein and in all proceeds thereof for the benefit of
the Secured Parties. Each Series Account shall be under the sole dominion and
control of the Trustee for the benefit of the Secured Parties. To the extent
that the Trustee holds any Series Account, the Trustee at all times shall
maintain accurate records reflecting each transaction in each Series Account and
that funds held therein shall at all times be held in trust for the benefit of
the Secured Parties. Each such Series Account will have the other features and
be applied as set forth in the related Series Supplement.
          (f) Administration of the Trust Accounts. Funds on deposit in the
Trust Accounts that are not both deposited and to be withdrawn on the same date
shall be invested in Permitted Investments. Any such investment shall mature and
such funds shall be available for withdrawal on or prior to the Series Transfer
Date related to the Monthly Period in which such funds were received or
deposited. The Trustee: (i) shall hold each Permitted Investment (other than
such as are described in clause (c) of the definition thereof) that constitutes
investment property through a securities intermediary (the Trustee hereby agrees
that it shall act as “securities intermediary” (within the meaning of
Section 8-102(a)(17) of the UCC) with respect to the Trust Accounts held by the
Trustee), which securities intermediary shall (and the Trustee hereby does)
(I) agree that such investment property shall at all times be credited to a
securities account of which the Trustee is the entitlement holder, (II) comply
with entitlement orders originated by the Trustee without the further consent of
any other person or entity, (III) agree that all property credited to such
securities account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the UCC), (IV) waive any lien on, security interest in,
or right of set-off with respect to any property credited to such securities
account, and (V) agree that its jurisdiction for purposes of Section 8-110 and
Section 9-305(a)(3) of the UCC shall be New York; and (ii) maintain for the
benefit of the Secured Parties, possession or control of each other Permitted
Investment (including any negotiable instruments, if any, evidencing such
Permitted Investments) not described in clause (i) above (other than such as are
described in clause (c) of the definition thereof.) Terms used in clause
(i) above that are defined in the New York UCC and not otherwise defined herein
shall have the meaning set forth in the New York UCC. On the second Business Day
of each month, all interest and earnings (net of losses and investment expenses)
for the prior Monthly Period on funds on deposit in a Trust Account held by the
Trustee shall be deposited in the Collection Account and treated as Investment
Earnings. Subject to the restrictions set forth above, the Issuer, or a Person
designated in writing by the Issuer, of

53



--------------------------------------------------------------------------------



 



which the Trustee shall have received written notification thereof, shall have
the authority to instruct the Trustee with respect to the investment of funds on
deposit in the Trust Accounts. If the Trustee does not receive such
instructions, it is directed to invest such funds in Permitted Investments
specified in clause (a)(iv) of the definition thereof.
          (g) Qualified Institution. If, at any time, the institution holding
any account established pursuant to this Section 5.3 ceases to be a Qualified
Institution, the Trustee shall notify the Notice Persons and each Rating Agency
and within 10 Business Days establish a new account or accounts, as the case may
be, meeting the conditions specified above with a Qualified Institution, and
shall transfer any cash or any investments to such new account or accounts, as
the case may be.
     Section 5.4. Collections and Allocations.
          (a) Collections in General. Until this Indenture is terminated
pursuant to Section 12.1, the Issuer shall or shall cause the Servicer under the
Servicing Agreement to cause all Collections due and to become due, as the case
may be, and all other amounts required by this Indenture and the other
Transaction Documents to be paid to the Lockbox Account or the Collection
Account. Any Collections received directly by the Issuer or the Servicer shall
be deposited by the Issuer or the Servicer, as applicable, into the Collection
Account within one (1) Business Day of identification of such Collections, but
in no event later than the second Business Day following such date of receipt.
All monies, instruments, cash and other proceeds received by the Servicer in
respect of the Trust Estate pursuant to this Indenture shall be deposited in the
Collection Account as specified herein and shall be applied as provided in this
Article 5 and in Article 6.
          (b) Disqualification of Institution Maintaining Collection Account.
Upon and after the establishment of a new Collection Account with a Qualified
Institution, the Servicer shall deposit or cause to be deposited all Collections
as set forth in Section 5.4(a) into the new Collection Account, and in no such
event shall deposit or cause to be deposited any Collections thereafter into any
account established, held or maintained with the institution formerly
maintaining the Collection Account (unless it later becomes a Qualified
Institution or qualified corporate trust department maintaining the Collection
Account).
          (c) Priority of Payments. On each Business Day, the Trustee, based on
the Daily Servicer Report, shall distribute funds on deposit in the Collection
Account to the Persons and in the order of priority set forth in clause
(i) below. On each Settlement Date, the Trustee, based on the Monthly Servicer
Report, shall distribute funds from the Collection Account in an amount equal to
the Available Distribution Amount to the Persons and in the order of priority
set forth in clauses (ii) and (iii):
     (i) On each Business Day prior to the occurrence of an Early Amortization
Event or an Event of Default, the Trustee will make the following allocations
with respect to amounts then on deposit in the Collection Account in the
following order of priority:

54



--------------------------------------------------------------------------------



 



     (1) To set aside in the Collection Account an amount equal to the Accrued
Facility Costs for further transfer on the next Settlement Date;
     (2) To the Spread Maintenance Account, until the amount (after giving
effect to all distributions to be made on such Settlement Date) equals the
Spread Maintenance Reserve Required Amount;
     (3) To the Settlement Account for each Series of Warehouse Notes specified
by the Servicer in reduction of the principal amount outstanding thereunder in
such amounts as specified by the Servicer; and
     (4) To the applicable Seller, an amount equal to the unpaid purchase price
payable to the Seller under the Purchase Agreement;
     (5) Any remaining amounts shall be retained in the Collection Account for
further distribution in accordance with this Section 5.4(c).
     (ii) On each Settlement Date, if neither an Early Amortization Event nor an
Event of Default shall have occurred (or has been waived in accordance with the
terms hereof), the Trustee will make the following payments from the Available
Distribution Amount then on deposit in the Collection Account to the following
Persons in the following order of priority:
     (1) To the Trustee, an amount equal to all Trustee Fees and Expenses then
due and payable for all Series then Outstanding, plus any Trustee Fees and
Expenses due but not paid on any prior Settlement Date (up to $50,000 in the
aggregate per year);
     (2) To the Servicer an amount equal to the Servicing Fee for such
Settlement Date (plus any Servicing Fee due but not paid to the Servicer on any
prior Settlement Date);
     (3) To the Custodian, any fees and expenses then due and payable to the
Custodian pursuant to the Custodian Agreement, plus any such fees and expenses
due but not paid on any prior Settlement Date (up to $10,000 in the aggregate
per year);
     (4) If a successor Servicer shall have been appointed, to such successor
Servicer an amount in reimbursement of transition costs actually incurred by
such successor Servicer (up to $50,000 in the aggregate);
     (5) To each Interest Rate Hedge Provider on a pro rata basis (based on
amounts then due and payable under all Interest Rate Hedge Agreements), all
scheduled payments and interest thereon (but excluding termination payments
thereunder) then due and payable under the related Interest Rate Hedge Agreement
and the amount of any arrearages thereof, if any;
     (6) In payment of the following amounts on a pro rata basis: to each
Settlement Account for each Series of Notes then Outstanding, an amount equal to
the

55



--------------------------------------------------------------------------------



 



Interest Payments (including Premiums, if applicable) then due and payable for
such Series;
     (7) To the Settlement Account for each Series of Notes then Outstanding, an
amount equal to the Scheduled Principal Payment Amounts then due and payable for
such Series;
     (8) First, to the Settlement Account for each Series of Warehouse Notes
then Outstanding (until all Warehouse Notes are paid in full), an amount equal
to the Supplemental Principal Payment Amount then due and payable for such
Series, on a pro rata basis, and then to the Settlement Account for each other
Series of Notes then Outstanding, an amount equal to the Supplemental Principal
Payment Amount then due and payable for such Series, on a pro rata basis;
provided that if a Borrowing Base Deficiency would exist after payment of such
amounts, then the Supplemental Principal Payment Amount (to the extent of cash
available to actually make such payment) otherwise payable pursuant to this
clause (10) shall be paid to the Settlement Account for each Series of Notes
then Outstanding, in each case on a pro rata basis;
     (9) To each Interest Rate Hedge Provider on a pro rata basis (based on
amounts then due and payable under all Interest Rate Hedge Agreements), all
remaining amounts then due and payable under the related Interest Rate Hedge
Agreement (after giving effect to clause (7) above), if any;
     (10) To each Settlement Account for each Series of Notes then Outstanding,
an amount equal to all other amounts then due and payable to the Noteholders of
such Series including, without limitation, unpaid additional interest, fees,
increased costs, taxes and indemnity payments identified in the related
Series Supplement or the related Note Purchase Agreement;
     (11) To the Trustee, an amount equal to all Trustee Fees and Expenses then
due and payable (after giving effect to clause (1) above);
     (12) To the Custodian, an amount equal to all custodian fees then due and
payable (after giving effect to clause (3) above);
     (13) To the Servicer, an amount equal to all other amounts then due and
payable to the Servicer (after giving effect to clauses (2) and (4) above); and
     (14) To the Issuer (or its designee), any remaining Available Distribution
Amount.
     (iii) On each Settlement Date, if an Early Amortization Event or Event of
Default shall have occurred with respect to any Series then Outstanding (and has
not been waived in accordance with the terms hereof), the Trustee will make the
following payments from the Available Distribution Amount then on deposit in the
Trust Accounts to the following Persons in the following order of priority;

56



--------------------------------------------------------------------------------



 



     (1) To the Trustee an amount equal to all Trustee Fees and Expenses then
due and payable for all Series then Outstanding;
     (2) To the Servicer an amount equal to the Servicing Fee for such
Settlement Date (plus any Servicing Fee due but not paid to the Servicer on any
prior Settlement Date);
     (3) To the Custodian, any fees and expenses then due and payable pursuant
to the Custodian Agreement, plus any such fees and expenses due but not paid on
any prior Settlement Date (up to $10,000 in the aggregate per year);
     (4) If a successor Servicer shall have been appointed, to such successor
Servicer an amount in reimbursement of transition costs actually incurred by
such successor Servicer (up to $50,000 in the aggregate);
     (5) To each Interest Rate Hedge Provider on a pro rata basis (based on
amounts then due and payable under all Interest Rate Hedge Agreements), all
scheduled payments and interest thereon (but excluding termination payments
thereunder) then due and payable under the related Interest Rate Hedge Agreement
and the amount of any arrearages thereof, if any;
     (6) In payment of the following amounts on a pro rata basis: to each
Settlement Account for each Series of Notes then Outstanding, an amount equal to
the Interest Payments (including Premiums, if applicable) then due and payable
for such Series;
     (7) To each Settlement Account, the then unpaid principal balance of the
related Notes, on a pro rata basis, until such amounts are paid in full;
     (8) To each Settlement Account for each Series then Outstanding on a pro
rata basis (based on respective amounts then due), an amount equal to all other
amounts payable to the Noteholders of such Series, including, without
limitation, unpaid additional interest, fees, increased costs, taxes and
indemnity payments identified in the related Series Supplement or the related
Note Purchase Agreement;
     (9) To each Interest Rate Hedge Provider on a pro rata basis (based on
amounts then due and payable under all Interest Rate Hedge Agreements), all
remaining amounts then due and payable under the related Interest Rate Hedge
Agreement (after giving effect to clause (5) above), if any;
     (10) To the Custodian, an amount equal to all custodian fees then due and
payable (after giving effect to clause (3) above);
     (11) To the Servicer, an amount equal to all other amounts then due and
payable to the Servicer (after giving effect to clauses (2) and (4) above); and
     (12) To the Issuer (or its designee), any remaining Available Distribution
Amount.

57



--------------------------------------------------------------------------------



 



          (d) If any Series has more than one Class of Notes then Outstanding,
then the Available Distribution Amount shall be calculated without regard to the
payment priorities of the Classes of Notes within such Series. Once the
Available Distribution Amount has been allocated to each Series, then that
portion of the Available Distribution Amount allocable to such Series shall be
paid to each Class of Noteholders of such Series in accordance with the priority
of payments set forth in the related Supplement.
     Section 5.5. Determination of Interest Payments. Interest Payments with
respect to each Series of Notes shall be determined, allocated and distributed
in accordance with the procedures set forth in the applicable Series Supplement.
     Section 5.6. Determination of Principal Amounts. Supplemental Principal
Payment Amounts and Scheduled Principal Payment Amounts with respect to each
Series of Notes shall be determined, allocated and distributed in accordance
with the procedures set forth in the applicable Series Supplement. However, all
principal or interest with respect to any Series of Notes shall be due and
payable no later than the Legal Final Settlement Date with respect to such
Series.
     Section 5.7. General Provisions Regarding Accounts. Subject to Section
12.1(c), the Trustee shall not in any way be held liable by reason of any
insufficiency in any of the Trust Estate resulting from any loss on any
Permitted Investment included therein except for losses attributable to the
Trustee’s failure to make payments on such Permitted Investments issued by the
Trustee, in its commercial capacity as principal obligor and not as trustee, in
accordance with their terms.
     Section 5.8. [Reserved].
     Section 5.9. Release of Trust Estate.
          (a) Subject to the payment of its fees and expenses pursuant to
Section 12.6 and satisfaction of the requirements of Section 2.14, the Trustee
shall when required by the provisions of this Indenture or the Servicing
Agreement with respect to Removed Receivables, execute instruments to release
property from the lien of this Indenture, and convey the Trustee’s interest in
the same, in a manner and under circumstances that are in compliance with the
express provisions of this Indenture. No party relying upon an instrument
executed by the Trustee as provided in this Article 5 shall be bound to
ascertain the Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys.
          (b) The Trustee shall, at such time as there are no Notes outstanding
and all sums due the Trustee pursuant to Section 12.6 have been paid and all
amounts owing to the Noteholders and Enhancement Providers by the Issuer have
been paid in full, release any remaining portion of the Trust Estate that
secured the Notes from the lien of this Indenture and release to the Issuer or
any other Person entitled thereto any funds then on deposit in the Trust
Accounts. The Trustee shall release property from the lien of this Indenture
pursuant to this Section 5.9(b) only upon receipt of an Issuer Request
accompanied by a Cofina Officer’s Certificate.
     Section 5.10. Prepayment of Notes.

58



--------------------------------------------------------------------------------



 



          (a) Mandatory Prepayments. Unless otherwise specified in a
Series Supplement, the Issuer shall be required to prepay the then unpaid
principal balance of all, or a part of, one or more Series of Notes then
Outstanding if, on any Settlement Date, Borrowing Base Deficiency exists, and
such prepayment shall be in the amount necessary such that, after giving effect
to such prepayment, no Borrowing Base Deficiency exists. The calculations
referred to herein shall be evidenced by the Monthly Servicer Report received by
the Trustee. If a prepayment is required, the Issuer shall pay to the
Noteholders of all Series of Warehouse Notes then Outstanding, on a pro rata
basis, in proportion to the then unpaid principal balances of such Warehouse
Notes, an amount such that, after giving effect to such prepayment, no Borrowing
Base Deficiency exists; provided, however, that if the Issuer is unable to
prepay the principal balance of all such Series of Warehouse Notes in the amount
necessary such that after giving effect to such prepayment, no Borrowing Base
Deficiency exists, then the amount of any prepayment actually made in accordance
with the provisions of this Section 5.10(a) shall be allocated to all Series of
Notes then Outstanding on a pro rata basis, in proportion to the then unpaid
principal balance of such Notes. Any prepayment of Notes made pursuant to the
provisions of this Section 5.10(a) shall be accomplished by a deposit of funds
into the Collection Account.
          (b) Voluntary Prepayments. The Issuer may, from time to time, make an
optional prepayment of principal of the Notes of a Series at the times, in the
amounts and subject to the conditions set forth in the related
Series Supplement. The Issuer shall give notice of any prepayment to the Trustee
and the applicable Notice Persons (which notice may be set forth in the Daily
Settlement Report) and shall promptly confirm any telephonic notice of
prepayment in writing. Any optional prepayment of principal made by the Issuer
pursuant to this Section 5.10(b) shall also include accrued interest to the date
of the prepayment on the amount being prepaid. Any optional prepayment made
pursuant to the provisions of this Section 5.10(b) shall be accomplished by a
deposit of funds directly into the Collection Account and, unless otherwise
specified in the Series Supplement for any Series of Notes then Outstanding, may
be applied by the Issuer to reduce the unpaid principal balance of one or more
Series of Notes then Outstanding, such Series to be selected in the sole
discretion of the Issuer.
[THE REMAINDER OF ARTICLE 5 IS RESERVED AND SHALL BE SPECIFIED IN ANY SERIES
SUPPLEMENT WITH RESPECT TO ANY SERIES.]
ARTICLE 6.
[ARTICLE 6 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT
WITH RESPECT TO ANY SERIES]
ARTICLE 7.
[ARTICLE 7 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT
WITH RESPECT TO ANY SERIES]

59



--------------------------------------------------------------------------------



 



ARTICLE 8.
COVENANTS
     Section 8.1. Payment of Notes. The Issuer shall duly and punctually pay or
cause to be paid principal of (and premium, if any) and interest on the Notes
pursuant to the provisions of this Base Indenture and any applicable
Series Supplement. Principal and interest shall be considered paid on the date
due if the Trustee or the Paying Agent holds on that date money designated for
and sufficient to pay all principal and interest then due. Amounts properly
withheld under the Code by any Person from a payment to any Noteholder of
interest and/or principal shall be considered as having been paid by the Issuer
to such Noteholder for all purposes of this Indenture.
     Section 8.2. Maintenance of Office or Agency. At all times from the date
hereof to the Indenture Termination Date, the Issuer will maintain in the
Borough of Manhattan, the City of New York, or in the city in which the
Corporate Trust Office is located an office or agency (which may be an office of
the Trustee, Transfer Agent and Registrar or co-registrar) where Notes may be
surrendered for registration of transfer or exchange, where notices and demands
to or upon the Issuer in respect of the Notes and this Indenture may be served,
and where, at any time when the Issuer is obligated to make a payment of
principal and premium upon the Notes, the Notes may be surrendered for payment.
The Issuer hereby initially appoints the Trustee to serve as its agent for the
foregoing purposes. The Issuer will give prompt written notice to the Trustee
and the Notice Persons of the location, and any change in the location, of such
office or agency. If at any time the Issuer shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office of the Trustee, and the Issuer hereby
appoints the Trustee as its agent to receive all such surrenders, notices and
demands.
     The Issuer may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuer will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
     The Issuer hereby designates the Corporate Trust Office of the Trustee as
one such office or agency of the Issuer.
     Section 8.3. Money for Payments To Be Held in Trust. At all times from the
date hereof to the Indenture Termination Date all payments of amounts due and
payable with respect to any Notes that are to be made from amounts withdrawn
from the applicable Settlement Account shall be made on behalf of the Issuer by
the Trustee or by another Paying Agent, and no amounts so withdrawn from such
Settlement Account for payments of such Notes shall be paid over to the Issuer
except as provided in this Indenture.
     Section 8.4. Conduct of Business and Maintenance of Existence. At all times
from the date hereof to the Indenture Termination Date, except as otherwise
permitted by the provisions of Section 8.10, the Issuer will keep in full effect
its existence, rights and franchises as a limited

60



--------------------------------------------------------------------------------



 



liability company under the laws of the State of Delaware (unless it becomes, or
any successor Issuer hereunder is or becomes, to the extent permitted under this
Agreement, organized under the laws of any other state or of the United States
of America, in which case the Issuer will keep in full effect its existence,
rights and franchises under the laws of such other jurisdiction) and will obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, the other Transaction Documents,
the Trust Estate and each other instrument or agreement included in the Trust
Estate.
     Section 8.5. Protection of the Trust Estate. At all times from the date
hereof to the Indenture Termination Date, the security interest Granted pursuant
to this Indenture in favor of the Secured Parties shall be prior to all other
Liens (subject to Permitted Encumbrances) in respect of the Trust Estate and the
Issuer shall take or cause to be taken all actions necessary to obtain and
maintain, in favor of the Trustee, for the benefit of the Secured Parties, a
first lien (subject to Permitted Encumbrances) on and a first priority,
perfected security interest in the Trust Estate. At all times from the date
hereof to the Indenture Termination Date, the Issuer will from time to time
prepare (or shall cause to be prepared), execute and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance and other instruments,
and will take such other action necessary or advisable to:
     (i) Grant more effectively all or any portion of the Trust Estate;
     (ii) maintain or preserve the Lien and security interest (and the priority
thereof) in favor of the Trustee for the benefit of the Secured Parties created
by this Indenture or carry out more effectively the purposes hereof;
     (iii) perfect, publish notice of or protect the validity of any Grant made
or to be made by this Indenture;
     (iv) enforce any of the Trust Estate;
     (v) preserve and defend the rights of the Trustee in such Trust Estate
against the claims of all persons and parties (subject to Permitted
Encumbrances); and
     (vi) pay all taxes or assessments levied or assessed upon the Trust Estate
when due.
     The Issuer hereby agrees to file any financing statement or continuation
statement required by any Required Person pursuant to this Section 8.5 and
hereby authorizes the Trustee to file any financing schedule or continuation
statement required pursuant to this Section 8.5.
     Section 8.6. Affirmative Covenants of Issuer. At all times from the date
hereof to the Indenture Termination Date:
          (a) Financial Reporting. The Issuer will maintain a system of
accounting established and administered in accordance with GAAP, and furnish to
each Notice Person and the Trustee (and the Trustee shall promptly furnish to
each Notice Person of each Series):

61



--------------------------------------------------------------------------------



 



     (i) Annual Reporting. Within ninety-five (95) days after the close of the
Issuer’s, Cofina’s, CFA’s, and CHS’ fiscal years, audited financial statements
of the Issuer, Cofina, CFA, and CHS, prepared in accordance with GAAP on a
consolidated and consolidating basis (consolidating statements of CFA need not
be audited by such accountants) for the Issuer, Cofina, CFA, and CHS and its
Subsidiaries, including balance sheets as of the end of such period, related
statements of operations, capital and cash flows, accompanied by an unqualified
audit report certified by nationally recognized independent certified public
accountants, prepared in accordance with GAAP and any management letter prepared
by said accountants and by a certificate of said accountants that, in the course
of the foregoing, nothing has come to their attention to cause such accountants
to believe that a breach of any financial covenant or restriction set forth in
(x) Section 2.04(e) of the Servicing Agreement, with respect to Cofina, as
Servicer or (y) Section 8.6(m), with respect to the Issuer has occurred, or if,
in the opinion of such accountants, any such event shall exist, stating the
nature and status thereof.
     (ii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate signed by the Issuer’s or Cofina’s,
as applicable, chief financial officer stating that (x) the attached financial
statements have been prepared in accordance with GAAP and accurately reflect the
financial condition of the Issuer or Cofina, as applicable, and (y) to the best
of such Person’s knowledge, no Default, Event of Default, Early Amortization
Event or Potential Early Amortization Event exists, or if any Default, Event of
Default, Early Amortization Event or Potential Early Amortization Event exists,
stating the nature and status thereof.
     (iii) Notice of Default, Event of Default, Early Amortization Event or
Potential Early Amortization Event. Immediately, and in any event within one
(1) Business Day after the Issuer obtains knowledge of the occurrence of each
Default, Event of Default, Early Amortization Event or Potential Early
Amortization Event, a statement of the chief financial officer or chief
accounting officer of the Issuer setting forth details of such Default, Event of
Default, Early Amortization Event or Potential Early Amortization Event and the
action which the Issuer proposes to take with respect thereto.
     (iv) Change in Credit and Collection Policy or in Credit Manual. Within ten
(10) Business Days after the date any change in or amendment to the Credit
Manual is made, a copy of the Credit Manual then in effect indicating such
change or amendment.
     (v) ERISA. Promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any ERISA Event which either (i) the Issuer
or any ERISA Affiliate of the Issuer files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or (ii) the Issuer or any ERISA Affiliates of the Issuer receives from the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor. The Issuer shall give the Trustee and each Notice Person
prompt written notice of any event that could result in the imposition of a Lien
under Section 412 of the Code or Section 302 or 4068 of ERISA.
     (vi) Monthly Reporting. As soon as available, and in any event not later
than the 15th day of the month following each monthly accounting period, a copy
of monthly

62



--------------------------------------------------------------------------------



 



consolidated financial statements of Cofina and its Subsidiaries certified by
the Servicer and substantially in the form of Exhibits D, E, and F hereto. On or
prior to each Determination Date, the Monthly Servicer Report.
     (vii) Proceedings. Promptly, notice of: (1) each action, suit or proceeding
before any Official Body which may adversely affect its condition or operations,
financial or otherwise; and (2) any dispute or the commencement of any
proceeding with respect to any of its obligations under the Transaction
Documents.
     (viii) Other Information. Such other information (including nonfinancial
information) as the Trustee or any Notice Person of any Series may from time to
time reasonably request with respect to any Seller, the Issuer, the Servicer, or
any Subsidiary of any of the foregoing.
          (b) Conduct of Business. The Issuer will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and do all things necessary to remain
duly formed, validly existing and in good standing as a domestic limited
liability company in its jurisdiction of formation and to maintain all requisite
authority to conduct its business in each other jurisdiction in which its
business is conducted to the extent that the failure to maintain such requisite
authority would have a Material Adverse Effect. The Issuer shall not engage in
any business other than financing, purchasing, owning and managing Receivables
in the manner contemplated by this Indenture and the Transaction Documents, the
issuance of notes and activities incidental thereto and will not be a party to
any agreement other than the Transaction Documents or own any assets other than
those acquired under the Purchase Agreement, Permitted Investments and rights
under the Transaction Documents.
          (c) Compliance with Laws. The Issuer will comply with all Laws
(including, without limitation, all licensing requirements and ERISA) to which
it or its properties may be subject. The pledge of the Receivables hereunder and
the transfer of Receivables under the Purchase Agreement, the application of the
proceeds thereof and consummation of the transactions contemplated by the
Transaction Documents will not violate any provision of any Laws or any rule,
regulation or order issued by the Commission.
          (d) Furnishing of Information and Inspection of Records. The Issuer
will furnish to the Trustee and the Notice Persons of each Series from time to
time such information with respect to the Receivables as the Trustee or any such
Notice Persons may reasonably request, including listings identifying the
outstanding principal balance for each Receivable, together with an aging of
Receivables. The Issuer will, at any time and from time to time during regular
business hours and upon reasonable notice permit the Trustee, any one or more of
the Notice Persons, or any of their respective agents or representatives, (i) to
examine and make copies of and abstracts from all Records and (ii) to visit the
offices and properties of the Issuer for the purpose of examining such Records,
and to discuss matters relating to Receivables or the Issuer’s performance under
the Transaction Documents to which it is a party with any of the officers or
branch managers of the Issuer, having knowledge of such matters. Upon a Default,
Event of Default, Early Amortization Event or Potential Early Amortization
Event, the Trustee,

63



--------------------------------------------------------------------------------



 



and the Notice Persons of each Series may have without notice, immediate access
to all Records and the offices and properties of the Issuer.
          (e) Keeping of Records and Books of Account. The Issuer will maintain
and implement administrative and operating procedures (including an ability to
recreate records evidencing Receivables and Related Security in the event of the
destruction of the originals thereof), and keep and maintain, all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including records adequate to permit the daily
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable). The Issuer will maintain its records and computer
files at all times to indicate that the Trust Estate is owned by the Issuer and
pledged to the Trustee hereunder. The Issuer will give the Trustee and the
Notice Persons of each Series prompt notice of any material change in the
administrative and operating procedures of the Issuer referred to in the
previous sentence.
          (f) Communication with Accountants; Delivery of Records. Upon the
request of the Trustee or any Notice Persons of any Series, the Issuer shall
authorize such requesting party to communicate directly with the Issuer’s
independent certified public accountants regarding specific matters within such
request and shall instruct those accountants to disclose and make available to
such requesting party such financial statements, other supporting financial
documents, schedules and information relating to the Issuer as are identified by
such request. If any Event of Default or Early Amortization Event shall have
occurred and be continuing, the Issuer shall, promptly upon request therefor,
assist the Trustee in delivering to the Notice Persons of each Series, copies of
Records reflecting activity through the close of business on the Business Day
immediately preceding the date of such request (other than Records previously
sent by the Issuer to the Custodian and then in the possession of the
Custodian).
          (g) Performance and Compliance with Receivables and Loan Documents.
The Issuer, at its expense, will timely and fully perform and comply with all
provisions, covenants and other promises, if any, required to be observed by the
Issuer under the Loan Documents related to the Receivables.
          (h) Taxes. The Issuer will file or cause to be filed all tax returns
which, to its knowledge, are required to be filed. The Issuer will pay or make
adequate provision for the payment of all taxes and all assessments made against
it or any of its property (other than any amount of tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Issuer).
          (i) Collections Received. The Issuer shall hold in trust, and within
one (1) Business Day of identification (but in any event no later than two
Business Days following its receipt thereof) transfer to the Trustee for deposit
into the Collection Account (subject to Section 5.4(a)) all Collections, if any,
received from time to time by the Issuer.
          (j) Financial Statements. The Issuer shall disclose (in a footnote or
otherwise) in all of its respective financial statements (including any such
financial statements consolidated with any other Persons’ financial statements)
the existence and nature of the

64



--------------------------------------------------------------------------------



 



transaction contemplated hereby and by the Purchase Agreement and the interest
of the Trustee and the other Secured Parties in the Receivables and Related
Security, Collections and Proceeds with respect thereto.
          (k) [Reserved].
          (l) Separate Existence. The Issuer shall at all times:
     (i) to the extent that it shares the same officers or other employees as
any of its members or Affiliates, the salaries of and the expenses related to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with all such common officers and
employees;
     (ii) to the extent that it jointly contracts with any of its members or
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in so doing shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that the Issuer contracts or does business with venders or service
providers where the goods and services provided are partially for the benefit of
any other Person, the costs incurred in so doing shall be fairly allocated to or
among such entities for whose benefit the goods or services are provided, and
each such entity shall bear its fair share of such costs;
     (iii) enter into all transactions between the Issuer and any other Person,
whether currently existing or hereafter entered into, only on an arm’s length
basis;
     (iv) to the extent that the Issuer and any of its members or Affiliates
have offices in the same location, there shall be a fair and appropriate
allocation of overhead costs among them, and each such entity shall bear its
fair share of such expenses;
     (v) conduct its affairs strictly in accordance with its organizational
documents and observe all necessary, appropriate and customary limited liability
company formalities, including, but not limited to, holding all regular and
special members’ and directors’ meetings appropriate to authorize all limited
liability company action, keeping separate and accurate minutes of its meetings,
passing all resolutions or consents necessary to authorize actions taken or to
be taken, utilizing its own separate stationery, and maintaining accurate and
separate books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts;
     (vi) not assume or guarantee any of the liabilities of any Seller or any
Affiliate thereof;
     (vii) take, or refrain from taking, as the case may be, all other actions
that are necessary to be taken or not to be taken in order to comply with this
Section 8.6(l);
     (viii) from and after the date of issuance of the second Series of Notes,
comply with all material assumptions of fact set forth in the opinion with
respect to certain bankruptcy matters delivered on the date of issuance of the
second Series of Notes,

65



--------------------------------------------------------------------------------



 



relating to the Issuer, its obligations hereunder and under the other
Transaction Documents to which it is a party and the conduct of its business
with Cofina, CFA, any Seller or any other Person;
     (ix) hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name in order
not (A) to mislead others as to the identity with which such other party is
transacting business or (B) to suggest that it is responsible for the debts of
any other Person;
     (x) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
     (xi) prevent any pledge or transfer (whether in any one or more
transactions) of a direct or indirect ownership interest in the Issuer;
     (xii) refrain from acquiring the obligations or securities of its
Affiliates;
     (xiii) have at least one (1) independent director (the “Independent
Director”) that is a member of a professional organization in the business of
providing persons for such directorships and which in any case is not and has
not been for at least five (5) years a director, officer, employee, trade
creditor or shareholder (or spouse, parent, sibling or child of the foregoing)
of (A) CFA, CHS or Cofina, (B) the Issuer, (C) any principal of CFA, CHS or
Cofina, (D) any Affiliate of CFA, CHS or Cofina or (E) any Affiliate of any
principal of CFA, CHS or Cofina; provided, however, that such Independent
Director may be an independent director of another special purpose entity
affiliated with CFA, CHS or Cofina; and
     (xiv) except as otherwise expressly contemplated by this Indenture,
maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. The funds of the Issuer will
not be diverted to any other Person or for other than business uses of the
Issuer.
          (m) Minimum Net Worth. from and after the date of issuance of the
second Series of Notes, the Issuer shall at all times have a net worth (in
accordance with GAAP) of at least the greater of (i) 15% of the Program Amount
and (ii) $60,000,000.
          (n) Rating Maintenance. For so long as the Notes of any Series are
Outstanding, the Issuer shall use its best efforts to enable each Rating Agency
to maintain any applicable rating of the Notes of each such Series.
          (o) Computer Files. The Issuer will mark or cause to be marked each
Receivable in its computer files to indicate the interest of the Trustee in such
Receivable and other Related Security.
          (p) Custody of Receivables Files. Not later than the fifth Business
Day following the Initial Closing Date or the second Business Day following the
applicable date of any other sale under the Purchase Agreement, the Issuer will
cause the Servicer to deliver or

66



--------------------------------------------------------------------------------



 



cause to be delivered directly to the Custodian for the benefit of the Secured
Parties the Receivables Files, shall cause the Custodian to deliver to the
Trustee and the Required Persons for each Series a certificate of a Responsible
Officer confirming receipt of such Receivables Files, and shall cause all
Obligor Notes delivered to the Custodian to be duly indorsed in blank with note
transfer powers in the form set forth in the Custodian Agreement.
          (q) Compliance with Credit Manual. The Issuer will comply in all
material respects with the policies and procedures in the Credit Manual in
regard to each Loan Document, each Receivable and the related loan.
          (r) Receivables List. The Issuer shall maintain a complete and
accurate list of its Receivables at all times and shall provide the Trustee with
written notice of all changes thereto after the Closing Date (which notice
requirement may be satisfied by delivery of Purchase Notices, Daily Servicer
Reports and Monthly Servicer Reports).
     Section 8.7. Performance of Obligations; Servicing of Receivables. At all
times from the date hereof to the Indenture Termination Date, unless the
Required Noteholders shall otherwise consent in writing:
          (a) The Issuer will not take any action and will use its best efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s material covenants or obligations under any instrument
or agreement included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
ordered by any bankruptcy or other court or as expressly provided in this
Indenture or Section 2.02 the Servicing Agreement.
          (b) The Issuer may contract with other Persons to assist it in
performing its duties under this Indenture, and any performance of such duties
by a Person identified to the Trustee in an Officer’s Certificate shall be
deemed to be action taken by the Issuer. Initially, the Issuer has contracted
with the Servicer to assist the Issuer in performing its duties under this
Indenture.
          (c) The Issuer will punctually perform and observe all of its
obligations and agreements contained in the Transaction Documents and in the
instruments and agreements included in the Trust Estate, including preparing (or
causing to be prepared) and filing (or causing to be filed) all UCC financing
statements and continuation statements required to be filed by the terms of the
Indenture and the other Transaction Documents in accordance with and within the
time periods provided for herein and therein.
          (d) If a Responsible Officer of the Issuer shall have actual knowledge
of the occurrence of a Servicer Default, the Issuer shall promptly notify the
Trustee, each Notice Person, and the Rating Agencies thereof in accordance with
Section 15.4, and shall specify in such notice the action, if any, the Issuer is
taking in respect of such default. If a Servicer Default shall arise from the
failure of the Servicer to perform any of its duties or obligations under the
Servicing Agreement, the Issuer shall take all reasonable steps available to it
to remedy such failure, including any action requested by the Trustee or any
Required Person.

67



--------------------------------------------------------------------------------



 



          (e) If the Trustee has given notice of termination to the Servicer of
the Servicer’s rights and powers pursuant to Section 2.01 of the Servicing
Agreement, as promptly as possible thereafter, the Trustee, at the direction of
the Required Noteholders, shall appoint a successor servicer in accordance with
Section 2.01 of the Servicing Agreement.
          (f) The Issuer agrees that it will not amend, supplement or otherwise
modify any Transaction Document or waive timely performance or observance by the
Servicer or any Seller of their respective duties under the Transaction
Documents, in each case, without the prior written consent of the Required
Persons for each Series. Promptly following a request from the Trustee or any
Notice Person to do so the Issuer agrees to take all such lawful action as the
Trustee or such Notice Person may request to compel or secure the performance
and observance by the Sellers and the Servicer, as applicable, of each of their
obligations to the Issuer under or in connection with the Transaction Documents
in accordance with the terms thereof, and to exercise any and all rights,
remedies, powers and privileges lawfully available to the Issuer under or in
connection with the Transaction Documents to the extent and in the manner
directed including the transmission of notices of default on the part of the
Sellers or the Servicer thereunder and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Sellers or the Servicer of each of their obligations under the Transaction
Documents.
          (g) The Issuer shall take all actions reasonably requested by the
Trustee (with the consent or at the direction of any Required Person) to enforce
the Issuer’s rights and remedies under the Transaction Documents.
     Section 8.8. Negative Covenants. So long as any Notes are outstanding, the
Issuer shall not, unless the Required Noteholders shall otherwise consent in
writing:
          (a) Adverse Claims. Except as expressly permitted by this Indenture or
the Transaction Documents, sell, transfer, exchange or otherwise dispose of or
create any Adverse Claim upon (or file any financing statement covering) any of
the properties or assets of the Issuer constituting the Trust Estate or any part
thereof or any interest thereon or any proceeds thereof (except in connection
with the removal of Removed Receivables), unless directed to do so by the
Trustee (with the consent or at the direction of any Required Person).
          (b) Claims for Taxes. Claim any credit on, or make any deduction from
the principal or interest payable in respect of, the Notes (other than amounts
properly withheld from such payments under the Code) or assert any claim against
any present or former Noteholder by reason of the payment of the taxes levied or
assessed upon any part of the Trust Estate.
          (c) Validity and Compliance. (A) permit the validity or effectiveness
of this Indenture to be impaired, or permit the lien in favor of the Trustee
created by this Indenture to be amended, hypothecated, subordinated, terminated
or discharged, or permit any Person to be released from any covenants or
obligations with respect to the Notes under this Indenture except as may be
expressly provided in Section 13.1, or (B) fail to comply with the provisions of
the Transaction Documents.
          (d) No Extension or Amendment of Receivables. Except as otherwise
permitted in Section 2.02 of the Servicing Agreement, the Issuer will not
extend, amend or

68



--------------------------------------------------------------------------------



 



otherwise modify the terms of any Receivable, or amend, modify or waive any term
or condition of any Loan Document related thereto except as required by
Requirements of Law.
          (e) No Change in Business or the Credit Manual. Subject to
Requirements of Law, the Issuer will not make any change in the character of its
business or in the Credit Manual, which change would, in either case, materially
impair the collectibility of any Receivable or otherwise have a Material Adverse
Effect. The Issuer shall not make any material amendment to the Credit Manual
without the prior written consent of the Required Persons for each Series.
          (f) Merger or Consolidation of, or Assumption of the Obligations of,
the Issuer. The Issuer shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person unless:
     (i) the entity formed by such consolidation or into which the Issuer is
merged or the Person which acquires by conveyance or transfer the properties and
assets of the Issuer substantially as an entirety shall be, if the Issuer is not
the surviving entity, organized and existing under the laws of the United States
of America or any state or the District of Columbia, and shall be an entity
having provisions in its organizational documents substantively identical to
those contained in the Issuer’s organizational documents and, if the Issuer is
not the surviving entity, shall expressly assume, by an agreement supplemental
hereto, executed and delivered to the Trustee, each Noteholder and each
Enhancement Provider, in form reasonably satisfactory to the Required Persons of
each Series, the performance of every covenant and obligation of the Issuer
hereunder; and
     (ii) the Controlling Party shall have consented thereto.
          (g) Other Debt. The Issuer will not create, incur, assume or suffer to
exist any Indebtedness whether current or funded, other than (i) the Notes,
(ii) Indebtedness of the Issuer representing fees, expenses and indemnities
arising hereunder or under the Purchase Agreement for the purchase price of the
Receivables under the Purchase Agreement, and (iii) other Indebtedness incurred
in the ordinary course of its business in an amount not to exceed $10,000 at any
one time outstanding.
          (h) ERISA Matters.
     (i) To the extent applicable, the Issuer will not (A) engage or permit any
of its respective ERISA Affiliates to engage in any prohibited transaction (as
defined in Section 4975 of the Code and Section 406 of ERISA) for which an
exemption is not available or has not previously been obtained from the U.S.
Department of Labor; (B) fail to make any payments to any Multiemployer Plan
that the Issuer or any ERISA Affiliate of the Issuer is required to make under
the agreement relating to such Multiemployer Plan or any law pertaining thereto;
(C) terminate any Benefit Plan so as to result in any liability; or (D) permit
to exist any occurrence of any reportable event described in Title IV of ERISA,
if such prohibited transactions, failures to make payment, terminations and
reportable events described in clauses (A), (B), (C) and (D) above would in the
aggregate have a Material Adverse Effect.

69



--------------------------------------------------------------------------------



 



     (ii) To the extent applicable, the Issuer will not permit to exist any
accumulated funding deficiency (as defined in Section 302(a) of ERISA and
Section 412(a) of the Code) or funding deficiency with respect to any Benefit
Plan other than a Multiemployer Plan.
     (iii) To the extent applicable, the Issuer will not cause or permit any of
its ERISA Affiliates to cause or permit the occurrence of an ERISA Event with
respect to Title IV Plans of the Issuer or its ERISA Affiliates that have an
aggregate Unfunded Pension Liability equal to or greater than $1,000,000.
          (i) Payment to Sellers. With respect to any Receivable sold by a
Seller to the Issuer, the Issuer shall effect such sale under, and pursuant to
the terms of, the Purchase Agreement, including the payment by the Issuer either
in cash to or by a capital contribution from the Seller of an amount equal to
the purchase price for such Receivable as required by the terms of the Purchase
Agreement.
          (j) Insolvency. Become insolvent or fail to pay its debts and
liabilities from its assets as the same become due.
          (k) Receivables Not to Be Evidenced by Instruments. Take any action to
cause any Receivable that is not evidenced by an instrument as of the Closing
Date to be so evidenced except in connection with the enforcement or collection
of such Receivable.
          (l) Agreements. Become a party to, or permit any of the Trust Estate
to be bound by, any indenture, mortgage, instrument, contract, agreement, lease
or other undertaking, except the Transaction Documents, or amend or modify the
provisions of its formation or organizational documents or issue any power of
attorney except to the Trustee or the Servicer.
          (m) Distributions. Declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in case or other property) with
respect to the profits, assets or capital of the Issuer or any Person’s interest
therein (collectively, a “Distribution”); provided, however, if no Event of
Default or Early Amortization Event has occurred, the Issuer may make
Distributions from amounts paid to the Issuer pursuant to Section 5.4(c).
          (n) Employees. Employ any employees.
          (o) Loans to Sellers. Make any loans or other advances to any Seller.
          (p) Servicer Providers. Except for the Transaction Documents, contract
with any vendors or service providers.
     Section 8.9. Annual Statement as to Compliance. (a) The Issuer will deliver
to the Trustee and the Notice Persons for each Series, within 120 days after the
end of each fiscal year of the Issuer (commencing with the fiscal year ended
August 31, 2005) a Cofina Officer’s Certificate stating that:

70



--------------------------------------------------------------------------------



 



     (i) a review of the activities of the Issuer during such year and of
performance under this Indenture has been made under such Responsible Officer’s
supervision; and
     (ii) to the best of such Responsible Officer’s knowledge, based on such
review, the Issuer has complied with all conditions and covenants under this
Indenture throughout such year, or, if there has been a default in the
compliance of any such condition or covenant, specifying each such default known
to such Responsible Officer and the nature and status thereof; and
          (b) The Issuer will deliver to the Trustee and the Notice Person for
each Series, prior to each fifth anniversary of the Initial Closing Date, an
Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to the recording, filing, re-recording and
refiling of this Indenture, any indentures supplemental hereto and any other
requisite documents and with respect to the execution and filing of any
financing statements and continuation statements as are necessary to maintain
the lien and security interest created by this Indenture and reciting the
details of such action or stating that in the opinion of such counsel no such
action is necessary to maintain such lien and security interest.
     Section 8.10. Investments. The Issuer shall not make any investments other
than Permitted Investments and the Receivables and Related Security.
     Section 8.11. Use of Proceeds. The proceeds of the Notes shall be used
exclusively to fund the Issuer’s purchase of the Receivables and the other
assets specified in the Purchase Agreement, to repay outstanding Notes and to
pay the Issuer’s organizational and transactional expenses.
     Section 8.12. Servicer’s Obligations. The Issuer shall use best efforts to
cause the Servicer to comply with all of its covenants under the Servicing
Agreement.
     Section 8.13. Guarantees, Loans, Advances and Other Liabilities. The Issuer
shall not make any loan or advance or credit to, or guarantee (directly or
indirectly or by an instrument having the effect of assuring another’s payment
or performance on any obligation or capability of so doing or otherwise),
endorse or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stocks or dividends of, or own, purchase,
repurchase or acquire (or agree contingently to do so) any stock, obligations,
assets or securities of, or any other interest in, or make any capital
contribution to, any other Person.
     Section 8.14. Capital Expenditures. The Issuer shall not make any
expenditure for capital assets (either realty or personalty).
     Section 8.15. Name; Principal Office. The Issuer will not change its name,
its jurisdiction of organization or the location of its chief executive office
or principal place of business (within the meaning of the applicable UCC)
without prior written notice to the Trustee and each Notice Person. In the event
that the Issuer desires to so change its jurisdiction of organization or its
office or change its name, the Issuer will make any required filings and prior
to actually making such change the Issuer will deliver to the Trustee and each
Notice Person (i) a Cofina Officers’ Certificate and (except with respect to a
change of the location of the Issuer’s

71



--------------------------------------------------------------------------------



 



chief executive office or principal place of business to a new location in the
same county) an Opinion of Counsel confirming that all required filings have
been made to continue the perfected interest of the Trustee in the Trust Estate
in respect of such change and (ii) copies of all such required filings with the
filing information duly noted thereon by the office in which such filings were
made.
     Section 8.16. Further Instruments and Acts. Upon request of the Trustee or
any Notice Person, the Issuer will execute and deliver such further instruments,
furnish such other information and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Indenture.
     Section 8.17. Income Tax Characterization. For purposes of federal income,
state and local income and franchise and any other income taxes, unless
otherwise required by the relevant governmental authority, the Issuer will treat
the Notes as indebtedness.
     Section 8.18. Perfection Covenants. The Perfection Representations shall be
a part of this Indenture for all purposes.
ARTICLE 9.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
     Section 9.1. Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Trustee, for the benefit of the Secured
Parties, on the Closing Date, each Settlement Date and the date of each increase
in the outstanding principal balance of the Notes that:
          (a) Organization and Good Standing. The Issuer is a limited liability
company duly organized and is validly existing and in good standing under the
laws of the State of Delaware.
          (b) Power and Authority. The Issuer has the organizational power and
authority to (i) execute, deliver and perform its obligations under this
Indenture, the other Transaction Documents to which it is a party, and the
transactions contemplated hereby and thereby, (ii) issue the Notes and grant a
security interest in its assets and (iii) own its property and conduct its
business, as such properties are presently owned and such business is presently
conducted.
          (c) Due Qualification. The Issuer is duly qualified to do business and
is in good standing and has obtained all necessary licenses and approvals in
each jurisdiction in which failure to so qualify or to obtain such licenses and
approvals would be reasonably likely to have a Material Adverse Effect.
          (d) Due Authorization. The execution, delivery and performance of this
Indenture and each of the other Transaction Documents to which it is a party,
the issuance of the Notes, the granting of a security interest in its assets and
the consummation of the transactions contemplated by this Indenture and the
other Transaction Documents have been duly authorized by the Issuer by all
necessary organizational action on the part of the Issuer.

72



--------------------------------------------------------------------------------



 



          (e) Execution and Delivery; Binding Obligation. This Indenture and
each of the other Transaction Documents to which the Issuer is a party has been
duly executed and delivered on behalf of the Issuer and constitutes a valid,
legal and binding obligation of the Issuer, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors’
rights or by general principles of equity.
          (f) No Conflict. The execution and delivery of this Indenture and the
other Transaction Documents to which the Issuer is a party and the performance
of its obligations under this Indenture and each of the other Transaction
Documents to which it is a party will not (i) conflict with its organizational
documents or conflict with, violate, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time or
both) a default under, any Requirement of Law applicable to the Issuer or any of
its properties or any contractual restriction contained in any indenture,
contract, agreement, mortgage, deed of trust, judgment, decree, order or other
agreement or instrument to which the Issuer is a party or by which it or its
properties is bound, or (ii) result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
contract, mortgage, deed of trust or other agreement or instrument, other than
the Transaction Documents.
          (g) Judgments. No injunction, decree or other decision has been issued
or made by any court, governmental agency or instrumentality thereof or Official
Body that prevents, and to the Issuer’s knowledge no threat by any person has
been made that could be expected to result in any such decision that would
prevent it from conducting a significant part of its business operations.
          (h) Financial Condition. Since the date of its organization, there has
been no material adverse change in the financial condition, business, business
prospects or operations of the Issuer. The Issuer is solvent, is able to pay its
debts generally as they mature, owns property with a fair saleable value greater
than the amount required to pay its debts and has capital sufficient to carry on
its business.
          (i) No Proceedings. No litigation or administrative proceeding is
pending or, to the best knowledge of the Issuer, threatened against the Issuer,
before any Official Body (i) asserting the invalidity of this Indenture or any
other Transaction Document to which the Issuer is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Indenture or any other Transaction Document, (iii) seeking any determination or
ruling that would adversely affect the performance by the Issuer of its
obligations under this Indenture or any other Transaction Document to which it
is a party or (iv) seeking any determination or ruling that, if determined
adversely to the Issuer, could adversely affect the validity or enforceability
of this Indenture or any other Transaction Document to which it is a party or
(v) seeking any determination or ruling that would, if adversely determined,
have a Material Adverse Effect.
          (j) Governmental and Other Consents. All approvals, authorizations,
consents, orders or other actions of, and all registration, qualification,
designation, declaration, notice to or filing with any Person or of any Official
Body required in connection with the execution and delivery by the Issuer of
this Indenture and the other Transaction Documents to which the Issuer is a
party, the performance by the Issuer of the transactions contemplated

73



--------------------------------------------------------------------------------



 



hereby or thereby and the fulfillment by the Issuer of the terms hereof and
thereof have been obtained.
          (k) Accuracy of Information. No factual written information furnished
or to be furnished in writing by or on behalf of the Issuer to any Notice
Person, the Trustee or any Secured Party for purposes of or in connection with
any Transaction Document or any transaction contemplated hereby or thereby is,
and no other such factual written information hereafter furnished (and prepared)
by or on behalf of the Issuer to the Trustee or any Secured Party pursuant to or
in connection with any Transaction Document, taken as a whole, will be
inaccurate as of the date it was furnished or (except as otherwise disclosed at
such time) as of the date as of which such information is dated or certified, or
shall contain any material misstatement of fact or omitted or will omit to state
any material fact necessary to make such information, in the light of the
circumstances under which any statement therein was made, not misleading on the
date as of which such information is dated or certified.
          (l) Tax Status. The Issuer has filed or caused to be filed all tax
returns (Federal, State and local) required to be filed by it and has paid or
made adequate provision for the payment of all taxes, assessments and other
governmental charges made against it or any of its properties then due and
payable (including for such purposes, the setting aside of appropriate reserves
in accordance with GAAP on the books of the Issuer for taxes, assessments and
other governmental charges being contested in good faith) and no tax Lien has
been filed and, to the Issuer’s knowledge, no claim is being asserted, with
respect to any such tax, assessment, or other charge.
          (m) Offices. The principal place of business and chief executive
office of the Issuer are located and always have been located at 5500 Cenex
Drive, St. Paul, Minnesota 55077, and the offices where the Issuer keeps all its
records and Related Security are (unless then held by the Custodian) located at
such address or such other locations notified to the Trustee in accordance with
Section 8.15.
          (n) Trade Names, Etc. As of the date hereof (i) the Issuer has no
subsidiaries; and (ii) the Issuer has, within the last five (5) years, operated
under no trade names, and, within the last five (5) years, has not changed its
name, merged with or into or consolidated with any other corporation or been the
subject of any proceeding under the Bankruptcy Code.
          (o) Nature of Receivables. Each Receivable (i) represented by the
Issuer or the Servicer to be an Eligible Receivable (including in any Monthly
Servicer Report or other report) or (ii) included in any calculation based on
Eligible Receivables or otherwise in any such report in fact satisfies at such
time the definition of “Eligible Receivable”.
          (p) Material Adverse Effect. Since the date of its formation (i) the
Issuer has not incurred any obligations or liabilities that, alone or in the
aggregate, could reasonably be expected to have a Material Adverse Effect,
(ii) no contract, lease or other agreement or instrument has been entered into
by the Issuer or has become binding upon the Issuer’s assets and no law or
regulation applicable to the Issuer has been adopted that has had or could
reasonably be expected to have a Material Adverse Effect and (iii) the Issuer is
not in default under any material contract, lease or other agreement or
instrument to which the Issuer is a party

74



--------------------------------------------------------------------------------



 



that alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Between the date of the formation of the Issuer and the Closing
Date and/or the date of any increase in the aggregate principal amount of Notes
outstanding no event has occurred that alone or together with other events could
reasonably be expected to have a Material Adverse Effect.
          (q) Not an Investment Company. The Issuer is not, is not controlled
by, and, upon giving effect to the transactions contemplated in this Indenture
and the other Transaction Documents, will not be or be controlled by an
“investment company” or an “affiliated person” of, “promoter” or “principal
underwriter” for, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or is exempt from all provisions of such Act.
          (r) ERISA. (i) Each of the Issuer and its ERISA Affiliates is in
compliance in all material respects with ERISA and the Code unless any failure
to so comply could not reasonably be expected to have a Material Adverse Effect
and (ii) no Lien exists in favor of the Pension Benefit Guaranty Corporation on
any of the Trust Estate. No ERISA Event has occurred with respect to Title IV
Plans of the Issuer. No ERISA Event has occurred with respect to Title IV Plans
of the Issuer’s ERISA Affiliates that have an aggregate Unfunded Pension
Liability equal to or greater than $1,000,000. Neither the Issuer nor of its
ERISA Affiliates maintains, nor has at any time been obligated to make, or made,
contributions to or under any Multiplayer Plan.
          (s) Bulk Sales. No transaction contemplated hereby or by the other
Transaction Documents requires compliance with any “bulk sales” act or similar
law.
          (t) Transfers Under Purchase Agreement. Each Receivable which has been
transferred to the Issuer by the Sellers has been purchased by or contributed to
Cofina Financial, LLC from the Sellers pursuant to, and in accordance with, the
terms of the Purchase and Contribution Agreement and to the Issuer from or by
Cofina Financial, LLC pursuant to, and in accordance with, the terms of the
Purchase Agreement.
          (u) Preference, Voidability. The Issuer shall have given reasonably
equivalent value to the applicable Seller in consideration for the transfer to
the Issuer of the Receivables and Related Security with respect thereto from the
applicable Seller, and each such transfer shall not have been made for or on
account of an antecedent debt owed by the applicable Seller to the Issuer.
          (v) Perfection Representations. The Perfection Representations shall
be a part of this Indenture for all purposes.
          (w) Margin Regulations. No use of any funds received by the Issuer
hereunder will conflict with or contravene any of Regulations T or U promulgated
by the Board of Governors of the Federal Reserve System from time to time.
          (x) Accounting. The Issuer has treated the conveyance of Receivables
and Related Security acquired by the Issuer from the Sellers under the Purchase
Agreement as a sale or contribution by the applicable Seller to the Issuer on
all relevant books, records, tax returns (other than combined or consolidated
tax returns), financial statements and other applicable documents; provided,
however, that the foregoing shall not prevent the Issuer from being

75



--------------------------------------------------------------------------------



 



included in the consolidated financing statement of any Seller pursuant to GAAP
or applicable tax law or regulations.
The representations and warranties of the Issuer shall survive the pledge of the
Trust Estate hereunder.
ARTICLE 10.
EARLY AMORTIZATION EVENTS AND REMEDIES
     Section 10.1. Early Amortization Events. If any one of the following events
shall occur (each, an “Early Amortization Event”):
          (a) all of the Sellers or Cofina shall become unable for any reason to
transfer Receivables to the Issuer in accordance with the provisions of the
Purchase Agreement or the Purchase and Contribution Agreement and such inability
shall continue for three (3) Business Days after the Issuer has knowledge
thereof or should, in the exercise of reasonable diligence, have acquired
knowledge of, or after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Issuer by the
Trustee, any Enhancement Provider, the Servicer or any Noteholder; or
          (b) failure on the part of the Issuer or any Seller (i) to make any
payment or deposit required by the terms of this Indenture, any
Series Supplement, or any other Transaction Document, on or before the date one
(1) Business Day after the date on which such payment or deposit is required to
be made herein or therein (or, in the case of a deposit to be made with respect
to any Settlement Period, by the related Settlement Date), or (ii) duly to
observe or perform in any respect any other covenants or agreements of the
Issuer or any Seller, as the case may be, set forth in this Indenture, any
Series Supplement or any other Transaction Document which failure, solely in the
case of this clause (ii), continues unremedied for a period of ten (10) Business
Days after the Issuer has knowledge thereof or should, in the exercise of
reasonable diligence, have acquired knowledge thereof, or after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Issuer or any Seller, as the case may be, by the Trustee,
any Enhancement Provider, the Servicer or any Noteholder; provided, however,
that if the failure in (b)(ii) is capable of being cured and the Issuer or the
applicable Seller is using all reasonable efforts to cure such failure, an Early
Amortization Event shall not be deemed to have occurred until such failure
continues unremedied for a period of thirty (30) days;
          (c) any representation or warranty made by the Issuer or any Seller in
this Indenture, any Series Supplement or any other Transaction Document or any
information delivered by the Issuer or any Seller pursuant thereto shall prove
to have been false or incorrect in any material respect when made or when
delivered; provided, however, that an Early Amortization Event pursuant to this
Section 10.1(d) shall not be deemed to have occurred hereunder if such Early
Amortization Event is the result of a breach of a representation, warranty,
statement or certificate with respect to any Receivable, and the applicable
Seller or the Servicer has deposited into the Collection Account the full Deemed
Collection with respect thereto;

76



--------------------------------------------------------------------------------



 



          (d) any Servicer Default shall occur;
          (e) the imposition of (i) any tax or ERISA liens against the Issuer,
(ii) any tax liens against any Seller and (iii) ERISA liens against any Seller
unless, in the case of either (ii) or (iii), such lien would not have a Material
Adverse Effect and has been released within thirty (30) days of the earlier of
(a) the date the applicable Seller has knowledge of or should, in the exercise
of reasonable diligence, have acquired knowledge of the imposition of such lien
or (b) the date on which the applicable Seller receives notice of the imposition
of such lien;
          (f) an Event of Default shall occur;
          (g) the Servicer shall become unable for any reason to transfer the
Collections on, or other proceeds of, Receivables to the Issuer in accordance
with the provisions of the Transaction Documents and such inability continues
unremedied for more than two (2) Business Days;
          (h) any other event shall occur which may be specified in any
Series Supplement as a “Series Early Amortization Event”;
          (i) as of any Determination Date, the Delinquency Ratio exceeds 10%;
then an Early Amortization Event with respect to all Series of Notes shall occur
without any notice or other action on the part of the Trustee or the affected
Noteholders immediately upon the occurrence of such event. If an Early
Amortization Event has occurred, the Required Noteholders may waive such Early
Amortization Event and its consequences. Upon any such waiver, such Early
Amortization Event shall cease to exist and be deemed to have been cured and not
to have occurred for every purpose of this Indenture and the other Transaction
Documents; but no such waiver shall extend to any subsequent or other Early
Amortization Event or impair any right consequent thereto.
ARTICLE 11.
EVENTS OF DEFAULT; REMEDIES
     Section 11.1. Events of Default. Unless otherwise specified in a
Series Supplement, an “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason for such Event of Default and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):
     (i) default in the payment of any interest on any Class of Notes of any
Series (other than the most subordinated Class of any Series as specified in a
Series Supplement, if such subordinated Class is retained by the Issuer or any
of its Affiliates) and such default shall continue (and shall not have been
waived by the Required Persons of each affected Series) for a period of two
(2) Business Days; or
     (ii) default in the payment of the principal of or any installment of the
principal of any Class of Notes of any Series (other than the most subordinated
Class of

77



--------------------------------------------------------------------------------



 



any Series as specified in a Series Supplement, if such subordinated Class is
retained by the Issuer or any of its Affiliates) (including payment of any
Scheduled Principal Payment Amount) when the same becomes due and payable and
such default shall continue (and shall not have been waived by the Required
Persons of each affected Series) for a period of one (1) Business Day; or
     (iii) the filing of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Issuer or any substantial part of
the Trust Estate in an involuntary case under any applicable Federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Issuer or for any substantial part of the Trust Estate,
or ordering the winding-up or liquidation of the Issuer’s affairs; or
     (iv) the commencement by the Issuer of a voluntary case under any
applicable Federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or the consent by the Issuer to the entry of an order for
relief in an involuntary case under any such law, or the consent by the Issuer
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Issuer or for any
substantial part of the Trust Estate, or the making by the Issuer of any general
assignment for the benefit of creditors, or the failure by the Issuer generally
to pay its debts as such debts become due, or the taking of action by the Issuer
in furtherance of any of the foregoing; or
     (v) the Issuer shall fail to perform or observe any other covenants of the
Issuer contained in the Transaction Documents which failure shall remain
unremedied for ten (10) Business Days after written notice from the Trustee, any
Enhancement Provider, the Servicer or any Noteholder or the Issuer has knowledge
thereof or should, in the exercise of reasonable diligence, have acquired
knowledge of such failure; or
     (vi) any representation or warranty made or deemed to be made by the
Issuer, or any of its officers, under or in connection with the Transaction
Documents, or any report or other information delivered pursuant thereto, shall
prove to have been false or incorrect in any material respect when made or
deemed made; or
     (vii) the Issuer shall cease or otherwise fail to have a good and valid
title to the Receivables and the Related Security; or the security interest
granted to the Trustee shall, for any reason, cease or otherwise fail to be a
valid and perfected first priority security interest in the Receivables and a
valid and perfected first priority security interest in the Related Security
(other than, with respect to any Related Security, any Permitted Encumbrances)
in favor of the Trustee; or
     (viii) Unless otherwise consented to by the Required Persons for each
Series, at any time CFA shall (A) own of record and beneficially less than 51%
of the outstanding ownership interests in Cofina Financial, LLC, without regard
to ownership interests held by Affiliates of CFA or (B) directly or indirectly
own of record and beneficially less than 51% of the outstanding ownership
interest in the Issuer; or

78



--------------------------------------------------------------------------------



 



     (ix) Unless otherwise consented to by the Required Persons for each Series,
at any time CFA, CHS and their Affiliates, taken as a whole, shall own of record
and beneficially less than 100% of the outstanding ownership interests in Cofina
Financial, LLC or the Issuer or shall pledge or grant a lien on any such
interests, in whole or in part; or
     (x) the Issuer shall become: (i) an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or under the control of an
“investment company”; (ii) a “public utility company” or a “holding company,” a
“subsidiary company” or an “affiliate” of any public utility company within the
meaning of Section 2(a)(5), 2(a)(7), 2(a)(8) or 2(a)(11) of the Public Utility
Holding Company Act of 1935; or (iii) otherwise subject to any other federal or
state statute or regulation limiting its ability to incur or pay indebtedness.
     (xi) an Event of Bankruptcy shall occur with respect to any Seller or the
Servicer; or
     (xii) as of any date of determination there shall exist a Borrowing Base
Deficiency which shall have not been cured within three (3) Business Days; or
     (xiii) a Servicer Default shall occur; or
     (xiv) the Pension Benefit Guaranty Corporation or the Internal Revenue
Service has filed a Lien against any assets of the Issuer or any such assets
have otherwise become subject to such a Lien.
     Section 11.2. Rights of the Trustee Upon Events of Default.
          (a) If and whenever an Event of Default (other than in clause
(iii) and (iv) of Section 11.1) shall have occurred and be continuing, the
Trustee may, with the consent of the Required Noteholders, and, at the written
direction of the Required Noteholders shall, cause the principal amount of all
Notes of all Series outstanding to be immediately due and payable at par,
together with interest thereon. If an Event of Default with respect to the
Issuer specified in clause (iii) and (iv) of Section 11.1 shall occur, all
unpaid principal of and accrued interest on all the Notes of all Series
outstanding shall ipso facto become and be immediately due and payable without
any declaration or other act on the part of the Trustee, any Enhancement
Provider or any Noteholder. If an Event of Default shall have occurred and be
continuing, the Trustee may exercise from time to time any rights and remedies
available to it under applicable law and Section 11.4. Any amounts obtained by
the Trustee on account of or as a result of the exercise by the Trustee of any
right shall be held by the Trustee as additional collateral for the repayment of
the Issuer Obligations and shall be applied as provided in Article 5 hereof. If
so specified in the applicable Series Supplement, the Trustee may agree to limit
its exercise of rights and remedies available to it as a result of the
occurrence of an Event of Default to the extent set forth therein.
          (b) If an Event of Default shall have occurred, then at any time after
such declaration of acceleration of maturity has been made and before a judgment
or decree for payment of the money due has been obtained by the Trustee as
hereinafter in this Article 11

79



--------------------------------------------------------------------------------



 



provided, the Required Noteholders, by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences if:
     (i) the Issuer has paid to or deposited with the Trustee a sum sufficient
to pay
     (A) all payments of principal of and interest on all Notes and all other
amounts that would then be due hereunder or upon such Notes or under any
Transaction Document if the Event of Default giving rise to such acceleration
had not occurred; and
     (B) all sums paid by the Trustee hereunder and the reasonable compensation,
expenses, disbursements of the Trustee and its agents and counsel; and
     (ii) all Events of Default, other than the nonpayment of the principal of
the Notes that has become due solely by such acceleration, have been cured or
waived as provided in Section 11.6.
     No such rescission shall affect any subsequent default or impair any right
consequent thereto.
          (c) Additional Remedies. In addition to any rights and remedies now or
hereafter granted hereunder or under applicable law with respect to the Trust
Estate, the Trustee shall have all of the rights and remedies of a secured party
under the UCC as enacted in any applicable jurisdiction.
     Section 11.3. Collection of Indebtedness and Suits for Enforcement by
Trustee.
          (a) If an Event of Default occurs, the Trustee may, with the consent
of the Required Noteholders, and shall, at the direction of the Required
Noteholders, proceed to protect and enforce its rights and the rights of the
Secured Parties by such appropriate Proceedings as the Trustee shall deem most
effective to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by this Indenture or by law.
          (b) In any Proceedings brought by the Trustee (and also any
proceedings involving the interpretation of any provision of this Indenture),
the Trustee shall be held to represent all the Secured Parties, and it shall not
be necessary to make any such Person a party to any such proceedings.
          (c) In case there shall be pending, relative to the Issuer or any
other obligor upon the Notes or any Person having or claiming an ownership
interest in the Trust Estate, proceedings under Title 11 of the United States
Code or any other applicable Federal or state bankruptcy, insolvency or other
similar law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer or its property or such other
obligor or Person, or in case of any other comparable judicial proceedings
relative to the Issuer or other obligor upon

80



--------------------------------------------------------------------------------



 



the Notes, or to the creditors or property of the Issuer or such other obligor,
the Trustee, irrespective of whether the principal of any Notes shall then be
due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Trustee shall have made any demand pursuant to the
provisions of this Section, shall be entitled and empowered, by intervention in
such proceedings or otherwise:
     (i) to file and prove a claim or claims for the whole amount of principal
and interest owing and unpaid in respect of the Notes and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee (including any claim for reasonable compensation to the Trustee
and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and all
advances made, in accordance with the Transaction Documents by the Trustee and
each predecessor Trustee, except as a result of negligence, bad faith or willful
misconduct) and of the Secured Parties allowed in such proceedings;
     (ii) unless prohibited by applicable law and regulations, to vote on behalf
of the Secured Parties in any election of a trustee, a standby trustee or person
performing similar functions in any such proceedings;
     (iii) to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Secured Parties and of the Trustee on their behalf;
and
     (iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee or the Secured
Parties allowed in any judicial proceedings relative to the Issuer, its
creditors and its property;
     and any trustee, receiver, liquidator, custodian or other similar official
in any such proceeding is hereby authorized by each of such Secured Parties to
make payments to the Trustee, and, in the event that the Trustee shall consent
to the making of payments directly to such Secured Parties, to pay to the
Trustee such amounts as shall be sufficient to cover reasonable compensation to
the Trustee, each predecessor Trustee, their respective agents, attorneys and
counsel, and all other expenses and liabilities incurred, and all advances made,
in accordance with the Transaction Documents, by the Trustee and each
predecessor Trustee except as a result of negligence, bad faith or willful
misconduct.
          (d) Nothing herein contained shall be deemed to authorize the Trustee
to authorize or consent to or vote for or accept or adopt on behalf of any
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Secured Party or to authorize the
Trustee to vote in respect of the claim of any Secured Party in any such
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.
          (e) All rights of action, and of asserting claims under this Indenture
or under any of the Notes, may be enforced by the Trustee without the possession
of any of the Notes or the production thereof in any trial or other proceedings
relative thereto, and any such action or

81



--------------------------------------------------------------------------------



 



proceedings instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment, subject to the
payment of the expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
Secured Parties.
     Section 11.4. Remedies. If an Event of Default shall have occurred and be
continuing, the Trustee may and shall, at the direction of the Required
Noteholders, do one or more of the following:
          (a) institute Proceedings in its own name and as trustee of an express
trust for the collection of all amounts then payable under the Transaction
Documents, enforce any judgment obtained, and collect from the Issuer and any
other obligor under the Transaction Documents moneys adjudged due;
          (b) institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Trust Estate;
          (c) subject to the limitations set forth in clause (d) below, exercise
any remedies of a secured party under the UCC and take any other appropriate
action to protect and enforce the rights and remedies of the Trustee and the
Secured Parties; and
          (d) sell the Trust Estate or any portion thereof or rights or interest
therein, at one or more public or private sales called and conducted in any
manner permitted by law; provided, however, that the Trustee may not sell or
otherwise liquidate the Trust Estate following an Event of Default unless:
     (i) the Holders of 100% of all of the outstanding Notes and, unless
otherwise specified in the applicable Series Supplement, the Enhancement
Providers of each Series of all outstanding Series consent thereto,
     (ii) the proceeds of such sale or liquidation distributable to the
Noteholders and Enhancement Providers of each Series are sufficient to discharge
in full all amounts then due and unpaid with respect to all outstanding Notes
and to the Enhancement Providers of all outstanding Series at such date for
principal and interest and any other amounts due Noteholders, or
     (iii) the Trustee determines that the proceeds of the Trust Estate will not
continue to provide sufficient funds for the payment of principal of and
interest on the outstanding Notes of all outstanding Series as such amounts
would have become due if the Notes had not been declared due and payable, and
the Trustee obtains the consent of the Required Noteholders.
     In determining such sufficiency or insufficiency with respect to clauses
(d)(ii) and (d)(iii), the Trustee may, but need not, obtain and rely upon an
opinion of an Independent investment banking or accounting firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the Receivables in the Trust Estate for such purpose.

82



--------------------------------------------------------------------------------



 



     The Trustee may maintain a Proceeding even if it does not possess any of
the Notes or does not produce any of them in the Proceeding, and any such
Proceeding instituted by the Trustee shall be in its own name as trustee. All
remedies are cumulative to the extent permitted by law.
     Section 11.5. [Reserved].
     Section 11.6. Waiver of Past Events. If an Event of Default shall have
occurred and be continuing, prior to the declaration of the acceleration of the
maturity of the Notes as provided in Section 11.2(a), the Required Noteholders
may waive any past Default or Event of Default and its consequences except a
Default in payment of principal (or premium, if any) of or interest on any of
the Notes. In the case of any such waiver, the Issuer, the Trustee and the
Holders of the Notes shall be restored to their former positions and rights
hereunder, respectively; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.
     Upon any such waiver, such Default shall cease to exist and be deemed to
have been cured and not to have occurred, and any Event of Default arising
therefrom shall be deemed to have been cured and not to have occurred, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereto.
     Section 11.7. Limitation on Suits. No Secured Party shall have any right to
institute any Proceeding, judicial or otherwise, with respect to this Base
Indenture and related Series Supplement, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:
     (i) such Secured Party previously has given written notice to the Trustee
of a continuing Event of Default;
     (ii) the Holders of not less than 25% in principal amount of the
outstanding Notes of all affected Series have made written request to the
Trustee to institute such Proceeding in respect of such Event of Default in its
own name as Trustee hereunder;
     (iii) such Secured Party has offered and, if requested, provided to the
Trustee indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in complying with such request;
     (iv) the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute such Proceedings; and
     (v) no direction inconsistent with such written request has been given to
the Trustee during such 60-day period by the Required Noteholders;
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other Secured
Parties or to obtain or to seek to obtain priority or preference over any other
Secured Parties or to enforce any right under this Indenture, except in the
manner herein provided.

83



--------------------------------------------------------------------------------



 



     In the event the Trustee shall receive conflicting or inconsistent requests
and indemnity pursuant to this Section 11.7 from two or more groups of
Noteholders, each representing less than the Required Noteholders, the Trustee
shall, to the extent otherwise permitted hereunder, proceed in accordance with
the request of the greater majority of the outstanding principal amount of the
Notes, as determined by reference to such requests.
     Section 11.8. Unconditional Rights of Holders to Receive Payment;
Withholding Taxes.
          (a) Notwithstanding any other provision of this Indenture, the right
of any Noteholder of a Note to receive payment of principal (on the applicable
Legal Final Settlement Date for such Note) and interest, if any, on the Note, on
or after the respective due dates expressed in the Note or in this Indenture, or
to bring suit for the enforcement of any such unpaid amount on or after such
respective dates is absolute and unconditional and shall not be impaired or
affected without the consent of the Noteholder.
          (b) The Paying Agent shall (or if the Trustee is not the Paying Agent,
the Trustee shall cause the Paying Agent to execute and deliver to the Trustee
an instrument in which such Paying Agent shall agree with the Trustee that such
Paying Agent shall) comply with all requirements of the Code regarding the
withholding of payments in respect of Federal income taxes due from Noteholders
and otherwise comply with the provisions of this Indenture applicable to it.
     Section 11.9. Restoration of Rights and Remedies. If any Noteholder has
instituted any proceeding to enforce any right or remedy under this Indenture
and such proceeding has been discontinued or abandoned for any reason or has
been determined adversely to the Trustee or to such Noteholder, then and in
every such case the Issuer, the Trustee and the Noteholders shall, subject to
any determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee and the Noteholders shall continue as though no such proceeding had been
instituted.
     Section 11.10. The Trustee May File Proofs of Claim. The Trustee is
authorized to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and the Secured Parties allowed in any
judicial proceedings relative to the Issuer (or any other obligor upon the
Notes), its creditors or its property, and shall be entitled and empowered to
collect, receive and distribute any money or other property payable or
deliverable on any such claim and any custodian in any such judicial proceeding
is hereby authorized by each Secured Party to make such payments to the Trustee
and, in the event that the Trustee shall consent to the making of such payments
directly to the Secured Parties, to pay the Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, and any other amounts due the Trustee under
Section 12.6. Nothing herein contained shall be deemed to authorize the Trustee
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Noteholder thereof, or to authorize the Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.

84



--------------------------------------------------------------------------------



 



     Section 11.11. Priorities. Following the occurrence of an Early
Amortization Event or the declaration of an Event of Default pursuant to
Section 10.1 or 11.1, all amounts in the Trust Accounts, including any money or
property collected pursuant to Section 11.4, shall be applied by the Trustee on
the related Settlement Date in accordance with the provisions of Article 5 and
the applicable Series Supplement.
     The Trustee may fix a record date and Settlement Date for any payment to
Secured Parties pursuant to this Section. At least fifteen (15) days before such
record date the Issuer shall mail to each Secured Party and the Trustee a notice
that states the record date and the amount to be paid.
     Section 11.12. Undertaking for Costs. All parties to this Indenture agree,
and each Secured Party shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken,
suffered or omitted by it as Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to (a) any suit instituted by the
Trustee, (b) any suit instituted by any Noteholder, or group of Noteholders, in
each case holding in the aggregate more than 10% of the aggregate outstanding
principal balance of the Notes on the date of the filing of such action or
(c) any suit instituted by any Noteholder for the enforcement of the payment of
principal of or interest on any Note on or after the respective due dates
expressed in such Note and in this Indenture (or, in the case of redemption, on
or after the Redemption Date), in the case of (b) or (c) above, solely to the
extent such suit shall otherwise expressly be permitted by this Indenture.
     Section 11.13. Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or any Secured Party is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
     Section 11.14. Delay or Omission Not Waiver. No delay or omission of the
Trustee or any Secured Party to exercise any right or remedy accruing upon any
Default or Event of Default shall impair any such right or remedy or constitute
a waiver of any such Default or Event of Default or an acquiescence therein.
Every right and remedy given by this Article 11 or by law to the Trustee or to
the Secured Parties may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Secured Parties, as the case may be.
     Section 11.15. Control by Required Noteholders. The Required Noteholders
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee with respect to the Notes and
the exercise of any trust or power conferred on the Trustee; provided that:

85



--------------------------------------------------------------------------------



 



     (i) such direction shall not be in conflict with any rule of law or with
this Indenture;
     (ii) subject to the express terms of Section 11.4, any direction to the
Trustee to sell or liquidate the Receivables shall be by the Holders of Notes
representing not less than 100% of the aggregate outstanding principal balance
of all the Notes of all Series; and
     (iii) the Trustee may take any other action reasonably deemed proper by the
Trustee that is not inconsistent with such direction;
provided, however, that, subject to Section 12.1, the Trustee need not take any
action that it determines might involve it in liability for which it is not
otherwise indemnified.
     Section 11.16. Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead or in any manner whatsoever, claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.
     Section 11.17. Action on Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture. Neither the Lien of this Indenture nor any rights or remedies of
the Trustee or the Secured Parties shall be impaired by the recovery of any
judgment by the Trustee against the Issuer or by the levy of any execution under
such judgment upon any portion of the Trust Estate or upon any of the assets of
the Issuer.
     Section 11.18. Performance and Enforcement of Certain Obligations. If an
Event of Default has occurred and is continuing, the Trustee may and, at the
direction of the Required Noteholders shall, exercise all rights, remedies,
powers, privileges and claims of the Issuer against the Sellers, CFA or the
Servicer under or in connection with the Transaction Documents, including the
right or power to take any action to compel or secure performance or observance
by the Sellers, Cofina or the Servicer of each of their obligations to the
Issuer thereunder and to give any consent, request, notice, direction, approval,
extension or waiver under the Transaction Documents, and any right of the Issuer
to take such action shall be suspended.
ARTICLE 12.
THE TRUSTEE
     Section 12.1. Duties of the Trustee.
          (a) If an Event of Default has occurred and is continuing, and of
which a Trust Officer of the Trustee has actual knowledge, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their

86



--------------------------------------------------------------------------------



 



exercise, as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs; provided, however, that the Trustee shall have no
liability in connection with any action or inaction taken, or not taken, by it
upon the deemed occurrence of an Event of Default of which a Trust Officer does
not have actual knowledge or has not received written notice; and provided,
further that the preceding sentence shall not have the effect of insulating the
Trustee from liability arising out of the Trustee’s negligence or willful
misconduct.
          (b) Except during the occurrence and continuance of an Event of
Default:
     (i) the Trustee undertakes to perform only those duties that are
specifically set forth in this Indenture and no others, and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and
     (ii) in the absence of negligence and willful misconduct on its part, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
provided, however, in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture and, if applicable, the
Transaction Documents to which the Trustee is a party, provided, further, that
the Trustee shall not be responsible for the accuracy or content of any of the
aforementioned documents and the Trustee shall have no obligation to verify any
information or recompute any numerical information provided to it pursuant to
the Transaction Documents.
          (c) No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or for the breach of the express terms of
the Indenture, except that:
     (i) this clause does not limit the effect of clause (b) of this
Section 12.1;
     (ii) the Trustee shall not be personally liable for any error of judgment
made in good faith by a Trust Officer or Trust Officers of the Trustee, unless
it is proved that the Trustee was negligent in ascertaining the pertinent facts;
     (iii) the Trustee shall not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Section 11.15;
     (iv) the Trustee shall not be charged with knowledge of any failure by the
Servicer referred to in clauses (a), (b) or (c) of Section 2.04 of the Servicing
Agreement or any Default or Event of Default unless a Trust Officer of the
Trustee obtains actual knowledge of such failure or the Trustee receives written
notice of such failure from an Enhancement Provider, the Servicer, the Issuer or
any Holders of Notes evidencing not less than 10% of the aggregate outstanding
principal balance of the Notes of any Series adversely affected thereby.

87



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything to the contrary contained in this
Indenture or any of the Transaction Documents, no provision of this Indenture
shall require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights and powers, if there is reasonable ground for
believing that the repayment of such funds or adequate indemnity against such
risk is not reasonably assured to it by the security afforded to it by the terms
of this Indenture and none of the provisions contained in this Indenture shall
in any event require the Trustee to perform, or be responsible for the manner of
performance of, any of the obligations of the Servicer under the Servicing
Agreement except during such time, if any, as the Trustee shall be the successor
to, and be vested with the rights, duties, powers and privileges of, the
Servicer in accordance with the terms of the Servicing Agreement.
          (e) Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section.
          (f) The Trustee shall, and hereby agrees that it will, perform all of
the obligations and duties required of it under the Servicing Agreement.
          (g) Except for actions expressly authorized by this Indenture, the
Trustee shall take no action to impair the value of any asset of the Trust
Estate now existing or hereafter created or, after any Early Amortization Event
or Default or Event of Default, reasonably likely to impair the interests of the
Issuer in any asset of the Trust Estate now existing or hereafter created.
          (h) Except as provided in this Section 12.1(h), the Trustee shall have
no power to vary the corpus of the Trust Estate including the power to
(i) accept any substitute obligation for an asset of the Trust Estate assigned
by the Issuer under the Granting Clause or (ii) release any assets from the
Trust Estate, except in each case as permitted or contemplated by the
Transaction Documents, under Sections 5.9, 13.1, 13.4 hereof or pursuant to
Section 2.11 of the Servicing Agreement.
          (i) The Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
substantially conform to the requirements of this Indenture.
          (j) Without limiting the generality of this Section 12.1 and subject
to the other provisions of this Indenture, the Trustee shall have no duty (i) to
see to any recording, filing or depositing of this Indenture or any agreement
referred to herein, or to see to the maintenance of any such recording or filing
or depositing or to any recording, refiling or redepositing of any thereof,
(ii) to see to the payment or discharge of any tax, assessment or other
governmental charge or any Lien or encumbrance of any kind owing with respect
to, assessed or levied against any part of the Issuer, (iii) to confirm or
verify the contents of any reports or certificates delivered to the Trustee
pursuant to this Indenture or the Servicing Agreement believed by the Trustee to
be genuine and to have been signed or presented by the proper party or parties,
or (iv) to inspect the Receivables at any time or ascertain or inquire as to the
performance or observance of any of the Issuer’s, any Seller’s or the Servicer’s

88



--------------------------------------------------------------------------------



 



representations, warranties or covenants or the Servicer’s duties and
obligations as Servicer and as custodian of the Receivable files under the
Transaction Documents.
          (k) Subject to Section 12.1(d), in the event that the Paying Agent or
the Transfer Agent and Registrar (if other than the Trustee) shall fail to
perform any obligation, duty or agreement in the manner or on the day required
to be performed by the Paying Agent or the Transfer Agent and Registrar, as the
case may be, under this Indenture, the Trustee shall be obligated as soon as
practicable upon actual knowledge of a Trust Officer thereof and receipt of
appropriate records and information, if any, to perform such obligation, duty or
agreement in the manner so required.
          (l) Subject to Section 12.4, all moneys received by the Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated from other funds except to
the extent required by law or the Transaction Documents.
          (m) Anything in this Indenture to the contrary notwithstanding, in no
event shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage
regardless of the form of action.
     Section 12.2. Rights of the Trustee. Except as otherwise provided by
Section 12.1:
          (a) The Trustee may conclusively rely on and shall be protected in
acting upon or refraining from acting upon and in accord with, without any duty
to verify the contents or recompute any calculations therein, any document
(whether in its original or facsimile form), including any assignment of
Receivables, the Monthly Servicer Report, the annual Servicer’s certificate, the
monthly payment instructions and notification to the Trustee, the Monthly
Noteholders’ Statement, any resolution, Cofina Officer’s Certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document, believed by it to be genuine and to have been signed by or
presented by the proper person. Subject to Section 12.1, the Trustee need not
investigate any fact or matter stated in the document.
          (b) Before the Trustee acts or refrains from acting prior to an Early
Amortization Event or Default or Event of Default, the Trustee may require a
Cofina Officer’s Certificate or consult with counsel of its selection and the
Cofina Officer’s Certificate or the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.
          (c) The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys, custodians and nominees and the Trustee shall not be liable for any
misconduct or negligence on the part of, or for the supervision of, any such
agent or attorneys, custodian or nominee so long as such agent, custodian or
nominee is appointed with due care.

89



--------------------------------------------------------------------------------



 



          (d) The Trustee shall not be liable for any action it takes or omits
to take in good faith which it reasonably believes to be authorized or within
its rights or powers conferred upon it by this Indenture; provided, however,
that the Trustee’s conduct does not constitute willful misconduct or negligence
or a breach of the express terms of this Indenture.
          (e) The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture, any Series Supplement or any
Enhancement Agreement, or to institute, conduct or defend any litigation
hereunder or in relation hereto, at the request, order or direction of any of
the Noteholders or any Enhancement Provider, pursuant to the provisions of this
Indenture or any Series Supplement, if there is reasonable ground for believing
that the repayment of such funds or adequate indemnity against such risk is not
reasonably assured to it by the terms of this Indenture.
          (f) Except as otherwise required by the Indenture or by law, the
Trustee shall not be bound to make any investigation into the facts of matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond or other paper or document
(including, any assignment of Receivables, the Monthly Servicer Report, the
annual Servicer’s certificate, the monthly payment instructions and notification
to the Trustee or the Monthly Noteholders’ Statement), unless requested in
writing so to do by the Holders of Notes evidencing not less than 25% of the
aggregate outstanding principal balance of Notes of any Series or any
Enhancement Provider, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Issuer,
personally or by agent or attorney at the sole cost of the Issuer and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation; provided, however, that if the payment within a reasonable
time to the Trustee of the costs, expenses or liabilities likely to be incurred
by it in the making of such investigation is, in the opinion of the Trustee, not
reasonably assured to the Trustee by the security afforded to it by the terms of
this Indenture, the Trustee may require reasonable indemnity against such cost,
expense or liability as a condition to so proceeding.
          (g) The Trustee shall have no liability for the selection of Permitted
Investments and shall not be liable for any losses or liquidation penalties in
connection with Permitted Investments, unless such losses or liquidation
penalties were incurred through the Trustee’s own willful misconduct or
negligence. The Trustee shall have no obligation to invest or reinvest any
amounts except as provided in this Indenture or as directed by the Issuer (or
the Servicer on its behalf).
          (h) The Trustee shall not be liable for the acts or omissions of any
successor to the Trustee so long as such acts or omissions were not the result
of the negligence, bad faith or willful misconduct of the predecessor Trustee.
          (i) The rights, privileges, protections, immunities and benefits given
to the Trustee, including its right to be indemnified, are extended to, and
shall be enforceable by, the Trustee in each of its capacities hereunder, and to
each agent, custodian and other Person employed to act hereunder.

90



--------------------------------------------------------------------------------



 



          (j) Except as may be required by Sections 12.1(b)(ii), 12.1(i),
12.2(a) and 12.2(f), the Trustee shall not be required to make any initial or
periodic examination of any documents or records related to the Trust Estate for
the purpose of establishing the presence or absence of defects, the compliance
by any Seller or the Servicer with their respective representations and
warranties or for any other purpose.
     Section 12.3. Trustee Not Liable for Recitals in Notes. The Trustee assumes
no responsibility for the correctness of the recitals contained in this
Indenture and in the Notes (other than the signature and authentication of the
Trustee on the Notes). Except as set forth in Section 12.16, the Trustee makes
no representations as to the validity or sufficiency of this Indenture or of the
Notes (other than the signature and authentication of the Trustee on the Notes)
or of any asset of the Trust Estate or related document. The Trustee shall not
be accountable for the use or application by the Issuer or the Sellers of any of
the Notes or of the proceeds of such Notes, or for the use or application of any
funds paid to the Sellers or to the Issuer in respect of the Trust Estate or
deposited in or withdrawn from the Collection Account or any Series Account by
the Servicer.
     Section 12.4. Individual Rights of the Trustee. The Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Issuer or an Affiliate of the Issuer with the same
rights it would have if it were not Trustee. Any Paying Agent, Transfer Agent
and Registrar, co-registrar or co-paying agent may do the same with like rights.
However, the Trustee must comply with Sections 12.9 and 12.11.
     Section 12.5. Notice of Defaults. If a Default, Event of Default, Early
Amortization Event or Potential Early Amortization Event occurs and is
continuing and if a Trust Officer of the Trustee receives written notice or has
actual knowledge thereof, the Trustee shall promptly provide notice to each
Notice Person (and, with respect to any Event of Default or Early Amortization
Event, each Noteholder) and each Rating Agency promptly (and in any event within
two (2) Business Days) after such knowledge or notice occurs, to the extent
possible by telephone and facsimile, and, otherwise, by first class mail at
their respective addresses appearing in the Note Register.
     Section 12.6. Compensation.
          (a) To the extent not otherwise paid pursuant to the Indenture, the
Issuer covenants and agrees to pay to the Trustee from time to time, and the
Trustee shall be entitled to receive, reasonable compensation (which shall not
be limited by any provision of law in regard to the compensation of a trustee of
an express trust) for all services rendered by it in the execution of the trust
hereby created and in the exercise and performance of any of the powers and
duties hereunder of the Trustee, and the Issuer will pay or reimburse the
Trustee (without reimbursement from the Collection Account, any Investor
Account, any Series Account or otherwise) upon its request for all reasonable
expenses, disbursements and advances (including legal fees and costs and costs
of persons not regularly employed by the Trustee) incurred or made by the
Trustee in accordance with any of the provisions of this Indenture except any
such expense, disbursement or advance as may arise from its own willful
misconduct, negligence or bad faith or breach of the express terms of this
Indenture and except as provided in the following sentence.

91



--------------------------------------------------------------------------------



 



          (b) The obligations of the Issuer under this Section 12.6 are subject
to the Priority of Payments under Section 5.4(c) and shall survive the
termination of this Base Indenture and the resignation or removal of the
Trustee.
     Section 12.7. Replacement of the Trustee.
          (a) A resignation or removal of the Trustee and appointment of a
successor Trustee shall become effective only upon the successor Trustee’s
acceptance of appointment as provided in this Section 12.7.
          (b) The Trustee may, after giving sixty (60) days prior written notice
to the Issuer, each Notice Person and the Servicer, resign at any time and be
discharged from the trust hereby created; provided, however, that no such
resignation of the Trustee shall be effective until a successor trustee has
assumed the obligations of the Trustee hereunder. The Issuer may remove the
Trustee by so notifying the Trustee, each Notice Person and the Servicer. The
Issuer or any Required Person may remove the Trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the Trustee so
removed and one copy to the successor trustee if:
     (i) the Trustee fails to comply with Section 12.9;
     (ii) a court or Federal or state bank regulatory agency having jurisdiction
in the premises in respect of the Trustee shall have entered a decree or order
granting relief or appointing a receiver, liquidator, assignee, custodian,
trustee, conservator, sequestrator (or similar official) for the Trustee or for
any substantial part of the Trustee’s property, or ordering the winding-up or
liquidation of the Trustee’s affairs;
     (iii) the Trustee consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, conservator, sequestrator
(or other similar official) for the Trustee or for any substantial part of the
Trustee’s property, or makes any assignment for the benefit of creditors or
fails generally to pay its debts as such debts become due or takes any corporate
action in furtherance of any of the foregoing; or
     (iv) the Trustee fails to perform its duties hereunder or becomes incapable
of acting.
     If the Trustee resigns or is removed or if a vacancy exists in the office
of the Trustee for any reason, the Servicer shall, with the consent of the
Required Noteholders, or the Required Noteholders may (if the Servicer fails to
designate a successor Trustee acceptable to the Required Noteholders) promptly
appoint a successor Trustee by written instrument, in duplicate, one copy of
which instrument shall be delivered to the resigning and one copy to the
successor trustee.
          (c) If a successor Trustee does not take office within 30 days after
the retiring Trustee resigns or is removed, the retiring Trustee may petition
any court of competent jurisdiction for the appointment of a successor trustee.

92



--------------------------------------------------------------------------------



 



     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring or removed Trustee and to the Issuer and each Notice Person.
Thereupon the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers and duties of
the Trustee under this Indenture and any Series Supplement. The successor
Trustee shall mail a notice of its succession to Noteholders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided, however, that all sums owing to the retiring
Trustee hereunder (and its agents and counsel) have been paid and all documents
and statements held by it hereunder, and the Issuer and the predecessor Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for fully and certainly vesting and confirming in the
successor trustee all such rights, powers, duties and obligations.
Notwithstanding replacement of the Trustee pursuant to this Section 12.7, the
Trust’s obligations under Sections 12.6 and 12.17 shall continue for the benefit
of the retiring Trustee.
          (d) Any resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section 12.7 shall
not become effective until acceptance of appointment by the successor Trustee
pursuant to this Section 12.7 and payment of all fees and expenses owed to the
retiring Trustee (except to the extent of amounts owed by the Trustee
hereunder).
          (e) No successor trustee shall accept appointment as provided in this
Section 12.7 unless at the time of such acceptance such successor trustee shall
be eligible under the provisions of Section 12.9 hereof.
     Section 12.8. Successor Trustee by Merger, etc. Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided such Person shall be eligible under the provisions of Section 12.9
hereof, without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.
     In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.
     Section 12.9. Eligibility: Disqualification. The Trustee hereunder shall at
all times be a corporation organized and doing business under the laws of the
United States of America or any State thereof authorized under such laws to
exercise corporate trust powers, having a long-term unsecured debt rating of at
least Baa by Moody’s and BBB by Standard & Poor’s having, in the

93



--------------------------------------------------------------------------------



 



case of an entity that is subject to risk-based capital adequacy requirements,
risk-based capital of at least $200,000,000 or, in the case of an entity that is
not subject to risk-based capital adequacy requirements, having a combined
capital and surplus of at least $200,000,000 and subject to supervision or
examination by federal or state authority. If such corporation publishes reports
of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section 12.9, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.
          (a) In case at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 12.9, the Trustee shall resign
immediately in the manner and with the effect specified in Section 12.7.
     Section 12.10. Appointment of Co-Trustee or Separate Trustee.
          (a) Notwithstanding any other provisions of this Indenture or any
Series Supplement, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Trust Estate may at
the time be located, the Trustee shall have the power and may execute and
deliver all instruments to appoint one or more persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Trust Estate, and to vest in such Person or Persons, in such capacity and for
the benefit of the Secured Parties, such title to the Trust Estate, or any part
thereof, and, subject to the other provisions of this Section 12.10 such powers,
duties, obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 12.9 and no notice
to Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 12.7. No co-trustee shall be appointed without the
consent of the Issuer unless such appointment is required as a matter of state
law or to enable the Trustee to perform its functions hereunder. The appointment
of any co-trustee or separate trustee shall not relieve the Trustee of any of
its obligations hereunder.
          (b) Every separate trustee and co-trustee shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:
     (i) the Notes of each Series shall be authenticated and delivered solely by
the Trustee or an authenticating agent appointed by the Trustee;
     (ii) all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed,
the Trustee shall be incompetent or unqualified to perform, such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Trust Estate or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate trustee or co-trustee,
but solely at the direction of the Trustee;

94



--------------------------------------------------------------------------------



 



     (iii) no trustee hereunder shall be personally liable by reason of any act
or omission of any other trustees, hereunder, including acts or omissions of
predecessor or successor trustees; and
     (iv) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
          (c) Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article 12. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Indenture and any
Series Supplement, specifically including every provision of this Indenture or
any Series Supplement relating to the conduct of, affecting the liability of, or
affording protection to, the Trustee. Every such instrument shall be filed with
the Trustee and a copy thereof given to the Servicer.
          (d) Any separate trustee or co-trustee may at any time constitute the
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect to this
Indenture or any Series Supplement on its behalf and in its name. If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.
     Section 12.11. Reports by Trustee to Holders. The Trustee shall deliver to
each Noteholder such information as may be reasonably required to enable such
Holder to prepare its Federal and state income tax returns.
     Section 12.12. Representations and Warranties of Trustee. The Trustee
represents and warrants to the Issuer and the Secured Parties that:
     (i) the Trustee is a national banking association duly organized, existing
and authorized to engage in the business of banking under the laws of the United
States of America;
     (ii) the Trustee has full power, authority and right to execute, deliver
and perform this Indenture and any Series Supplement issued concurrently with
this Indenture and to authenticate the Notes, and has taken all necessary action
to authorize the execution, delivery and performance by it of this Indenture and
any Series Supplement issued concurrently with this Indenture and to
authenticate the Notes;
     (iii) this Indenture has been duly executed and delivered by the Trustee;
and
     (iv) the Trustee meets the requirements of eligibility as a trustee
hereunder set forth in Section 12.9.

95



--------------------------------------------------------------------------------



 



     Section 12.13. The Issuer Indemnification of the Trustee. The Issuer shall
fully indemnify and hold harmless the Trustee (and any predecessor Trustee) and
its directors, officers, agents and employees from and against any and all loss,
liability, claim, expense, damage or injury suffered or sustained by reason of
any acts, omissions or alleged acts or omissions arising out of the activities
of the Trustee pursuant to this Indenture or any Series Supplement and any other
Transaction Document to which it is a party, including but not limited to any
judgment, award, settlement, reasonable attorneys’ fees and other reasonable
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided, however, that the Issuer shall
not indemnify the Trustee or its directors, officers, employees or agents if
such acts, omissions or alleged acts or omissions constitute negligence or
willful misconduct by the Trustee. Notwithstanding anything else set forth in
this Agreement or any other Transaction Document, the Trustee agrees that the
obligations of the Issuer to the Trustee under this Section 12.13 and under the
other Transaction Documents shall be recourse to the Trust Estate only and
payable solely to the extent provided in Section 5.4. No obligations of the
Issuer to the Trustee under this Section 12.13 shall constitute a “claim” (as
defined in Section 101(5) of the Bankruptcy Code) against the Issuer in the
event that amounts are not paid in accordance with the priority of payments set
forth in Section 5.4(c). The indemnity provided herein shall survive the
termination of this Indenture and the resignation and removal of the Trustee.
     Section 12.14. Trustee’s Application for Instructions from the Issuer. Any
application by the Trustee for written instructions from the Issuer or the
Servicer may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. Subject to Section 12.1, the Trustee shall not be liable for any
action taken by, or omission of, the Trustee in accordance with a proposal
included in such application on or after the date specified in such application
(which date shall not be less than thirty (30) days after the date any
Responsible Officer of the Issuer or the Servicer actually receives such
application, unless any such officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.
     Section 12.15. Maintenance of Office or Agency. The Trustee will maintain
at its expense in the Borough of Manhattan, the City of New York an office or
offices, or agency or agencies, where notices and demands to or upon the Trustee
in respect of the Notes and this Indenture may be served. The Trustee initially
appoints 100 Wall Street, New York, New York as its office for such purposes in
New York. The Trustee will give prompt written notice to the Issuer, the
Servicer and to Noteholders (or in the case of Holders of Bearer Notes, in the
manner provided for in the related Series Supplement) of any change in the
location of the Notes Register or any such office or agency.
ARTICLE 13.
DISCHARGE OF INDENTURE
     Section 13.1. Satisfaction and Discharge of Indenture. This Indenture shall
cease to be of further effect with respect to the Notes except as to (i) rights
of Noteholders to receive payments

96



--------------------------------------------------------------------------------



 



of principal thereof and interest thereon and any other amount due to
Noteholders, (ii) Sections 8.3, 12.6, 12.12, 13.2, and 13.5(b), (iii) the
rights, obligations and immunities of the Trustee hereunder (including the
rights of the Trustee under Sections 12.6 and 12.13 and the obligations of the
Trustee under Section 13.2) and (iv) the rights of Secured Parties as
beneficiaries hereof with respect to the property deposited with the Trustee as
described below payable to all or any of them, and the Trustee, on demand of and
at the expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture with respect to the Notes (and
their related Secured Parties), on the first Business Day after the Settlement
Date with respect to any Series (the “Indenture Termination Date”) on which the
Issuer has paid, caused to be paid or irrevocably deposited or caused to be
irrevocably deposited in the applicable Settlement Account and any applicable
Series Account funds in cash sufficient to pay in full all amounts owed to each
Noteholder, each Enhancement Provider and all Issuer Obligations and Collateral
Interests, if any, and the Issuer has delivered to the Trustee, each Notice
Person and any Enhancement Provider a Cofina Officer’s Certificate and an
Opinion of Counsel each meeting the applicable requirements of Section 16.1 and
each stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with.
     After any irrevocable deposit made pursuant to Section 13.1 and
satisfaction of the other conditions set forth herein, the Trustee promptly upon
request shall acknowledge in writing the discharge of the Issuer’s obligations
under this Indenture except for those surviving obligations specified above.
     Section 13.2. Application of Issuer Money. All moneys deposited with the
Trustee pursuant to Section 13.1 shall be held in trust and applied by it, in
accordance with the provisions of the Notes, this Indenture and the related
Series Supplement, to the payment, either directly or through any Paying Agent,
as the Trustee may determine, to the Holders of the particular Notes for the
payment or redemption of which such moneys have been deposited with the Trustee,
of all sums due and to become due thereon for principal and interest and to the
payment of all amounts owed to the related Secured Parties; but such moneys need
not be segregated from other funds except to the extent required herein or in
the other Transaction Documents or required by law.
     The provisions of this Section 13.2 shall survive the expiration or earlier
termination of this Indenture.
     Section 13.3. Repayment of Moneys Held by Paying Agent. In connection with
the satisfaction and discharge of this Indenture with respect to the Notes, all
moneys then held by any Paying Agent other than the Trustee under the provisions
of this Indenture with respect to such Notes shall, upon demand of the Issuer,
be paid to the Trustee to be held and applied according to Section 8.3 and
thereupon such Paying Agent shall be released from all further liability with
respect to such moneys.
     Section 13.4. Cleanup Call.
          (a) If so provided in any Series Supplement, the initial Servicer may,
but shall not be obligated to, purchase the Notes of any Series on any
Settlement Date on or after the

97



--------------------------------------------------------------------------------



 



Settlement Date on which the aggregate Note Principal of such Series is less
than or equal to 10% of the “Program Amount” for such Series (or such other
lower amount as may be specified in a Series Supplement for such Series). Such
purchase shall be made by depositing into the applicable Settlement Account or
the applicable Series Account, not later than the Series Transfer Date preceding
such Settlement Date, for application in accordance with Section 13.5, the
amount specified in such Series Supplement.
          (b) The amount deposited pursuant to Section 13.4(a) shall be paid to
the Noteholders of the related Series pursuant to Section 13.5 on the related
Settlement Date following the date of such deposit. All Notes of a Series which
are paid pursuant to Section 13.4(a) shall be delivered by the Issuer upon such
purchase to, and be canceled by, the Transfer Agent and Registrar and be
disposed of in a manner satisfactory to the Trustee and the Issuer.
     Section 13.5. Final Payment with Respect to Any Series.
          (a) Written notice of any termination, specifying the Settlement Date
upon which the Noteholders of any Series may surrender their Notes for final
payment with respect to such Series and cancellation, shall be given (subject to
at least two Business Days’ prior notice from the Servicer to the Trustee) by
the Trustee to Noteholders of such Series and the Notice Persons mailed not
later than the last day of the month preceding such final payment (or in the
manner provided by the Series Supplement relating to such Series) specifying
(i) the Settlement Date (which shall be the Settlement Date in the month (x) in
which the deposit is made pursuant to Section 13.4(a) of this Base Indenture or
such other section as may be specified in the related Series Supplement, or
(y) in which the related Series Termination Date occurs) upon which final
payment of such Notes will be made upon presentation and surrender of such Notes
at the office or offices therein designated (which, in the case of Bearer Notes,
shall be outside the United States), (ii) the amount of any such final payment
and (iii) that the Record Date otherwise applicable to such Settlement Date is
not applicable, payments being made only upon presentation and surrender of the
Notes at the office or offices therein specified. The Servicer’s notice to the
Trustee in accordance with the preceding sentence shall be accompanied by a
Cofina Officer’s Certificate setting forth the information specified in
Article 6 of this Base Indenture covering the period during the then current
calendar year through the date of such notice and setting forth the date of such
final distribution. The Trustee shall give such notice to the Transfer Agent and
the Paying Agent at the time such notice is given to such Noteholders.
          (b) Notwithstanding the termination or discharge of the trust of the
Indenture pursuant to Section 13.1 or the occurrence of the Series Termination
Date with respect to any Series, all funds then on deposit in the Settlement
Account or any Series Account applicable to the related Series shall continue to
be held in trust for the benefit of the Noteholders of the related Series, and
the Paying Agent or the Trustee shall pay such funds to the Noteholders of the
related Series upon surrender of their Notes (which surrenders and payments, in
the case of Bearer Notes, shall be made only outside the United States). In the
event that all of the Noteholders of any Series shall not surrender their Notes
for cancellation within six months after the date specified in the
above-mentioned written notice, the Trustee shall give second written notice
(or, in the case of Bearer Certificates, publication notice) to the remaining
Noteholders of such Series upon receipt of the appropriate records from the
Transfer Agent and Registrar to

98



--------------------------------------------------------------------------------



 



surrender their Notes for cancellation and receive the final distribution with
respect thereto. If within one and one-half years after the second notice with
respect to a Series, all the Notes of such Series shall not have been
surrendered for cancellation, the Trustee may take appropriate steps or may
appoint an agent to take appropriate steps, to contact the remaining Noteholders
of such Series concerning surrender of their Notes, and the cost thereof shall
be paid out of the funds in the Settlement Account or any Series Account held
for the benefit of such Noteholders. The Trustee and the Paying Agent shall pay
to the Issuer upon request any monies held by them for the payment of principal
or interest which remains unclaimed for two years. After such payment to the
Issuer, Noteholders entitled to the money must look solely to the Issuer for
payment as general creditors unless an applicable abandoned property law
designates another Person.
          (c) All Notes surrendered for payment of the final distribution with
respect to such Notes and cancellation shall be canceled by the Transfer Agent
and Registrar and be disposed of in a manner satisfactory to the Trustee and the
Issuer.
     Section 13.6. Termination Rights of Issuer. Upon the termination of the
lien of the Indenture pursuant to Section 13.1, and after payment of all amounts
due hereunder on or prior to such termination, the Trustee shall execute a
written release and reconveyance substantially in the form of Exhibit A pursuant
to which it shall release the lien of the Indenture and reconvey to the Issuer
(without recourse, representation or warranty) all right, title and interest in
the Trust Estate, whether then existing or thereafter created, all moneys due or
to become due with respect to such Trust Estate (including all accrued interest
theretofore posted as Finance Charges) and all proceeds of the Trust Estate,
except for amounts held by the Trustee or any Paying Agent pursuant to
Section 13.5(b). The Trustee shall execute and deliver such instruments of
transfer and assignment, in each case without recourse, as shall be reasonably
requested by the Issuer or the Servicer to vest in the Issuer all right, title
and interest in the Trust Estate.
ARTICLE 14.
AMENDMENTS
     Section 14.1. Without Consent of the Noteholders. Without the consent of
the Holders of any Notes, but, if the Servicer’s rights and/or obligations are
materially and adversely affected thereby, with the prior written consent of the
Servicer and with prior written notice to the Rating Agencies, the Issuer and
the Trustee, when authorized by an Issuer Order, at any time and from time to
time, may enter into one or more indenture supplements or amendments hereto or
Series Supplements or amendments to any Series Supplement, in form satisfactory
to the Trustee, for any of the following purposes:
          (a) to create a new Series of Notes;
          (b) to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or better to assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture, or to subject to the lien of this Indenture additional property;

99



--------------------------------------------------------------------------------



 



          (c) to evidence the succession, in compliance with the applicable
provisions hereof, of another Person to the Issuer, and the assumption by any
such successor of the covenants of the Issuer herein and in the Notes;
          (d) to add to the covenants of the Issuer for the benefit of any
Secured Parties (and if such covenants are to be for the benefit of less than
all Series of Notes, stating that such covenants are expressly being included
solely for the benefit of such Series) or to surrender any right or power herein
conferred upon the Issuer;
          (e) to convey, transfer, assign, mortgage or pledge to the Trustee any
property or assets as security for the Issuer Obligations and to specify the
terms and conditions upon which such property or assets are to be held and dealt
with by the Trustee and to set forth such other provisions in respect thereof as
may be required by the Indenture or as may, consistent with the provisions of
the Indenture, be deemed appropriate by the Issuer and the Trustee, or to
correct or amplify the description of any such property or assets at any time so
mortgaged, pledged, conveyed and transferred to the Trustee;
          (f) to cure any ambiguity, or correct or supplement any provision
herein or in any supplemental indenture hereto or in any Series Supplement or
amendment to any Series Supplement which may be inconsistent with any other
provision herein or in any supplemental indenture or any Series Supplement or
amendment to any Series Supplement; provided, however, that (subject to the last
sentence of this Section 14.1) such action shall not adversely affect the
interests of any Holder of the Notes in any material respect without its
consent; or
          (g) to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Notes of one or more Series
or to add to or change any of the provisions of the Indenture as shall be
necessary and permitted to provide for or facilitate the administration of the
trusts hereunder by more than one trustee pursuant to the requirements of
Article 12.
     Upon the request of the Issuer and upon receipt by the Trustee of the
documents described in Section 2.2, the Trustee shall join with the Issuer in
the execution of any supplemental indenture or Series Supplement authorized or
permitted by the terms of this Base Indenture and shall make any further
appropriate agreements and stipulations which may be therein contained, but the
Trustee shall not be obligated to enter into such Series Supplement which
affects its own rights, duties or immunities under this Indenture or otherwise.
     An amendment described in this Section 14.1 shall be deemed not to affect
adversely the interests of any Noteholder (or any relevant Secured Party) if the
Rating Agency Condition is satisfied with respect thereto (or, if there is no
applicable Rating Agency, if the Funding Agent consents in writing).
     Section 14.2. Supplemental Indentures with Consent of Required Noteholders.
The Issuer and the Trustee, when authorized by an Issuer Order, also may, with
the consent of the Servicer (if the Servicer’s rights and/or obligations are
materially and adversely affected thereby) and the consent of the Required
Noteholders (or, with respect to an amendment to a particular Series Supplement,
with the consent of the Required Noteholders of such Series), enter into an

100



--------------------------------------------------------------------------------



 



indenture or indentures supplemental hereto for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Base Indenture or any Series Supplement or of modifying in any manner
the rights of the Holders of the Notes of any Series under this Base Indenture
or any Series Supplement; provided, however, that no such supplemental indenture
shall without the consent of the Holder of each outstanding Note affected
thereby:
     (i) extend or defer the date of payment of any installment of principal of
or interest on, or any premium payable upon the redemption of, any Note or
reduce in any manner the principal amount thereof, the interest rate thereon or
the Redemption Price with respect thereto, modify the provisions of this Base
Indenture or any Series Supplement relating to the application of collections
on, or the proceeds of the sale of, the Trust Estate to payment of principal of,
or interest on, the Notes, so as to reduce the priority of payment thereof or
change any place of payment where, or the coin or currency in which, any Note or
the interest thereon is payable;
     (ii) impair the right to institute suit (to the extent provided herein) for
the enforcement of the certain provisions of this Base Indenture or any
Series Supplement requiring the application of funds available therefor, as
provided in Article 11, to the payment of any such amount due on the Notes on or
after the respective due dates thereof;
     (iii) reduce the percentage of the aggregate outstanding principal amount
of the Notes, the consent of the Holders of which is required for any such
supplemental indenture or Series Supplement or amendment of a Series Supplement,
or the consent of the Holders of which is required for any waiver of compliance
with certain provisions of this Base Indenture or any Series Supplement or
certain defaults hereunder and their consequences provided for in this Base
Indenture or any Series Supplement;
     (iv) modify or alter the provisions of Section 16.3 of this Base Indenture
or any Series Supplement regarding the voting of Notes held by the Issuer, any
Seller or an Affiliate thereof;
     (v) reduce the percentage of the aggregate outstanding principal amount of
the Notes, the consent of the Holders of which is required to direct the Trustee
to sell or liquidate the Trust Estate pursuant to Section 11.4 if the proceeds
of such sale would be insufficient to pay the principal amount and accrued but
unpaid interest on the outstanding Notes;
     (vi) modify any provision of this proviso to Section 14.2, except to
increase any percentage specified herein or to provide that certain additional
provisions of this Base Indenture or any Series Supplement cannot be modified or
waived without the consent of the Holder of each outstanding Note affected
thereby;
     (vii) modify any of the provisions of this Base Indenture or any
Series Supplement in such manner as to affect in any material adverse respect
the rights of the

101



--------------------------------------------------------------------------------



 



Holders of Notes to the benefit of any provisions for the mandatory redemption
of the Notes contained in this Base Indenture or any Series Supplement; or
     (viii) permit the creation of any lien ranking prior to or on a parity with
the lien of this Indenture with respect to any material part of the Trust Estate
for the Notes (except for Permitted Encumbrances) or, except as otherwise
permitted or contemplated in this Base Indenture or any Series Supplement,
terminate the lien of this Indenture on any material portion of such collateral
at any time subject hereto or deprive any Secured Party of any material portion
of the security provided by the lien of this Base Indenture or any Series
Supplement;
provided, further, that no amendment will be permitted if it would result in a
Taxable Event to any Noteholder, unless such Noteholder’s consent is obtained as
described above.
     Notwithstanding anything in Sections 14.1 and 14.2 to the contrary, the
Series Supplement with respect to any Series may be amended with respect to the
items and in accordance with the procedures provided in such Series Supplement.
     It shall not be necessary for any consent of Noteholders under this Section
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such consent shall approve the substance thereof.
     The manner of obtaining such consents and of evidencing the authorization
of the execution thereof by Note shall be subject to such reasonable
requirements as the Trustee may prescribe.
     Promptly after the execution by the Issuer and the Trustee of any
supplemental indenture, amendment to this Base Indenture, or any
Series Supplement pursuant to this Section, the Trustee shall mail to each
Holder of the Notes of all Series (or with respect to an amendment of a Series
Supplement, to the Noteholder of the applicable Series), to any related
Enhancement Provider and to each Rating Agency rating any affected Series a
notice setting forth in general terms the substance of such supplemental
indenture, amendment to this Base Indenture, or any Series Supplement. Any
failure of the Trustee to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such supplemental
indenture.
     Section 14.3. Execution of Supplemental Indentures. In executing any
supplemental indenture permitted by this Article 14 or the modifications thereby
of the trust created by this Indenture, the Trustee shall be entitled to
receive, and subject to Section 12.1, shall be fully protected in relying upon,
an Opinion of Counsel stating that the execution of such supplemental indenture
is authorized, permitted or not prohibited (as the case may be) by this
Indenture. Such Opinion of Counsel may be subject to reasonable qualifications
and assumptions of fact. The Trustee may, but shall not be obligated to, enter
into any such supplemental indenture that affects the Trustee’s own rights,
duties, liabilities or immunities under this Indenture or otherwise.
     Section 14.4. Effect of Supplemental Indenture. Upon the execution of any
supplemental indenture pursuant to the provisions hereof, this Indenture shall
be and be deemed to be modified and amended in accordance therewith with respect
to the Notes affected thereby, and the respective rights, limitations of rights,
obligations, duties, liabilities and immunities under this

102



--------------------------------------------------------------------------------



 



Indenture of the Trustee, the Issuer and the Holders of the Notes shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and all the terms and conditions
of any such supplemental indenture shall be and be deemed to be part of the
terms and conditions of this Indenture for any and all purposes.
     Section 14.5. [Reserved].
     Section 14.6. Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered after the execution of any supplemental indenture
pursuant to this Article 14 may, and if required by the Trustee shall, bear a
notation in form approved by the Trustee as to any matter provided for in such
supplemental indenture. If the Issuer or the Trustee shall so determine, new
Notes so modified as to conform, in the opinion of the Trustee and the Issuer,
to any such supplemental indenture may be prepared, executed, authenticated and
delivered by the Trustee in exchange for outstanding Notes.
     Section 14.7. Series Supplements. The initial effectiveness of each
Series Supplement shall be subject to the satisfaction of the Rating Agency
Condition with respect to such Series Supplement (or, if there is no applicable
Rating Agency, if the Funding Agent consents in writing). In addition to the
manner provided in Sections 14.1 and 14.2, each Series Supplement may be amended
as provided in such Series Supplement.
     Section 14.8. Revocation and Effect of Consents. Until an amendment or
waiver becomes effective, a consent to it by a Noteholder of a Note is a
continuing consent by the Noteholder and every subsequent Noteholder of a Note
or portion of a Note that evidences the same debt as the consenting Noteholder’s
Note, even if notation of the consent is not made on any Note. However, any such
Noteholder or subsequent Noteholder may revoke the consent as to his Note or
portion of a Note if the Trustee receives written notice of revocation before
the date the amendment or waiver becomes effective. An amendment or waiver
becomes effective in accordance with its terms and thereafter binds every
Noteholder. The Issuer may fix a record date for determining which Noteholders
must consent to such amendment or waiver.
     Section 14.9. Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment or waiver on any Note thereafter
authenticated. The Issuer in exchange for all Notes may issue and the Trustee
shall authenticate new Notes that reflect the amendment or waiver. Failure to
make the appropriate notation or issue a new Note shall not affect the validity
and effect of such amendment or waiver.
     Section 14.10. The Trustee to Sign Amendments, etc. The Trustee shall sign
any Series Supplement authorized pursuant to this Article 14 if the
Series Supplement does not adversely affect in any material respect the rights,
duties, liabilities or immunities of the Trustee. If any Series Supplement does
have such a materially adverse effect, the Trustee may, but need not, sign it.
In signing such Series Supplement, the Trustee shall be entitled to receive, if
requested, an indemnity reasonably satisfactory to it and to receive and,
subject to Section 12.1, shall be fully protected in relying upon, a Cofina
Officer’s Certificate and an Opinion of Counsel as conclusive evidence that such
Series Supplement is authorized, permitted or not prohibited (as the case may
be) by this Indenture and that it will be valid and binding upon the Issuer in
accordance with its terms.

103



--------------------------------------------------------------------------------



 



ARTICLE 15.
REDEMPTION AND REFINANCING OF NOTES
     Section 15.1. Redemption and Refinancing. If specified in a
Series Supplement, the Notes of any Series are subject to redemption as
specified in the related Series Supplement or at the direction of the Servicer
pursuant to Section 13.4, on any Settlement Date on which the Issuer exercises
its option to refinance or the Servicer exercises its right to purchase the
Trust Estate, in each case, for a purchase price equal to the Redemption Price;
provided, however, that the Issuer has available funds sufficient to pay the
Redemption Price. If the Notes of any Series are to be redeemed pursuant to this
Section 15.1, the Issuer shall furnish notice of such election to the Trustee
not later than 15 days prior to the Redemption Date and the Issuer shall deposit
with the Trustee in the related Settlement Account the Redemption Price of the
Notes of such Series to be redeemed whereupon all such redeemed Notes shall be
due and payable on the Redemption Date upon the furnishing of a notice complying
with Section 15.2 to each Holder of such Notes.
     Section 15.2. Form of Redemption Notice. Notice of redemption under Section
15.1 shall be given by the Trustee by facsimile or by first-class mail, postage
prepaid, transmitted or mailed prior to the applicable Redemption Date to each
Holder of Notes of the Series to be redeemed, as of the close of business on the
Record Date preceding the applicable Redemption Date, at such Holder’s address
appearing in the Note Register.
     All notices of redemption shall state:
     (i) the Redemption Date;
     (ii) the Redemption Price;
     (iii) that the Record Date otherwise applicable to such Redemption Date is
not applicable and that payments shall be made only upon presentation and
surrender of such Notes and the place where such Notes are to be surrendered for
payment of the Redemption Price (which shall be the office or agency of the
Issuer to be maintained as provided in Section 8.2); and
     (iv) that interest on the Notes shall cease to accrue on the Redemption
Date.
     Notice of redemption of the Notes shall be given by the Trustee in the name
and at the expense of the Issuer. Failure to give notice of redemption, or any
defect therein, to any Holder of any Note to be redeemed shall not impair or
affect the validity of the redemption of any other Note.
     Section 15.3. Notes Payable on Redemption Date. The Notes of any Series to
be redeemed shall, following notice of redemption as required by Section 15.2
(in the case of redemption pursuant to Section 15.1), on the Redemption Date
become due and payable at the Redemption Price and (unless the Issuer shall
default in the payment of the Redemption Price) no interest shall accrue on the
Redemption Price for any period after the date to which accrued interest is
calculated for purposes of calculating the Redemption Price.

104



--------------------------------------------------------------------------------



 



ARTICLE 16.
MISCELLANEOUS
     Section 16.1. Compliance Certificates and Opinions, etc. Upon any
application or request by the Issuer to the Trustee to take any action under any
provision of this Indenture, the Issuer shall furnish to the Trustee if
requested thereby (i) a Cofina Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with, and (ii) an Opinion of Counsel stating that in
the opinion of such counsel all such conditions precedent, if any, have been
complied with except that, in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture, no additional certificate or opinion need be furnished.
     Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
     (i) a statement that each signatory of such certificate or opinion has read
or has caused to be read such covenant or condition and the definitions herein
relating thereto;
     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (iii) a statement that, in the opinion of each such signatory, such
signatory has made such examination or investigation as is necessary to enable
such signatory to express an informed opinion as to whether or not such covenant
or condition has been complied with; and
     (iv) a statement as to whether, in the opinion of each such signatory such
condition or covenant has been complied with.
     Section 16.2. Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.
     Any certificate or opinion of a Responsible Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his or her certificate or opinion is
based are erroneous. Any such certificate of an Responsible Officer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of the
Servicer, the Sellers or the Issuer, stating that the

105



--------------------------------------------------------------------------------



 



information with respect to such factual matters is in the possession of or
known to the Servicer, the Sellers or the Issuer, unless such counsel knows, or
in the exercise of reasonable care should know, that the certificate or opinion
or representations with respect to such matters are erroneous.
     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
     Whenever in this Indenture, in connection with any application or
certificate or report to the Trustee, it is provided that the Issuer shall
deliver any document as a condition of the granting of such application, or as
evidence of the Issuer’s compliance with any term hereof, it is intended that
the truth and accuracy, at the time of the granting of such application or at
the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in such case be conditions
precedent to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Trustee’s right to rely upon the truth and accuracy of
any statement or opinion contained in any such document as provided in
Article 11.
     Section 16.3. Acts of Noteholders.
          (a) Wherever in this Indenture a provision is made that an action may
be taken or a notice, demand or instruction given by Noteholders, such action,
notice or instruction may be taken or given by any Noteholder, unless such
provision requires a specific percentage of Noteholders. Notwithstanding
anything in this Indenture to the contrary, none of the Sellers, the Issuer or
any Affiliate of CFA shall have any right to vote with respect to any Note.
          (b) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by agents
duly appointed in writing; and except as herein otherwise expressly provided
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 12.1) conclusive in
favor of the Trustee and the Issuer, if made in the manner provided in this
Section.
          (c) The fact and date of the execution by any person of any such
instrument or writing may be proved in any customary manner of the Trustee.
          (d) The ownership of Notes shall be proved by the Note Register.
          (e) Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any such Notes shall bind such
Noteholder and the Holder of every Note and every subsequent Holder of such
Notes issued upon the registration thereof or in exchange therefor or in lieu
thereof, in respect of anything done, omitted or suffered to be done

106



--------------------------------------------------------------------------------



 



by the Trustee, the Servicer or the Issuer in reliance thereon, whether or not
notation of such action is made upon such Note.
     Section 16.4. Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at, sent by facsimile to, sent by courier at or mailed by registered
mail, return receipt requested, to:
          (a) in the case of the Issuer, to 5500 Cenex Drive, St. Paul,
Minnesota 55077, Attention: Sharon Barber;
          (b) in the case of the Servicer, to 5500 Cenex Drive, St. Paul,
Minnesota 55077, Attention: Sharon Barber;
          (c) in the case of the Trustee, to the Corporate Trust Office;
          (d) in the case of any Enhancement Provider for, or Required Person
with respect to, a particular Series, the address, if any, specified in the
Series Supplement relating to such Series; and
          (e) in the case of the Rating Agency for a particular Series, the
address, if any, specified in the Series Supplement relating to such Series;
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party. Unless otherwise provided with respect
to any Series in the related Series Supplement or otherwise expressly provided
herein, any notice required or permitted to be mailed to a Noteholder shall be
given by first class mail, postage prepaid, at the address of such Noteholder as
shown in the Note Register, or with respect to any notice required or permitted
to be made to the Holders of Bearer Notes, by publication in the manner provided
in the related Series Supplement. If and so long as any Series or Class is
listed on the Luxembourg Stock Exchange and such exchange shall so require, any
notice to Noteholders shall be published in an authorized newspaper of general
circulation in Luxembourg (which maybe the Luxembourger Wort or Zeitung) within
the time period prescribed in this Indenture. Any notice so mailed or published,
as the case may be, within the time prescribed in this Indenture shall be
conclusively presumed to have been duly given, whether or not the Noteholder
receives such notice.
     The Issuer or the Trustee by notice to the other may designate additional
or different addresses for subsequent notices or communications; provided,
however, the Issuer may not at any time designate more than a total of three
(3) addresses to which notices must be sent in order to be effective.
     Any notice (i) given in person shall be deemed delivered on the date of
delivery of such notice, (ii) given by first class mail shall be deemed given
five (5) days after the date that such notice is mailed, (iii) delivered by
telex or telecopier shall be deemed given on the date of delivery of such
notice, and (iv) delivered by overnight air courier shall be deemed delivered
one Business Day after the date that such notice is delivered to such overnight
courier.

107



--------------------------------------------------------------------------------



 



     Notwithstanding any provisions of this Indenture to the contrary, the
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Indenture or the Notes.
     If the Issuer mails a notice or communication to Noteholders, it shall mail
a copy to the Trustee at the same time.
     Section 16.5. Notices to Noteholders: Waiver. Where this Indenture provides
for notice to Noteholders of any event, such notice shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and mailed,
first-class, postage prepaid to each Noteholder affected by such event, at its
address as it appears on the Note Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice. In
any case where notice to Noteholders is given by mail, neither the failure to
mail such notice nor any defect in any notice so mailed to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders, and any notice that is mailed in the manner here in provided shall
conclusively be presumed to have been duly given.
     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such a waiver.
     In case, by reason of the suspension of regular mail service as a result of
a strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.
     Section 16.6. Alternate Payment and Notice Provisions. Notwithstanding any
provision of this Indenture or any of the Notes to the contrary, the Trustee on
behalf of the Issuer may enter into any agreement with any Holder of a Note
providing for a method of payment, or notice by the Trustee or any Paying Agent
to such Holder, that is different from the methods provided for in this
Indenture for such payments or notices, provided that such methods are consented
to by the Issuer (which consent shall not be unreasonably withheld). The Trustee
will cause payments to be made and notices to be given in accordance with such
agreements.
     Section 16.7. [Reserved].
     Section 16.8. Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents and Cross-Reference Table are
for convenience of reference only, are not to be considered a part hereof, and
shall not affect the meaning or construction hereof.
     Section 16.9. Successors and Assigns. All covenants and agreements in this
Indenture and the Notes by the Issuer shall bind its successors and assigns,
whether so expressed or not. All agreements of the Trustee in this Indenture
shall bind its successors.

108



--------------------------------------------------------------------------------



 



     Section 16.10. Separability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Indenture or Notes shall for
any reason whatsoever be held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Indenture and shall in no way affect the
validity or enforceability of the other provisions of this Indenture or of the
Notes or rights of the Holders thereof.
     Section 16.11. Benefits of Indenture. Except as set forth in this
Indenture, nothing in this Indenture or in the Notes, expressed or implied,
shall give to any Person, other than the parties hereto and their successors
hereunder and the Secured Parties, any benefit or any legal or equitable right,
remedy or claim under the Indenture.
     Section 16.12. Legal Holidays. In any case where the date on which any
payment is due to any Secured Party shall not be a Business Day, then
(notwithstanding any other provision of the Notes or this Indenture) any such
payment need not be made on such date, but may be made on the next succeeding
Business Day and interest shall accrue for the period from and after any such
nominal date to the date paid.
     Section 16.13. GOVERNING LAW; JURISDICTION. THIS INDENTURE AND THE NOTES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS INDENTURE AND EACH SECURED PARTY HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENT THEREOF. EACH OF THE PARTIES AND EACH SECURED PARTY HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
     Section 16.14. Counterparts. This Indenture may be executed in any number
of counterparts, and by different parties on separate counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
     Section 16.15. Recording of Indenture. If this Indenture is subject to
recording in any appropriate public recording offices, such recording is to be
effected by the Issuer and at its expense accompanied by an Opinion of Counsel
(which may be counsel to the Trustee or any other counsel reasonably acceptable
to the Trustee) to the effect that such recording is necessary either for the
protection of the Noteholders or any other person secured hereunder or for the
enforcement of any right or remedy granted to the Trustee under this Indenture.

109



--------------------------------------------------------------------------------



 



     Section 16.16. Issuer Obligation. No recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or under this
Indenture or any certificate or other writing delivered in connection herewith
or therewith, against (i) any Seller, the Servicer or the Trustee or (ii) any
partner, owner, incorporator beneficiary, beneficial owner, agent, officer,
director, employee, shareholder or agent of the Issuer, any Seller, the Servicer
or the Trustee, except (x) as any such Person may have expressly agreed and
(y) nothing in this Section shall relieve any Seller or the Servicer from its
own obligations under the terms of any Transaction Document. Nothing in this
Section 16.16 shall be construed to limit the Trustee from exercising its rights
hereunder with respect to the Trust Estate.
     Section 16.17. No Bankruptcy Petition Against the Issuer. Each of the
Secured Parties and the Trustee by entering into the Indenture, any Enhancement
Agreement, any Series Supplement or any Note Purchase Agreement (as defined in
such Series Supplement) and in the case of a Noteholder and Note Owner, by
accepting a Note, hereby covenants and agrees that, prior to the date which is
one year and one day after the payment in full of the latest maturing Note, the
termination of the Indenture and payment in full of all other obligations of the
Issuer under the Transaction Documents, it will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any United States Federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Indenture or any
of the Transaction Documents. In the event that any such Secured Party or the
Trustee takes action in violation of this Section 16.17, the Issuer shall file
an answer with the bankruptcy court or otherwise properly contesting the filing
of such a petition by any such Secured Party or the Trustee against the Issuer
or the commencement of such action and raising the defense that such Secured
Party or the Trustee has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert. The provisions of this Section 16.17 shall survive
the termination of this Indenture, and the resignation or removal of the
Trustee. Nothing contained herein shall preclude participation by any Secured
Party or the Trustee in the assertion or defense of its claims in any such
proceeding involving the Issuer. No obligations of the Issuer under this
Indenture or any other Transaction Document shall constitute a “claim” (as
defined in Section 101(5) of the Bankruptcy Code) against the Issuer in the
event that amounts are not paid in accordance with the priority of payments set
forth in Section 5.4(c). All obligations of the Issuer to the Trustee and the
Secured Parties are subject to the priorities of payments set forth in
Section 5.4(c).
     Section 16.18. No Joint Venture. Nothing herein contained shall be deemed
or construed to create a co-partnership or joint venture between the parties
hereto and the services of the Servicer shall be rendered as an independent
contractor and not as agent for the Trustee.
     Section 16.19. Rule 144A Information. For so long as any of the Notes of
any Series or any Class are “restricted securities” within the meaning of
Rule 144(a)(3) under the Securities Act, the Issuer and the Servicer agree to
cooperate with each other to provide to any Noteholders of such Series or Class
and to any prospective purchaser of Notes designated by such Noteholder upon the
request of such Noteholder or prospective purchaser, any information required to
be provided to such holder or prospective purchaser to satisfy the condition set
forth in Rule 144A(d)(4) under the Securities Act if at the time of the request
the Issuer is not a reporting company under Section 13 or Section 15(d) of the
Exchange Act.

110



--------------------------------------------------------------------------------



 



     Section 16.20. No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of the Trustee, any Secured Party, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.
     Section 16.21. Successors and Assigns; Third-Party Beneficiaries. This
Indenture will inure to the benefit of and be binding upon the parties hereto,
the Secured Parties, and their respective successors and permitted assigns.
Except as otherwise provided in this Article 16, no other Person will have any
right or obligation hereunder.
     Section 16.22. Merger and Integration. Except as specifically stated
otherwise herein, this Indenture sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Indenture.
     Section 16.23. Rules by the Trustee. The Trustee may make reasonable rules
for action by or at a meeting of any Secured Parties.
     Section 16.24. Duplicate Originals. The parties may sign any number of
copies of this Indenture. One signed copy is enough to prove this Indenture.
     Section 16.25. Waiver of Trial by Jury. To the extent permitted by
applicable law, each of the parties hereto irrevocably waives all right of trial
by jury in any action, proceeding or counterclaim arising out of or in
connection with this Indenture or the Transaction Documents or any matter
arising hereunder or thereunder.
     Section 16.26. Power of Attorney. The Issuer hereby authorizes the Trustee
(for the benefit of the Secured Parties) and irrevocably appoints the Trustee
(acting on behalf of the Secured Parties) as its attorney-in-fact with full
power of substitution and with full authority in the place and stead of the
Issuer, which appointment is coupled with an interest, to take any and all steps
in the name of the Issuer and on behalf of the Issuer necessary or desirable, in
the determination of the Trustee to collect any and all amounts or portions
thereof due under any and all Receivables or Related Security, including
endorsing the name of the Issuer on checks and other instruments representing
Collections and enforcing such Receivables, Related Security and the related
Loan Documents.
[THIS SPACE LEFT INTENTIONALLY BLANK]

111



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Trustee and the Issuer have caused this Base
Indenture to be duly executed by their respective duly authorized officers as of
the day and year first written above.

                  COFINA FUNDING, LLC, as Issuer    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                U.S. BANK NATIONAL ASSOCIATION,
as Trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Base Indenture

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release and Reconveyance of Trust Estate

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO BASE INDENTURE
Form of Release and Reconveyance of Trust Estate
RELEASE AND RECONVEYANCE OF TRUST ESTATE
     RELEASE AND RECONVEYANCE OF TRUST ESTATE, dated as of                     ,
___, between Cofina Funding, LLC (the “Issuer”) and U.S. Bank National
Association, a banking association organized and existing under the laws of the
United States of America (the “Trustee”) pursuant to the Base Indenture referred
to below.
W I T N E S S E T H:
     WHEREAS, the Issuer and the Trustee are parties to the Base Indenture dated
as of August 10, 2005 (hereinafter as such agreement may have been, or may from
time to time be, amended, supplemented or otherwise modified, the “Base
Indenture”);
     WHEREAS, pursuant to the Base Indenture, upon the termination of the lien
of the Base Indenture pursuant to Section 13.1 of the Base Indenture and after
payment of all amounts due under the terms of the Base Indenture on or prior to
such termination, the Trustee shall at the request of the Issuer reconvey and
release the lien on the Trust Estate;
     WHEREAS, the conditions to termination of the Base Indenture pursuant to
Sections 13.1 and 13.6 have been satisfied;
     WHEREAS, the Issuer has requested that the Trustee terminate the lien of
the Indenture on the Trust Estate pursuant to Section 13.6; and
     WHEREAS, the Trustee is willing to execute such release and reconveyance
subject to the terms and conditions hereof;
     NOW, THEREFORE, the Issuer and the Trustee hereby agree as follows:
     1. Defined Terms. All terms defined in the Base Indenture and used herein
shall have such defined meanings when used herein, unless otherwise defined
herein.
     2. Release and Reconveyance. (a) The Trustee does hereby release and
reconvey to the Issuer, without recourse, representation or warranty, on and
after ___, ___(the “Reconveyance Date”) all right, title and interest in the
Trust Estate whether then existing or thereafter created, all monies due or to
become due with respect thereto (including all accrued interest theretofore
posted as Finance Charges) and all proceeds of such Trust Estate, except for
amounts, if any, held by the Trustee or any Paying Agent pursuant to Section
13.5(b) of the Base Indenture.

 



--------------------------------------------------------------------------------



 



     (b) In connection with such transfer, the Trustee does hereby release the
lien of the Indenture on the Trust Estate and agrees, upon the request and at
the expense of the Issuer, to sign any necessary or reasonably desirable UCC
termination statements in connection therewith.
     3. Counterparts. This Release and Reconveyance may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.
     4. Governing Law. THIS RELEASE AND RECONVEYANCE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Release and
Reconveyance of Trust Estate to be duly executed and delivered by their
respective duly authorized officers on the day and year first above written.

            COFINA FUNDING, LLC, as Issuer
      By:           Name:           Title:        

            U.S. BANK NATIONAL ASSOCIATION,
as Trustee
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Obligor Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Lockbox Account Agreement
See Tab No. 9

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Monthly Income Statement

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Monthly Balance Sheet

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Monthly Statement of Cash Flows
On File with the Servicer

 



--------------------------------------------------------------------------------



 



Schedule I
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
     The Issuer hereby represents, warrants, and covenants as follows:
General
     1. The Indenture creates a valid and continuing security interest (as
defined in UCC Section 9-102) in the Receivables in favor of the Trustee, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from the Issuer.
     2. The Receivables constitute “accounts,” “general intangibles,”
“instruments” or “tangible chattel paper,” within the meaning of UCC
Section 9-102.
     3. Each Trust Account (and all subaccounts thereof) constitutes either a
deposit account or a securities account.
     4. Each Seller has taken all steps necessary to perfect its security
interest against the applicable Obligor in the property securing the Receivables
that constitute chattel paper.
Creation
     5. The Issuer owns and has good and marketable title to the Receivables
free and clear of any Lien, claim or encumbrance of any Person, excepting only
Permitted Encumbrances.
     6. Each Seller has received all consents and approvals to the sale of the
Receivables under the Purchase Agreement or Purchase and Contribution Agreement
required by the terms of the Receivables that constitute instruments or payment
intangibles.
Perfection:
     7. The Issuer has caused or will have caused, within ten days after the
effective date of the Indenture, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from each Seller
to the Issuer, and the security interest in the Receivables granted to the
Trustee hereunder.
     8. With respect to Receivables that constitute an instrument or tangible
chattel paper, either:
(i) Such instruments or tangible chattel paper are in the possession of a
custodian and the Trustee has received a written acknowledgment from such
custodian that such custodian is holding such instruments or tangible chattel
paper solely on behalf and for the benefit of the Trustee; or

 



--------------------------------------------------------------------------------



 



(ii) A custodian received possession of such instruments or tangible chattel
paper after the Trustee received a written acknowledgment from such custodian
that such custodian is acting solely as agent of the Trustee; or
(iii) The Seller has in its possession the original copies of such instruments
or tangible chattel paper that constitute or evidence the Receivables, and the
Issuer has caused, or will have caused within ten days of the effective date of
the Purchase Agreement, the filing of financing statements against the Issuer
and each Seller in favor of the Trustee in connection herewith describing such
Receivables and containing a statement that: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Trustee.”
     9. With respect to each Trust Account (and all subaccounts thereof) that
constitute deposit accounts, either:
(i) The Issuer has delivered to the Trustee a fully executed agreement pursuant
to which the bank maintaining the deposit accounts has agreed to comply with all
instructions originated by the Trustee directing disposition of the funds in the
Trust Accounts (and any subaccounts thereof) without further consent by the
Issuer; or
(ii) The Issuer has taken all steps necessary to cause the Trustee to become the
account holder of the Trust Accounts (and any subaccounts thereof).
     10. With respect to each Trust Account (and all subaccounts thereof) that
constitute securities accounts or securities entitlements, either:
(i) The Issuer has delivered to Trustee a fully executed agreement pursuant to
which the securities intermediary has agreed to comply with all instructions
originated by the Trustee relating to the relevant Trust Account without further
consent by the Issuer; or
(ii) The Issuer has taken all steps necessary to cause the securities
intermediary to identify in its records the Trustee as the person having a
security entitlement against the securities intermediary in each of the relevant
Trust Accounts.
Priority
     11. Other than the transfer of the Receivables to the Issuer under the
Purchase Agreement, the transfer to Cofina Financial, LLC under the Purchase and
Contribution Agreement and the security interest granted to the Trustee pursuant
to the Indenture, neither the Issuer nor any Seller has pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
any Trust Account (or any subaccount thereof). Neither the Issuer nor the Seller
has authorized the filing of, or is aware of any financing statements against
the Issuer or the Seller that include a description of collateral covering the
Receivables or any Trust Account (or any subaccount thereof) other than any
financing statement relating to the security interest granted to the Trustee
hereunder or that has been terminated.
     12. Neither the Issuer nor any Seller is aware of any judgment, ERISA or
tax lien filings against either the Issuer or any Seller.
Base Indenture

2



--------------------------------------------------------------------------------



 



     13. None of the instruments or tangible chattel paper that constitute or
evidence the Receivables has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Trustee.
     14. No Trust Account (nor any subaccount thereof) is in the name of any
person other than the Issuer or the Trustee. The Issuer has not consented to the
securities intermediary of any Trust Account (or any subaccount thereof) to
comply with entitlement orders of any person other than the Trustee.
     15. No Trust Account (nor any subaccount thereof) is in the name of any
person other than the Issuer or the Trustee. The Issuer has not consented to the
bank maintaining the Trust Accounts to comply with instructions of any person
other than the Trustee.
     16. Survival of Perfection Representations. Notwithstanding any other
provision of the Indenture or any other Transaction Document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect (notwithstanding any replacement of the Servicer or
termination of Servicer’s rights to act as such) until such time as all Issuer
Obligations under the Indenture have been finally and fully paid and performed.
     17. No Waiver. The parties to the Indenture: (i) shall not, without
obtaining a confirmation of the then-current rating of the Notes, waive any of
the Perfection Representations; and (ii) shall provide the Ratings Agencies with
prompt written notice of any breach of the Perfection Representations, and shall
not, without obtaining a confirmation of the then-current rating of the Notes
(as determined after any adjustment or withdrawal of the ratings following
notice of such breach) waive a breach of any of the Perfection Representations.
     18. Servicer to Maintain Perfection and Priority. In order to evidence the
interests of the Issuer and the Trustee under this Agreement, the Servicer
shall, from time to time take such action, or execute and deliver such
instruments (other than filing financing statements) as may be necessary or
advisable (including such actions as are requested by the Secured Party) to
maintain and perfect, as a first-priority interest, the Issuer’s or the
Trustee’s ownership or security interest in the Receivables and perfect the
Issuer’s or the Trustee’s ownership or security interest in collateral covering
the Receivables or any Trust Account (or any subaccount thereof). The Servicer
shall, from time to time and within the time limits established by law, prepare
and present to the Trustee for the Trustee’s authorization and approval all
financing statements, amendments, continuations or initial financing statements
in lieu of a continuation statement, or other filings necessary to continue,
maintain and perfect as a first-priority interest the Trustee’s security
interest in the Trust Estate. The Trustee’s approval of such filings shall
authorize the Servicer to file such financing statements under the UCC without
the signature of the Issuer, any Seller or the Trustee where allowed by
applicable law. Notwithstanding anything else in the Transaction Documents to
the contrary, the Servicer shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements,
without the prior written consent of the Trustee. The Trustee may require, prior
to authorizing or filing any such termination, partial termination, release,
partial release or amendment, that Servicer provide an Opinion of Counsel that
such filings are authorized under the Transaction Documents.
Base Indenture

3



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


              Page  
ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE
    2  
 
Section 1.1. Definitions
    2  
 
Section 1.2. Incorporation by Reference of Trust Indenture Act
    30  
 
Section 1.3. Cross-References
    30  
 
Section 1.4. Accounting and Financial Determinations; No Duplication
    30  
 
Section 1.5. Rules of Construction
    31  
 
Section 1.6. Other Definitional Provisions
    31  
 
ARTICLE 2. THE NOTES
    31  
 
Section 2.1. Designation and Terms of Notes
    31  
 
Section 2.2. New Series Issuances
    32  
 
Section 2.3. [Reserved]
    34  
 
Section 2.4. Execution and Authentication
    34  
 
Section 2.5. Authenticating Agent
    35  
 
Section 2.6. Registration of Transfer and Exchange of Notes
    35  
 
Section 2.7. Appointment of Paying Agent
    38  
 
Section 2.8. Paying Agent to Hold Money in Trust
    39  
 
Section 2.9. Private Placement Legend
    40  
 
Section 2.10. Mutilated, Destroyed, Lost or Stolen Notes
    41  
 
Section 2.11. Temporary Notes
    42  
 
Section 2.12. Persons Deemed Owners
    42  
 
Section 2.13. Cancellation
    43  
 
Section 2.14. Release of Trust Estate
    43  
 
Section 2.15. Payment of Principal and Interest
    43  
 
Section 2.16. Book-Entry Notes
    44  
 
Section 2.17. Notices to Clearing Agency
    46  
 
Section 2.18. Definitive Notes
    46  
 
Section 2.19. Global Note; Euro-Note Exchange Date
    48  
 
Section 2.20. Tax Treatment
    48  
 
ARTICLE 3. [ARTICLE 3 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES OF VARIABLE FUNDING NOTES]
    48  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE 4. NOTEHOLDER LISTS AND REPORTS
    49  
 
Section 4.1. Issuer To Furnish To Trustee Names and Addresses of Noteholders
    49    
Section 4.2. Preservation of Information; Communications to Noteholders
    49  
 
Section 4.3. Reports by Issuer
    50  
 
Section 4.4. Reports and Records for the Trustee and Instructions
    50  
 
ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS
    50  
 
Section 5.1. Rights of Noteholders
    50  
 
Section 5.2. Collection of Money
    51  
 
Section 5.3. Establishment of Accounts
    51  
 
Section 5.4. Collections and Allocations
    54  
 
Section 5.5. Determination of Interest Payments
    58  
 
Section 5.6. Determination of Principal Amounts
    58  
 
Section 5.7. General Provisions Regarding Accounts
    58  
 
Section 5.8. [Reserved]
    58  
 
Section 5.9. Release of Trust Estate
    58  
 
Section 5.10. Prepayment of Notes
    58  
 
ARTICLE 6. [ARTICLE 6 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES]
    59  
 
ARTICLE 7. [ARTICLE 7 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES]
    59  
 
ARTICLE 8. COVENANTS
    60  
 
Section 8.1. Payment of Notes
    60  
 
Section 8.2. Maintenance of Office or Agency
    60  
 
Section 8.3. Money for Payments To Be Held in Trust
    60  
 
Section 8.4. Conduct of Business and Maintenance of Existence
    60  
 
Section 8.5. Protection of the Trust Estate
    61  
 
Section 8.6. Affirmative Covenants of Issuer
    61  
 
Section 8.7. Performance of Obligations; Servicing of Receivables
    67  
 
Section 8.8. Negative Covenants
    68  
 
Section 8.9. Annual Statement as to Compliance
    70  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 8.10. Investments
    71  
 
Section 8.11. Use of Proceeds
    71  
 
Section 8.12. Servicer’s Obligations
    71  
 
Section 8.13. Guarantees, Loans, Advances and Other Liabilities
    71  
 
Section 8.14. Capital Expenditures
    71  
 
Section 8.15. Name; Principal Office
    71  
 
Section 8.16. Further Instruments and Acts
    72  
 
Section 8.17. Income Tax Characterization
    72  
 
Section 8.18. Perfection Covenants
    72  
 
ARTICLE 9. REPRESENTATIONS AND WARRANTIES OF THE ISSUER
    72  
 
Section 9.1. Representations and Warranties of the Issuer
    72  
 
ARTICLE 10. EARLY AMORTIZATION EVENTS AND REMEDIES
    76  
 
Section 10.1. Early Amortization Events
    76  
 
ARTICLE 11. EVENTS OF DEFAULT; REMEDIES
    77  
 
Section 11.1. Events of Default
    77  
 
Section 11.2. Rights of the Trustee Upon Events of Default
    79  
 
Section 11.3. Collection of Indebtedness and Suits for Enforcement by Trustee
    80  
 
Section 11.4. Remedies
    82  
 
Section 11.5. [Reserved]
    83  
 
Section 11.6. Waiver of Past Events
    83  
 
Section 11.7. Limitation on Suits
    83  
 
Section 11.8. Unconditional Rights of Holders to Receive Payment; Withholding
Taxes
    84  
 
Section 11.9. Restoration of Rights and Remedies
    84  
 
Section 11.10. The Trustee May File Proofs of Claim
    84  
 
Section 11.11. Priorities
    85  
 
Section 11.12. Undertaking for Costs
    85  
 
Section 11.13. Rights and Remedies Cumulative
    85  
 
Section 11.14. Delay or Omission Not Waiver
    85  
 
Section 11.15. Control by Required Noteholders
    85  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 11.16. Waiver of Stay or Extension Laws
    86  
 
Section 11.17. Action on Notes
    86  
 
Section 11.18. Performance and Enforcement of Certain Obligations
    86  
 
ARTICLE 12. THE TRUSTEE
    86  
 
Section 12.1. Duties of the Trustee
    86  
 
Section 12.2. Rights of the Trustee
    89  
 
Section 12.3. Trustee Not Liable for Recitals in Notes
    91  
 
Section 12.4. Individual Rights of the Trustee
    91  
 
Section 12.5. Notice of Defaults
    91  
 
Section 12.6. Compensation
    91  
 
Section 12.7. Replacement of the Trustee
    92  
 
Section 12.8. Successor Trustee by Merger, etc
    93  
 
Section 12.9. Eligibility: Disqualification
    93  
 
Section 12.10. Appointment of Co-Trustee or Separate Trustee
    94  
 
Section 12.11. Reports by Trustee to Holders
    95  
 
Section 12.12. Representations and Warranties of Trustee
    95  
 
Section 12.13. The Issuer Indemnification of the Trustee
    96  
 
Section 12.14. Trustee’s Application for Instructions from the Issuer
    96  
 
Section 12.15. Maintenance of Office or Agency
    96  
 
ARTICLE 13. DISCHARGE OF INDENTURE
    96    
 
Section 13.1. Satisfaction and Discharge of Indenture
    96  
 
Section 13.2. Application of Issuer Money
    97  
 
Section 13.3. Repayment of Moneys Held by Paying Agent
    97  
 
Section 13.4. Cleanup Call
    97  
 
Section 13.5. Final Payment with Respect to Any Series
    98  
 
Section 13.6. Termination Rights of Issuer
    99  
 
ARTICLE 14. AMENDMENTS
    99  
 
Section 14.1. Without Consent of the Noteholders
    99  
 
Section 14.2. Supplemental Indentures with Consent of Required Noteholders
    100  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 14.3. Execution of Supplemental Indentures
    102  
 
Section 14.4. Effect of Supplemental Indenture
    102  
 
Section 14.5. [Reserved]
    103  
 
Section 14.6. Reference in Notes to Supplemental Indentures
    103  
 
Section 14.7. Series Supplements
    103  
 
Section 14.8. Revocation and Effect of Consents
    103  
 
Section 14.9. Notation on or Exchange of Notes
    103  
 
Section 14.10. The Trustee to Sign Amendments, etc.
    103  
 
ARTICLE 15. REDEMPTION AND REFINANCING OF NOTES
    104  
 
Section 15.1. Redemption and Refinancing
    104  
 
Section 15.2. Form of Redemption Notice
    104  
 
Section 15.3. Notes Payable on Redemption Date
    104  
 
ARTICLE 16. MISCELLANEOUS
    105  
 
Section 16.1. Compliance Certificates and Opinions, etc
    105  
 
Section 16.2. Form of Documents Delivered to Trustee
    105  
 
Section 16.3. Acts of Noteholders
    106  
 
Section 16.4. Notices
    107  
 
Section 16.5. Notices to Noteholders: Waiver
    108  
 
Section 16.6. Alternate Payment and Notice Provisions
    108  
 
Section 16.7. [Reserved]
    108  
 
Section 16.8. Effect of Headings and Table of Contents
    108  
 
Section 16.9. Successors and Assigns
    108  
 
Section 16.10. Separability of Provisions
    109  
 
Section 16.11. Benefits of Indenture
    109  
 
Section 16.12. Legal Holidays
    109  
 
Section 16.13. GOVERNING LAW; JURISDICTION
    109  
 
Section 16.14. Counterparts
    109  
 
Section 16.15. Recording of Indenture
    109  
 
Section 16.16. Issuer Obligation
    110  
 
Section 16.17. No Bankruptcy Petition Against the Issuer
    110  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 16.18. No Joint Venture
    110  
 
Section 16.19. Rule 144A Information
    110  
 
Section 16.20. No Waiver; Cumulative Remedies
    111  
 
Section 16.21. Successors and Assigns; Third-Party Beneficiaries
    111  
 
Section 16.22. Merger and Integration
    111  
 
Section 16.23. Rules by the Trustee
    111  
 
Section 16.24. Duplicate Originals
    111  
 
Section 16.25. Waiver of Trial by Jury
    111  
 
Section 16.26. Power of Attorney
    111  

     Exhibits:
Exhibit A:          Form of Release Reconveyance of Trust Estate
Exhibit B:          Form of Obligor Note
Exhibit C:          Form of Lockbox Account Agreement
Exhibit D:          Form of Monthly Income Statement
Exhibit E:          Form of Monthly Balance Sheet
Exhibit F:          Form of Monthly Statement of Cash Flows
Schedules:
Schedule I:       Perfection Representations, Warranties and Covenants

vi